        Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 1 of 128




                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------x
                                                               :
H. CRISTINA CHEN-OSTER; SHANNA                                 :
ORLICH; ALLISON GAMBA; and MARY DE                             :
LUIS,                                                          :
                                                               :
                                             Plaintiffs,       :   10 Civ. 6950 (AT) (RWL)
                                                               :
                           v.                                  :
                                                               :
GOLDMAN SACHS & CO. and THE
                                                               :
GOLDMAN SACHS GROUP, INC.,
                                                               :
                                             Defendants. :
---------------------------------------------------------------x


                            DECLARATION OF ROBERT J. GIUFFRA, JR.

                    I, Robert J. Giuffra, Jr., pursuant to 28 U.S.C. § 1746, hereby declare under

  penalty of perjury as follows:

           1.       I am a partner of Sullivan & Cromwell LLP, attorneys for Defendants in this

  action and a member of the Bar of the State of New York. I make this Declaration to place

  before this Court certain documents and information referenced in Defendants’ Memorandum of

  Law in support of their Motion to Stay the Claims of Certain Class Members, to Exclude Them

  from the Class, and to Compel Them to Arbitration.

           2.       Attached hereto as Appendix A is a summary of information related to 770

  operative Separation Agreements compiled from (i) Exhibits 1–866; (i) Exhibit 1 to the

  Declaration of Michael Becker, dated April 12, 2019 (“Becker Declaration”); and (iii) other

  voluminous data previously produced to Plaintiffs by Goldman Sachs related to class members’

  effective dates of hire.
     Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 2 of 128




       3.      Attached hereto as Appendix B is a summary of information related to 201

operative Managing Director Agreements compiled from (i) Exhibits 867–1096; (ii) Exhibit 1 to

the Becker Declaration; and (iii) other voluminous data previously produced to Plaintiffs by

Goldman Sachs related to class members’ effective dates of hire.

       4.      Attached hereto as Appendix C is a summary of information related to 187

operative Private Wealth Advisor Agreements compiled from (i) Exhibits 1097–1284; (ii)

Exhibit 1 to the Becker Declaration; and (iii) other voluminous data previously produced to

Plaintiffs by Goldman Sachs related to class members’ effective dates of hire and dates of

performance reviews.

       5.      Attached hereto as Appendix D is a summary of information related to 694

operative Equity Agreements compiled from (i) Exhibits 1285–1289; (ii) Exhibit 1 to the Becker

Declaration; (iii) Exhibits 2–25 and 60 to the Declaration of Eric Dias, dated April 12, 2019; and

(iv) other voluminous data previously produced to Plaintiffs by Goldman Sachs related to class

members’ effective dates of hire.

       6.      Attached hereto as Appendices E-1 to E-7 are summaries of information derived

from Appendices A, B, C and D, namely:

               (a)     Appendix E-1 is a summary of 647 operative Agreements to arbitrate

               executed before the filing of the Complaint on September 15, 2010;

               (b)     Appendix E-2 is a summary of 67 operative Private Wealth Advisor

               Agreements executed after the filing of the Complaint, but prior to the class

               member’s effective date of hire at Goldman Sachs;




                                                2
     Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 3 of 128




              (c)     Appendix E-3 is a summary of five operative Private Wealth Advisor

              Agreements executed after the filing of the Complaint, after the start of the class

              member’s effective date of hire, but prior to her first performance review;

              (d)     Appendix E-4 is a summary of 46 operative Separation Agreements and

              Managing Director Agreements executed after the filing of the Complaint by class

              members who had previously executed an arbitration agreement before the filing

              of the Complaint;

              (e)     Attached as Appendix E-5 is a summary of 30 operative Separation

              Agreements incorporating by reference arbitration clauses in previously executed

              Managing Director Agreements;

              (f)     Attached as Appendix E-6 is a summary of 18 operative Separation

              Agreements executed by class members with individual counsel;

              (g)     Attached as Appendix E-7 is a summary of 515 class members who

              executed multiple Equity Agreements.

       7.     Attached hereto as Appendix F is a summary of all references made by both

Plaintiffs and Defendants to agreements to arbitrate in Exhibits 1452–1475 and in other publicly

filed documents.

       8.     Attached hereto are true and correct copies of the following documents:

 Letter Regarding Departure Arrangements Executed by                                    Exhibit 1
             (Employee Identification Number              ), dated
   , 2007 (GS0386662 - GS0386665)
 Letter Regarding Departure Arrangements Executed by                                    Exhibit 2
 (Employee Identification Number           ), dated            , 2009
 (GS0390849 - GS0390852)




                                               3
    Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 4 of 128




Letter Regarding Departure Arrangements Executed by                           Exhibit 3
(Employee Identification Number           ), dated           , 2018
(GS0386666 - GS0386671)
Letter Regarding Departure Arrangements Executed by                           Exhibit 4
(Employee Identification Number           ), dated           , 2013
(GS0386672 - GS0386676)
Letter Regarding Departure Arrangements Executed by                           Exhibit 5
        (Employee Identification Number           ), dated               ,
2011 (GS0386677 - GS0386681)
Letter Regarding Departure Arrangements Executed by                           Exhibit 6
(Employee Identification Number           ),                  2002
(GS0386682 - GS0386685)
Letter Regarding Departure Arrangements Executed by                           Exhibit 7
(Employee Identification Number           ), dated              , 2016
(GS0386686 - GS0386691)
Employee Agreement Regarding Confidential and Proprietary Information         Exhibit 8
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated          2009
(GS0385526 - GS0385528)
Letter Regarding Departure Arrangements Executed by                           Exhibit 9
(Employee Identification Number           ), dated                    2008
(GS0386692 - GS0386695)
Letter Regarding Departure Arrangements Executed by                          Exhibit 10
(Employee Identification Number           ), dated      , 2016
(GS0386696 - GS0386700)
General Release Executed by                        (Employee                 Exhibit 11
Identification Number           ), dated        2011 (GS0390857 -
GS0390875)
Employee Agreement Regarding Confidential and Proprietary Information        Exhibit 12
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2011
(GS0385538 - GS0385542)
Letter Regarding Departure Arrangements Executed by                          Exhibit 13
(Employee Identification Number           ), dated            , 2013
(GS0386701 - GS0386705)




                                            4
    Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 5 of 128




Employee Agreement Regarding Confidential and Proprietary Information                    Exhibit 14
and Materials and Non-Solicitation Executed by             (Employee
Identification Number            ), dated          , 2010 (GS0385543
- GS0385547)
Letter Regarding Departure Arrangements Executed by                                      Exhibit 15
         (Employee Identification Number            ), dated                         ,
2009 (GS0391236 - GS0391239)
Letter Regarding Departure Arrangements Executed by                                      Exhibit 16
(Employee Identification Number           ), dated               , 2008
(GS0390853 - GS0390856)
Letter Regarding Departure Arrangements Executed by                                      Exhibit 17
(Employee Identification Number           ), dated                , 2008
(GS0390876 - GS0390879)
Letter Regarding Departure Arrangements Executed by                                      Exhibit 18
(Employee Identification Number           ), dated                , 2008
(GS0390880 - GS0390883)
Letter Regarding Departure Arrangements Executed by                                      Exhibit 19
        (Employee Identification Number           ), dated               ,
2011 (GS0386710 - GS0386714)
Letter Regarding Departure Arrangements Executed by                                      Exhibit 20
         (Employee Identification Number           ), dated                      ,
2011 (GS0386715 - GS0386719)
Letter Regarding Departure Arrangements Executed by                                      Exhibit 21
(Employee Identification Number           ), dated             , 2018
(GS0386720 - GS0386725)
Letter Regarding Departure Arrangements Executed by                                      Exhibit 22
(Employee Identification Number           ), dated           , 2017
(GS0386726 - GS0386731)
Letter Regarding Departure Arrangements Executed by                                      Exhibit 23
        (Employee Identification Number          ), dated               , 2013
(GS0386732 - GS0386741)
Letter Regarding Departure Arrangements Executed by                                      Exhibit 24
           (Employee Identification Number          ), dated                 ,
2011 (GS0386742 - GS0386746)
Letter Regarding Departure Arrangements Executed by                                      Exhibit 25
(Employee Identification Number           ), dated                , 2008
(GS0386747 - GS0386751)




                                            5
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 6 of 128




Letter Regarding Departure Arrangements Executed by                            Exhibit 26
(Employee Identification Number           ), dated               , 2003
(GS0386752 - GS0386755)
Letter Regarding Departure Arrangements Executed by                            Exhibit 27
(Employee Identification Number           ), dated                , 2008
(GS0390884 - GS0390887)
Letter Regarding Departure Arrangements Executed by                            Exhibit 28
(Employee Identification Number           ), dated                , 2003
(GS0386756 - GS0386759)
Letter Regarding Departure Arrangements Executed by                            Exhibit 29
(Employee Identification Number           ), dated       , 2008
(GS0390888 - GS0390895)
Letter Regarding Departure Arrangements Executed by                            Exhibit 30
(Employee Identification Number           ), dated           , 2014
(GS0386760 - GS0386764)
Letter Regarding Departure Arrangements Executed by                            Exhibit 31
(Employee Identification Number           ), dated               , 2008
(GS0390896 - GS0390899)
Letter Regarding Departure Arrangements Executed by                            Exhibit 32
         (Employee Identification Number          ), dated
  , 2008 (GS0391300 - GS0391303)
Letter Regarding Departure Arrangements Executed by                            Exhibit 33
         (Employee Identification Number          ), dated                 ,
2016 (GS0386765 - GS0386769)
Employee Agreement Regarding Confidential and Proprietary Information          Exhibit 34
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated         , 2010
(GS0385599 - GS0385601)
Letter Regarding Departure Arrangements Executed by                            Exhibit 35
(Employee Identification Number           ), dated               , 2005
(GS0386770 - GS0386781)
Letter Regarding Departure Arrangements Executed by                            Exhibit 36
            (Employee Identification Number           ), dated
 , 2008 (GS0390900 - GS0390903)
Letter Regarding Departure Arrangements Executed by                            Exhibit 37
        (Employee Identification Number           ), dated            , 2008
(GS0390904 - GS0390913)




                                            6
    Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 7 of 128




Employee Agreement Regarding Confidential and Proprietary Information          Exhibit 38
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated         , 2005
(GS0385607 - GS0385609)
Letter Regarding Departure Arrangements Executed by                            Exhibit 39
(Employee Identification Number           ), dated            , 2002
(GS0386782 - GS0386785)
Letter Regarding Departure Arrangements Executed by                            Exhibit 40
        (Employee Identification Number           ), dated              ,
2008 (GS0386786 - GS0386789)
Letter Regarding Departure Arrangements Executed by                            Exhibit 41
               (Employee Identification Number            ), dated
             , 2008 (GS0386790 - GS0386793)
Letter Regarding Departure Arrangements Executed by                            Exhibit 42
(Employee Identification Number           ), dated           , 2007
(GS0386794 - GS0386797)
Letter Regarding Departure Arrangements Executed by                            Exhibit 43
          (Employee Identification Number           ), dated
 , 2008 (GS0386798 - GS0386806)
Letter Regarding Departure Arrangements Executed by                            Exhibit 44
          (Employee Identification Number           ), dated
  , 2016 (GS0386811 - GS0386816)
Employee Agreement Regarding Confidential and Proprietary Information          Exhibit 45
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated     , 2006
(GS0385615 - GS0385618)
Letter Regarding Departure Arrangements Executed by                            Exhibit 46
(Employee Identification Number           ), dated                , 2002
(GS0390914 - GS0390917)
Letter Regarding Departure Arrangements Executed by                            Exhibit 47
(Employee Identification Number           ), dated             , 2011
(GS0386817 - GS0386821)
Letter Regarding Departure Arrangements Executed by                            Exhibit 48
      (Employee Identification Number          ), dated               , 2002
(GS0388380 - GS0388383)




                                            7
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 8 of 128




Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 49
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2000
(GS0385619 - GS0385621)
Letter Regarding Departure Arrangements Executed by                      Exhibit 50
(Employee Identification Number           ), dated        , 2017
(GS0386822 - GS0386833)
Letter Regarding Departure Arrangements Executed by                      Exhibit 51
(Employee Identification Number           ), dated        , 2002
(GS0386834 - GS0386837)
Letter Regarding Departure Arrangements Executed by                      Exhibit 52
(Employee Identification Number           ), dated      , 2008
(GS0386848 - GS0386856)
Letter Regarding Departure Arrangements Executed by                      Exhibit 53
(Employee Identification Number           ), dated              , 2008
(GS0386857 - GS0386860)
Letter Regarding Departure Arrangements Executed by                      Exhibit 54
(Employee Identification Number           ), dated           , 2008
(GS0389999 - GS0390002)
Letter Regarding Departure Arrangements Executed by                      Exhibit 55
(Employee Identification Number           ), dated           , 2005
(GS0386861 - GS0386868)
Letter Regarding Departure Arrangements Executed by                      Exhibit 56
(Employee Identification Number           ), dated       , 2005
(GS0386869 - GS0386872)
Letter Regarding Departure Arrangements Executed by                      Exhibit 57
(Employee Identification Number           ), dated     , 2017
(GS0386879 - GS0386890)
Letter Regarding Departure Arrangements Executed by                      Exhibit 58
(Employee Identification Number           ), dated       , 2008
(GS0386891 - GS0386894)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 59
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated       , 2003
(GS0385641 - GS0385643)
Letter Regarding Departure Arrangements Executed by                      Exhibit 60
(Employee Identification Number           ), dated     , 2014
(GS0390933 - GS0390937)



                                           8
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 9 of 128




Letter Regarding Departure Arrangements Executed by                          Exhibit 61
(Employee Identification Number           ), dated              , 2009
(GS0386903 - GS0386906)
Letter Regarding Extended Managing Director Agreement Executed by            Exhibit 62
                 (Employee Identification Number          ), dated
                  (GS0382617 - GS0382624)
Letter Regarding Departure Arrangements Executed by                          Exhibit 63
(Employee Identification Number           ), dated       , 2017
(GS0390938 - GS0390943)
Letter Regarding Departure Arrangements Executed by                          Exhibit 64
(Employee Identification Number           ), dated        , 2016
(GS0390944 - GS0390955)
Letter Regarding Extended Managing Director Agreement Executed by            Exhibit 65
               (Employee Identification Number          ), dated
                   (GS0382625 - GS0382633)
Letter Regarding Departure Arrangements Executed by                          Exhibit 66
          (Employee Identification Number           ), dated             ,
2002 (GS0386907 - GS0386910)
Letter Regarding Departure Arrangements Executed by                          Exhibit 67
          (Employee Identification Number           ), dated
  , 2009 (GS0390956 - GS0390959)
Letter Regarding Departure Arrangements Executed by                          Exhibit 68
(Employee Identification Number           ), dated       , 2014
(GS0386915 - GS0386919)
Letter Regarding Departure Arrangements Executed by                          Exhibit 69
(Employee Identification Number           ), dated              , 2006
(GS0386920 - GS0386927)
Letter Regarding Departure Arrangements Executed by                          Exhibit 70
(Employee Identification Number           ), dated             , 2014
(GS0390960 - GS0390969)
Letter Regarding Extended Managing Director Agreement Executed by            Exhibit 71
                (Employee Identification Number          ), dated
                   (GS0382659 - GS0382667)
Letter Regarding Departure Arrangements Executed by                          Exhibit 72
(Employee Identification Number           ), dated        , 2009
(GS0386932 - GS0386935)




                                            9
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 10 of 128




Letter Regarding Departure Arrangements Executed by                                  Exhibit 73
(Employee Identification Number           ), dated                  , 2008
(GS0386936 - GS0386939)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 74
          (Employee Identification Number           ), dated                 ,
2005 (GS0386940 - GS0386943)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 75
(Employee Identification Number           ), dated           , 2002
(GS0386944 - GS0386947)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 76
(Employee Identification Number           ), dated             , 2006
(GS0390970 - GS0390973)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 77
            (Employee Identification Number           ), dated                   ,
2012 (GS0388375 - GS0388379)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 78
(Employee Identification Number           ), dated           , 2013
(GS0386956 - GS0386960)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 79
(Employee Identification Number           ), dated         , 2003
(GS0386961 - GS0386964)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 80
(Employee Identification Number           ), dated             , 2016
(GS0390974 - GS0390979)
Letter Regarding Extended Managing Director Agreement Executed by                    Exhibit 81
                    (Employee Identification Number         ), dated
                   (GS0382735 - GS0382743)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 82
(Employee Identification Number           ), dated               , 2006
(GS0386968 - GS0386975)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 83
       (Employee Identification Number          ), dated            , 2013
(GS0386976 - GS0386980)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 84
(Employee Identification Number           ), dated          , 2008
(GS0386981 - GS0386988)




                                           10
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 11 of 128




Letter Regarding Departure Arrangements Executed by                            Exhibit 85
(Employee Identification Number           ), dated             , 2017
(GS0390980 - GS0390991)
Letter Regarding Departure Arrangements Executed by                            Exhibit 86
(Employee Identification Number           ), dated              , 2002
(GS0386989 - GS0386993)
Employee Agreement Regarding Confidential and Proprietary Information          Exhibit 87
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated          , 2000
(GS0390818 - GS0390821)
Letter Regarding Departure Arrangements Executed by                            Exhibit 88
(Employee Identification Number           ), dated            , 2007
(GS0386994 - GS0387001)
Employee Agreement Regarding Confidential and Proprietary Information          Exhibit 89
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated     , 2005
(GS0385702 - GS0385704)
Letter Regarding Departure Arrangements Executed by                            Exhibit 90
(Employee Identification Number           ), dated          , 2002
(GS0387002 - GS0387005)
Letter Regarding Departure Arrangements Executed by                            Exhibit 91
       (Employee Identification Number           ), dated             , 2008
(GS0387014 - GS0387021)
Letter Regarding Departure Arrangements Executed by                            Exhibit 92
(Employee Identification Number           ), dated            , 2017
(GS0390992 - GS0390996)
Letter Regarding Departure Arrangements Executed by                            Exhibit 93
(Employee Identification Number #00018953), dated           , 2013
(GS0390997 - GS0391001)
Letter Regarding Extended Managing Director Agreement Executed by              Exhibit 94
                    (Employee Identification Number          ), dated
                   (GS0382771 - GS0382779)
Letter Regarding Departure Arrangements Executed by                            Exhibit 95
(Employee Identification Number           ), dated                   , 2008
(GS0391337 - GS0391340)




                                           11
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 12 of 128




Employee Agreement Regarding Confidential and Proprietary Information            Exhibit 96
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated      , 2006 (GS0385710 -
GS0385712)
Letter Regarding Departure Arrangements Executed by                              Exhibit 97
(Employee Identification Number           ), dated         , 2008
(GS0391002 - GS0391002)
Employee Agreement Regarding Confidential and Proprietary Information            Exhibit 98
and Materials and Non-Solicitation Executed by             (Employee
Identification Number            ), dated       , 2006 (GS0385713 -
GS0385715)
Letter Regarding Departure Arrangements Executed by                              Exhibit 99
         (Employee Identification Number            ), dated                ,
2008 (GS0387026 - GS0387033)
Letter Regarding Departure Arrangements Executed by                             Exhibit 100
(Employee Identification Number           ), dated             , 2003
(GS0387034 - GS0387037)
Letter Regarding Departure Arrangements Executed by                             Exhibit 101
(Employee Identification Number           ), dated        , 2008
(GS0387038 - GS0387045)
Letter Regarding Departure Arrangements Executed by                             Exhibit 102
(Employee Identification Number           ), dated             , 2011
(GS0387046 - GS0387050)
Letter Regarding Departure Arrangements Executed by                             Exhibit 103
(Employee Identification Number           ), dated             , 2011
(GS0387051 - GS0387055)
Letter Regarding Departure Arrangements Executed by                             Exhibit 104
(Employee Identification Number           ), dated             , 2008
(GS0387056 - GS0387059)
Letter Regarding Departure Arrangements Executed by                             Exhibit 105
(Employee Identification Number           ), dated       , 2008
(GS0387060 - GS0387068)
Letter Regarding Departure Arrangements Executed by                             Exhibit 106
         (Employee Identification Number           ), dated             ,
2014 (GS0391003 - GS0391007)
Letter Regarding Departure Arrangements Executed by                             Exhibit 107
(Employee Identification Number           ), dated        , 2003
(GS0387069 - GS0387072)



                                            12
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 13 of 128




Letter Regarding Departure Arrangements Executed by                              Exhibit 108
(Employee Identification Number           ), dated             , 2002
(GS0387073 - GS0387076)
Letter Regarding Departure Arrangements Executed by                              Exhibit 109
(Employee Identification Number           ), dated          , 2008
(GS0387077 - GS0387084)
Letter Regarding Departure Arrangements Executed by                              Exhibit 110
(Employee Identification Number           ), dated          , 2003
(GS0391008 - GS0391011)
Letter Regarding Departure Arrangements Executed by                              Exhibit 111
        (Employee Identification Number           ), dated                   ,
2002 (GS0387085 - GS0387092)
Letter Regarding Departure Arrangements Executed by                              Exhibit 112
(Employee Identification Number           ), dated            , 2008
(GS0387093 - GS0387096)
Employee Agreement Regarding Confidential and Proprietary Information            Exhibit 113
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated       , 2006
(GS0385740 - GS0385742)
Letter Regarding Departure Arrangements Executed by                              Exhibit 114
(Employee Identification Number           ), dated            , 2011
(GS0391012 - GS0391016)
Letter Regarding Departure Arrangements Executed by                              Exhibit 115
       (Employee Identification Number           ), dated                ,
2008 (GS0387101 - GS0387108)
Letter Regarding Departure Arrangements Executed by                              Exhibit 116
                (Employee Identification Number             ), dated
             , 2009 (GS0391017 - GS0391020)
Letter Regarding Departure Arrangements Executed by                              Exhibit 117
          (Employee Identification Number           ), dated             ,
2009 (GS0391021 - GS0391024)
Letter Regarding Departure Arrangements Executed by                              Exhibit 118
(Employee Identification Number           ), dated              , 2003
(GS0387109 - GS0387112)
Letter Regarding Departure Arrangements Executed by                              Exhibit 119
      (Employee Identification Number          ), dated                  ,
2008 (GS0387113 - GS0387116)




                                           13
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 14 of 128




Letter Regarding Departure Arrangements Executed by                        Exhibit 120
(Employee Identification Number           ), dated           , 2014
(GS0391025 - GS0391029)
Letter Regarding Departure Arrangements Executed by                        Exhibit 121
(Employee Identification Number           ), dated            , 2017
(GS0387117 - GS0387122)
Letter Regarding Departure Arrangements Executed by                        Exhibit 122
(Employee Identification Number           ), dated           , 2012
(GS0387123 - GS0387127)
Letter Regarding Departure Arrangements Executed by                        Exhibit 123
(Employee Identification Number           ), dated          , 2008
(GS0387128 - GS0387131)
Letter Regarding Departure Arrangements Executed by                        Exhibit 124
(Employee Identification Number           ), dated          , 2012
(GS0387132 - GS0387135)
Letter Regarding Departure Arrangements Executed by                        Exhibit 125
(Employee Identification Number           ), dated               , 2008
(GS0391030 - GS0391033)
Letter Regarding Departure Arrangements Executed by                        Exhibit 126
(Employee Identification Number           ), dated          , 2005
(GS0391034 - GS0391041)
Letter Regarding Departure Arrangements Executed by                        Exhibit 127
(Employee Identification Number           ), dated           , 2014
(GS0387136 - GS0387141)
Letter Regarding Departure Arrangements Executed by                        Exhibit 128
(Employee Identification Number           ), dated           , 2009
(GS0387142 - GS0387145)
Letter Regarding Departure Arrangements Executed by                        Exhibit 129
       (Employee Identification Number           ), dated              ,
2002 (GS0387146 - GS0387154)
Letter Regarding Departure Arrangements Executed by                        Exhibit 130
(Employee Identification Number           ), dated      , 2008
(GS0391042 - GS0391049)
Letter Regarding Departure Arrangements Executed by                        Exhibit 131
(Employee Identification Number           ), dated           , 2008
(GS0391050 - GS0391057)




                                           14
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 15 of 128




Letter Regarding Departure Arrangements Executed by                          Exhibit 132
(Employee Identification Number           ), dated            , 2011
(GS0387155 - GS0387160)
Letter Regarding Departure Arrangements Executed by                          Exhibit 133
              (Employee Identification Number              ), dated
  , 2008 (GS0391058 - GS0391065)
Letter Regarding Departure Arrangements Executed by                          Exhibit 134
(Employee Identification Number           ), dated         , 2011
(GS0387161 - GS0387165)
Letter Regarding Departure Arrangements Executed by                          Exhibit 135
(Employee Identification Number           ), dated              , 2009
(GS0391066 - GS0391069)
Letter Regarding Departure Arrangements Executed by                          Exhibit 136
(Employee Identification Number           ), dated         , 2016
(GS0391070 - GS0391080)
Letter Regarding Departure Arrangements Executed by                          Exhibit 137
(Employee Identification Number           ), dated          , 2005
(GS0388272 - GS0388275)
Letter Regarding Departure Arrangements Executed by                          Exhibit 138
      (Employee Identification Number           ), dated            , 2013
(GS0387166 - GS0387170)
Letter Regarding Departure Arrangements Executed by                          Exhibit 139
(Employee Identification Number           ), dated          , 2014
(GS0391081 - GS0391085)
Letter Regarding Departure Arrangements Executed by                          Exhibit 140
(Employee Identification Number           ), dated          , 2006
(GS0388697 - GS0388700)
Letter Regarding Departure Arrangements Executed by                          Exhibit 141
(Employee Identification Number           ), dated              , 2016
(GS0391086 - GS0391091)
Letter Regarding Departure Arrangements Executed by                          Exhibit 142
(Employee Identification Number           ), dated                  , 2004
(GS0387177 - GS0387185)
Letter Regarding Departure Arrangements Executed by                          Exhibit 143
(Employee Identification Number           ), dated          , 2002
(GS0387186 - GS0387189)




                                           15
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 16 of 128




Employee Agreement Regarding Confidential and Proprietary Information             Exhibit 144
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated      , 2000 (GS0385749 -
GS0385751)
Letter Regarding Departure Arrangements Executed by                               Exhibit 145
(Employee Identification Number           ), dated      , 2016
(GS0391092 - GS0391097)
Letter Regarding Departure Arrangements Executed by                               Exhibit 146
(Employee Identification Number           ), dated           , 2012
(GS0387190 - GS0387194)
Letter Regarding Departure Arrangements Executed by                               Exhibit 147
(Employee Identification Number           ), dated          , 2011
(GS0387195 - GS0387199)
Letter Regarding Departure Arrangements Executed by                               Exhibit 148
(Employee Identification Number           ), dated      , 2011
(GS0387200 - GS0387204)
Letter Regarding Departure Arrangements Executed by                               Exhibit 149
(Employee Identification Number           ), dated          , 2008
(GS0387205 - GS0387219)
Letter Regarding Departure Arrangements Executed by                               Exhibit 150
(Employee Identification Number           ), dated           , 2010
(GS0390235 - GS0390239)
Employee Agreement Regarding Confidential and Proprietary Information             Exhibit 151
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated     , 2007
(GS0385760 - GS0385762)
Letter Regarding Departure Arrangements Executed by                               Exhibit 152
(Employee Identification Number           ), dated               , 2008
(GS0387228 - GS0387231)
Letter Regarding Departure Arrangements Executed by                               Exhibit 153
(Employee Identification Number           ), dated            , 2011
(GS0387232 - GS0387236)
Letter Regarding Departure Arrangements Executed by                               Exhibit 154
         (Employee Identification Number           ), dated                   ,
2009 (GS0391106 - GS0391109)
Letter Regarding Departure Arrangements Executed by                               Exhibit 155
       (Employee Identification Number           ), dated                 ,
2008 (GS0387237 - GS0387240)



                                           16
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 17 of 128




Letter Regarding Departure Arrangements Executed by                              Exhibit 156
         (Employee Identification Number           ), dated
  , 2012 (GS0387241 - GS0387245)
Letter Regarding Departure Arrangements Executed by                              Exhibit 157
(Employee Identification Number           ), dated                   , 2008
(GS0387246 - GS0387249)
Letter Regarding Departure Arrangements Executed by                              Exhibit 158
         (Employee Identification Number            ), dated               ,
2006 (GS0387250 - GS0387253)
Letter Regarding Departure Arrangements Executed by                              Exhibit 159
(Employee Identification Number           ), dated             , 2008
(GS0387254 - GS0387261)
Letter Regarding Departure Arrangements Executed by                              Exhibit 160
(Employee Identification Number           ), dated                   , 2002
(GS0387262 - GS0387269)
Letter Regarding Departure Arrangements Executed by                              Exhibit 161
(Employee Identification Number           ), dated              , 2009
(GS0391229 - GS0391229)
Letter Regarding Departure Arrangements Executed by                              Exhibit 162
(Employee Identification Number           ), dated               , 2016
(GS0388634 - GS0388639)
Letter Regarding Departure Arrangements Executed by                              Exhibit 163
          (Employee Identification Number           ), dated
  , 2008 (GS0387270 - GS0387273)
Letter Regarding Departure Arrangements Executed by                              Exhibit 164
(Employee Identification Number           ), dated          , 2002
(GS0387274 - GS0387277)
Letter Regarding Departure Arrangements Executed by                              Exhibit 165
        (Employee Identification Number          ), dated               , 2008
(GS0387278 - GS0387281)
Letter Regarding Departure Arrangements Executed by                              Exhibit 166
(Employee Identification Number           ), dated          , 2008
(GS0387282 - GS0387289)
Letter Regarding Departure Arrangements Executed by                              Exhibit 167
(Employee Identification Number           ), dated                   , 2002
(GS0391119 - GS0391126)




                                            17
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 18 of 128




Letter Regarding Departure Arrangements Executed by                                Exhibit 168
(Employee Identification Number           ), dated           , 2011
(GS0387290 - GS0387294)
Letter Regarding Departure Arrangements Executed by                                Exhibit 169
(Employee Identification Number           ), dated                   , 2002
(GS0387303 - GS0387310)
Letter Regarding Departure Arrangements Executed by                                Exhibit 170
(Employee Identification Number           ), dated                  , 2013
(GS0387311 - GS0387320)
Letter Regarding Departure Arrangements Executed by                                Exhibit 171
(Employee Identification Number           ), dated              , 2006
(GS0387321 - GS0387328)
Letter Regarding Departure Arrangements Executed by                                Exhibit 172
(Employee Identification Number           ), dated             , 2016
(GS0391127 - GS0391131)
Letter Regarding Departure Arrangements Executed by                                Exhibit 173
       (Employee Identification Number          ), dated              , 2017
(GS0391132 - GS0391137)
Letter Regarding Departure Arrangements Executed by                                Exhibit 174
     (Employee Identification Number          ), dated                   ,
2008 (GS0389531 - GS0389534)
Letter Regarding Departure Arrangements Executed by                                Exhibit 175
(Employee Identification Number           ), dated          , 2002
(GS0387339 - GS0387342)
Letter Regarding Departure Arrangements Executed by                                Exhibit 176
(Employee Identification Number           ), dated             , 2008
(GS0387343 - GS0387354)
Letter Regarding Departure Arrangements Executed by                                Exhibit 177
            (Employee Identification Number              ), dated              ,
2008 (GS0387355 - GS0387363)
Letter Regarding Departure Arrangements Executed by                                Exhibit 178
(Employee Identification Number           ), dated           , 2017
(GS0391138 - GS0391143)
Letter Regarding Departure Arrangements Executed by                                Exhibit 179
(Employee Identification Number           ), dated                   , 2008
(GS0387364 - GS0387367)




                                           18
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 19 of 128




Letter Regarding Departure Arrangements Executed by                                   Exhibit 180
       (Employee Identification Number          ), dated                     ,
2008 (GS0387368 - GS0387371)
Letter Regarding Departure Arrangements Executed by                                   Exhibit 181
        (Employee Identification Number           ), dated               ,
2012 (GS0387372 - GS0387376)
Employee Agreement Regarding Confidential and Proprietary Information                 Exhibit 182
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2011
(GS0385822 - GS0385826)
Letter Regarding Departure Arrangements Executed by                                   Exhibit 183
       (Employee Identification Number          ), dated          , 2008
(GS0387377 - GS0387384)
Letter Regarding Departure Arrangements Executed by                                   Exhibit 184
(Employee Identification Number           ), dated                    , 2013
(GS0387385 - GS0387394)
Letter Regarding Departure Arrangements Executed by                                   Exhibit 185
          (Employee Identification Number           ), dated            , 2012
(GS0391316 - GS0391320)
Letter Regarding Extended Managing Director Agreement Executed by                     Exhibit 186
                           (Employee Identification Number                       ),
dated                   (GS0383016 - GS0383024)
Letter Regarding Departure Arrangements Executed by                                   Exhibit 187
(Employee Identification Number           ), dated             , 2011
(GS0389039 - GS0389043)
Letter Regarding Departure Arrangements Executed by                                   Exhibit 188
                     (Employee Identification Number                  ), dated
       , 2017 (GS0391144 - GS0391149)
Letter Regarding Departure Arrangements Executed by                                   Exhibit 189
(Employee Identification Number           ), dated             , 2017
(GS0391150 - GS0391154)
Letter Regarding Departure Arrangements Executed by                                   Exhibit 190
              (Employee Identification Number              ), dated               ,
2003 (GS0387395 - GS0387398)
Letter Regarding Departure Arrangements Executed by                                   Exhibit 191
(Employee Identification Number           ), dated              , 2011
(GS0391155 - GS0391159)




                                            19
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 20 of 128




Letter Regarding Departure Arrangements Executed by                         Exhibit 192
(Employee Identification Number           ), dated              , 2007
(GS0388578 - GS0388581)
Letter Regarding Departure Arrangements Executed by                         Exhibit 193
(Employee Identification Number           ), dated             , 2015
(GS0387414 - GS0387423)
Letter Regarding Departure Arrangements Executed by                         Exhibit 194
(Employee Identification Number           ), dated            , 2006
(GS0387424 - GS0387432)
Letter Regarding Departure Arrangements Executed by                         Exhibit 195
(Employee Identification Number           ), dated                , 2008
(GS0387433 - GS0387436)
Letter Regarding Departure Arrangements Executed by                         Exhibit 196
        (Employee Identification Number           ), dated              ,
2017 (GS0391160 - GS0391164)
Letter Regarding Extended Managing Director Agreement Executed by           Exhibit 197
                      (Employee Identification Number          ), dated
                   (GS0383085 - GS0383093)
Letter Regarding Departure Arrangements Executed by                         Exhibit 198
(Employee Identification Number           ), dated            , 2008
(GS0387446 - GS0387449)
Employee Agreement Regarding Confidential and Proprietary Information       Exhibit 199
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2004
(GS0385837 - GS0385839)
Letter Regarding Departure Arrangements Executed by                         Exhibit 200
(Employee Identification Number           ), dated            , 2007
(GS0387454 - GS0387458)
Letter Regarding Departure Arrangements Executed by                         Exhibit 201
(Employee Identification Number           ), dated            , 2002
(GS0387459 - GS0387463)
Employee Agreement Regarding Confidential and Proprietary Information       Exhibit 202
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 1999
(GS0390826 - GS0390828)
Letter Regarding Departure Arrangements Executed by                         Exhibit 203
(Employee Identification Number           ), dated           , 2016
(GS0391165 - GS0391170)



                                           20
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 21 of 128




Letter Regarding Departure Arrangements Executed by                            Exhibit 204
(Employee Identification Number           ), dated               , 2008
(GS0387468 - GS0387471)
Employee Agreement Regarding Confidential and Proprietary Information          Exhibit 205
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2006
(GS0385845 - GS0385847)
Letter Regarding Departure Arrangements Executed by                            Exhibit 206
(Employee Identification Number           ), dated           , 2017
(GS0391171 - GS0391176)
Letter Regarding Departure Arrangements Executed by                            Exhibit 207
(Employee Identification Number           ), dated                , 2008
(GS0387472 - GS0387475)
Letter Regarding Departure Arrangements Executed by                            Exhibit 208
         (Employee Identification Number           ), dated                ,
2011 (GS0387476 - GS0387480)
Letter Regarding Departure Arrangements Executed by                            Exhibit 209
(Employee Identification Number           ), dated               , 2016
(GS0391177 - GS0391181)
Employee Agreement Regarding Confidential and Proprietary Information          Exhibit 210
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated       , 2011 (GS0385865 -
GS0385869)
Letter Regarding Departure Arrangements Executed by                            Exhibit 211
(Employee Identification Number           ), dated            , 2003
(GS0387481 - GS0387484)
Letter Regarding Departure Arrangements Executed by                            Exhibit 212
       (Employee Identification Number           ), dated             , 2013
(GS0387485 - GS0387489)
Letter Regarding Departure Arrangements Executed by                            Exhibit 213
(Employee Identification Number           ), dated           , 2016
(GS0387490 - GS0387495)
Letter Regarding Departure Arrangements Executed by                            Exhibit 214
(Employee Identification Number           ), dated           , 2008
(GS0387496 - GS0387499)
Letter Regarding Departure Arrangements Executed by                            Exhibit 215
        (Employee Identification Number           ), dated                 ,
2015 (GS0387500 - GS0387505)



                                            21
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 22 of 128




Letter Regarding Departure Arrangements Executed by                             Exhibit 216
(Employee Identification Number           ), dated       , 2003
(GS0387506 - GS0387509)
Letter Regarding Departure Arrangements Executed by                             Exhibit 217
(Employee Identification Number           ), dated           , 2003
(GS0387510 - GS0387513)
Letter Regarding Departure Arrangements Executed by                             Exhibit 218
(Employee Identification Number           ), dated                 , 2008
(GS0387514 - GS0387517)
Letter Regarding Departure Arrangements Executed by                             Exhibit 219
             (Employee Identification Number            ), dated            ,
2015 (GS0387518 - GS0387522)
Employee Agreement Regarding Confidential and Proprietary Information           Exhibit 220
and Materials and Non-Solicitation Executed by
              (Employee Identification Number          ), dated
            , 2007 (GS0385889 - GS0385891)
Letter Regarding Departure Arrangements Executed by                             Exhibit 221
(Employee Identification Number           ), dated       , 2013
(GS0389480 - GS0389484)
Letter Regarding Departure Arrangements Executed by                             Exhibit 222
(Employee Identification Number           ), dated           , 2002
(GS0391374 - GS0391382)
Letter Regarding Departure Arrangements Executed by                             Exhibit 223
(Employee Identification Number           ), dated                 , 2008
(GS0387523 - GS0387526)
Letter Regarding Departure Arrangements Executed by                             Exhibit 224
(Employee Identification Number           ), dated             , 2008
(GS0387527 - GS0387530)
Letter Regarding Departure Arrangements Executed by                             Exhibit 225
(Employee Identification Number           ), dated                 , 2002
(GS0387531 - GS0387538)
Letter Regarding Departure Arrangements Executed by                             Exhibit 226
        (Employee Identification Number           ), dated            , 2015
(GS0387539 - GS0387549)
Letter Regarding Departure Arrangements Executed by                             Exhibit 227
(Employee Identification Number           ), dated                 , 2008
(GS0387550 - GS0387559)




                                           22
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 23 of 128




Letter Regarding Departure Arrangements Executed by                            Exhibit 228
(Employee Identification Number           ), dated            , 2002
(GS0387560 - GS0387563)
Letter Regarding Departure Arrangements Executed by                            Exhibit 229
(Employee Identification Number           ), dated       , 2009
(GS0387564 - GS0387567)
Employee Agreement Regarding Confidential and Proprietary Information          Exhibit 230
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated        , 1999 (GS0390829 -
GS0390832)
Letter Regarding Departure Arrangements Executed by                            Exhibit 231
        (Employee Identification Number           ), dated                 ,
2008 (GS0387568 - GS0387571)
Letter Regarding Departure Arrangements Executed by                            Exhibit 232
(Employee Identification Number           ), dated              , 2015
(GS0387572 - GS0387577)
Letter Regarding Departure Arrangements Executed by                            Exhibit 233
(Employee Identification Number           ), dated                , 2008
(GS0390498 - GS0390501)
Letter Regarding Departure Arrangements Executed by                            Exhibit 234
(Employee Identification Number           ), dated       , 2007
(GS0387578 - GS0387585)
Letter Regarding Departure Arrangements Executed by                            Exhibit 235
         (Employee Identification Number           ), dated                ,
2009 (GS0387976 - GS0387979)
Letter Regarding Departure Arrangements Executed by                            Exhibit 236
(Employee Identification Number           ), dated      , 2011
(GS0387586 - GS0387596)
Letter Regarding Departure Arrangements Executed by                            Exhibit 237
(Employee Identification Number           ), dated                , 2002
(GS0387601 - GS0387604)
Letter Regarding Departure Arrangements Executed by                            Exhibit 238
(Employee Identification Number           ), dated             , 2002
(GS0387611 - GS0387618)
Letter Regarding Departure Arrangements Executed by                            Exhibit 239
(Employee Identification Number           ), dated             , 2013
(GS0387619 - GS0387623)




                                           23
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 24 of 128




Letter Regarding Departure Arrangements Executed by                             Exhibit 240
(Employee Identification Number           ), dated             , 2010
(GS0387624 - GS0387628)
Letter Regarding Departure Arrangements Executed by                             Exhibit 241
          (Employee Identification Number           ), dated
 , 2012 (GS0387629 - GS0387633)
Letter Regarding Departure Arrangements Executed by                             Exhibit 242
(Employee Identification Number           ), dated        , 2003
(GS0387634 - GS0387637)
Letter Regarding Departure Arrangements Executed by                             Exhibit 243
(Employee Identification Number           ), dated         , 2004
(GS0387638 - GS0387646)
Letter Regarding Departure Arrangements Executed by                             Exhibit 244
     (Employee Identification Number           ), dated                 ,
2002 (GS0387647 - GS0387650)
Letter Regarding Departure Arrangements Executed by                             Exhibit 245
(Employee Identification Number           ), dated          , 2003
(GS0387659 - GS0387662)
Letter Regarding Departure Arrangements Executed by                             Exhibit 246
(Employee Identification Number           ), dated (GS0391182 -
GS0391186)
Letter Regarding Departure Arrangements Executed by                             Exhibit 247
         (Employee Identification Number           ), dated                 ,
2009 (GS0387663 - GS0387666)
Letter Regarding Departure Arrangements Executed by                             Exhibit 248
(Employee Identification Number           ), dated          , 2002
(GS0387667 - GS0387670)
Letter Regarding Departure Arrangements Executed by                             Exhibit 249
(Employee Identification Number           ), dated                  , 2016
(GS0387671 - GS0387676)
Letter Regarding Departure Arrangements Executed by        (Employee            Exhibit 250
Identification Number           ), dated        , 2016 (GS0387677 -
GS0387682)
Letter Regarding Departure Arrangements Executed by                             Exhibit 251
(Employee Identification Number           ), dated                 , 2007
(GS0387683 - GS0387690)




                                           24
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 25 of 128




Letter Regarding Departure Arrangements Executed by                               Exhibit 252
       (Employee Identification Number           ), dated                 ,
2008 (GS0387691 - GS0387698)
Letter Regarding Departure Arrangements Executed by                               Exhibit 253
        (Employee Identification Number           ), dated              , 2008
(GS0387711 - GS0387718)
Letter Regarding Departure Arrangements Executed by                               Exhibit 254
(Employee Identification Number           ), dated              , 2002
(GS0387719 - GS0387722)
Letter Regarding Departure Arrangements Executed by                               Exhibit 255
(Employee Identification Number           ), dated             , 2014
(GS0391187 - GS0391191)
Letter Regarding Departure Arrangements Executed by                               Exhibit 256
(Employee Identification Number           ), dated              , 2008
(GS0387728 - GS0387735)
Letter Regarding Departure Arrangements Executed by                               Exhibit 257
         (Employee Identification Number            ), dated              ,
2010 (GS0387736 - GS0387740)
Letter Regarding Departure Arrangements Executed by                               Exhibit 258
(Employee Identification Number           ), dated           , 2006
(GS0387741 - GS0387744)
Letter Regarding Departure Arrangements Executed by                               Exhibit 259
(Employee Identification Number           ), dated           , 2002
(GS0387745 - GS0387748)
Letter Regarding Departure Arrangements Executed by                               Exhibit 260
(Employee Identification Number           ), dated           , 2017
(GS0387749 - GS0387754)
Letter Regarding Departure Arrangements Executed by                               Exhibit 261
(Employee Identification Number           ), dated               , 2008
(GS0387755 - GS0387758)
Letter Regarding Departure Arrangements Executed by                               Exhibit 262
(Employee Identification Number           ), dated          , 2015
(GS0387759 - GS0387768)
Letter Regarding Departure Arrangements Executed by                               Exhibit 263
        (Employee Identification Number           ), dated                    ,
2008 (GS0387769 - GS0387776)




                                            25
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 26 of 128




Letter Regarding Departure Arrangements Executed by                             Exhibit 264
(Employee Identification Number           ), dated                , 2015
(GS0387777 - GS0387781)
Letter Regarding Departure Arrangements Executed by                             Exhibit 265
(Employee Identification Number           ), dated        , 2002
(GS0387787 - GS0387790)
Letter Regarding Departure Arrangements Executed by                             Exhibit 266
(Employee Identification Number           ), dated                 , 2002
(GS0387791 - GS0387799)
Letter Regarding Departure Arrangements Executed by                             Exhibit 267
(Employee Identification Number           ), dated            , 2009
(GS0387817 - GS0387820)
Letter Regarding Departure Arrangements Executed by                             Exhibit 268
(Employee Identification Number           ), dated             , 2009
(GS0387800 - GS0387807)
Letter Regarding Departure Arrangements Executed by                             Exhibit 269
     (Employee Identification Number          ), dated                  ,
2008 (GS0387808 - GS0387811)
Letter Regarding Departure Arrangements Executed by                             Exhibit 270
(Employee Identification Number           ), dated                , 2012
(GS0387812 - GS0387816)
Letter Regarding Departure Arrangements Executed by                             Exhibit 271
           (Employee Identification Number          ), dated
  , 2016 (GS0387699 - GS0387710)
Letter Regarding Departure Arrangements Executed by                             Exhibit 272
(Employee Identification Number           ), dated       , 2010
(GS0387821 - GS0387825)
Letter Regarding Departure Arrangements Executed by                             Exhibit 273
(Employee Identification Number           ), dated         , 2010
(GS0387826 - GS0387830)
Letter Regarding Departure Arrangements Executed by                             Exhibit 274
(Employee Identification Number           ), dated              , 2016
(GS0387831 - GS0387836)
Letter Regarding Departure Arrangements Executed by                             Exhibit 275
         (Employee Identification Number           ), dated                 ,
2016 (GS0387837 - GS0387848)




                                           26
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 27 of 128




Letter Regarding Departure Arrangements Executed by                      Exhibit 276
(Employee Identification Number           ), dated          , 2016
(GS0387849 - GS0387853)
Letter Regarding Departure Arrangements Executed by                      Exhibit 277
(Employee Identification Number           ), dated        , 2003
(GS0387854 - GS0387857)
Letter Regarding Departure Arrangements Executed by                      Exhibit 278
(Employee Identification Number           ), dated         , 2008
(GS0387858 - GS0387865)
Letter Regarding Departure Arrangements Executed by                      Exhibit 279
(Employee Identification Number           ), dated       , 2008
(GS0387866 - GS0387869)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 280
and Materials and Non-Solicitation Executed by           (Employee
Identification Number            ), dated       , 2005 (GS0385963 -
GS0385965)
Letter Regarding Departure Arrangements Executed by                      Exhibit 281
(Employee Identification Number           ), dated           , 2008
(GS0387870 - GS0387873)
Letter Regarding Departure Arrangements Executed by                      Exhibit 282
(Employee Identification Number           ), dated       , 2009
(GS0387874 - GS0387877)
Letter Regarding Departure Arrangements Executed by                      Exhibit 283
(Employee Identification Number           ), dated      , 2008
(GS0387889 - GS0387897)
Letter Regarding Departure Arrangements Executed by        (Employee     Exhibit 284
Identification Number           ), dated     , 2016 (GS0387904 -
GS0387909)
Letter Regarding Departure Arrangements Executed by                      Exhibit 285
(Employee Identification Number           ), dated           , 2008
(GS0387910 - GS0387913)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 286
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated      , 2007 (GS0385974 -
GS0385976)
Letter Regarding Departure Arrangements Executed by                      Exhibit 287
(Employee Identification Number           ), dated        , 2017
(GS0387898 - GS0387903)



                                          27
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 28 of 128




Letter Regarding Departure Arrangements Executed by                                  Exhibit 288
(Employee Identification Number           ), dated              , 2006
(GS0387914 - GS0387922)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 289
(Employee Identification Number           ), dated           , 2002
(GS0387923 - GS0387926)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 290
(Employee Identification Number           ), dated              , 2008
(GS0387927 - GS0387930)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 291
(Employee Identification Number           ), dated               , 2008
(GS0387931 - GS0387934)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 292
            (Employee Identification Number           ), dated           ,
2003 (GS0387935 - GS0387938)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 293
(Employee Identification Number           ), dated                , 2008
(GS0387939 - GS0387946)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 294
(Employee Identification Number           ), dated            , 2002
(GS0387951 - GS0387954)
Employee Agreement Regarding Confidential and Proprietary Information                Exhibit 295
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated       , 2000
(GS0385987 - GS0385989)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 296
        (Employee Identification Number           ), dated             , 2008
(GS0387955 - GS0387962)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 297
            (Employee Identification Number         ), dated                 ,
2012 (GS0387963 - GS0387967)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 298
        (Employee Identification Number          ), dated                        ,
2002 (GS0391255 - GS0391258)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 299
(Employee Identification Number           ), dated                , 2007
(GS0387968 - GS0387975)




                                           28
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 29 of 128




Letter Regarding Departure Arrangements Executed by                                Exhibit 300
(Employee Identification Number           ), dated           , 2008
(GS0391214 - GS0391217)
Letter Regarding Departure Arrangements Executed by                                Exhibit 301
        (Employee Identification Number           ), dated                     ,
2016 (GS0387980 - GS0387985)
Letter Regarding Departure Arrangements Executed by                                Exhibit 302
       (Employee Identification Number          ), dated              , 2015
(GS0387986 - GS0387990)
Letter Regarding Departure Arrangements Executed by                                Exhibit 303
(Employee Identification Number           ), dated               , 2002
(GS0387991 - GS0387994)
Letter Regarding Departure Arrangements Executed by                                Exhibit 304
(Employee Identification Number           ), dated                , 2012
(GS0387999 - GS0388003)
Letter Regarding Departure Arrangements Executed by                                Exhibit 305
(Employee Identification Number           ), dated               , 2005
(GS0388004 - GS0388007)
Letter Regarding Departure Arrangements Executed by                                Exhibit 306
(Employee Identification Number           ), dated      , 2011
(GS0388008 - GS0388013)
Letter Regarding Extended Managing Director Agreement Executed by                  Exhibit 307
                (Employee Identification Number          ), dated
                   (GS0383532 - GS0383540)
Letter Regarding Departure Arrangements Executed by                                Exhibit 308
        (Employee Identification Number           ), dated             , 2015
(GS0388014 - GS0388018)
Letter Regarding Departure Arrangements Executed by                                Exhibit 309
(Employee Identification Number           ), dated            , 2006
(GS0388019 - GS0388021)
Letter Regarding Departure Arrangements Executed by                                Exhibit 310
(Employee Identification Number           ), dated           , 2009
(GS0388022 - GS0388025)
Letter Regarding Departure Arrangements Executed by                                Exhibit 311
        (Employee Identification Number          ), dated              , 2011
(GS0388026 - GS0388030)




                                           29
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 30 of 128




Letter Regarding Departure Arrangements Executed by                              Exhibit 312
(Employee Identification Number           ), dated             , 2002
(GS0388031 - GS0388035)
Letter Regarding Departure Arrangements Executed by                              Exhibit 313
        (Employee Identification Number           ), dated               ,
2016 (GS0388036 - GS0388040)
Letter Regarding Departure Arrangements Executed by                              Exhibit 314
(Employee Identification Number           ), dated           , 2016
(GS0388041 - GS0388046)
Letter Regarding Departure Arrangements Executed by                              Exhibit 315
(Employee Identification Number           ), dated           , 2012
(GS0388047 - GS0388051)
Letter Regarding Departure Arrangements Executed by                              Exhibit 316
(Employee Identification Number           ), dated       , 2005
(GS0388052 - GS0388059)
Letter Regarding Departure Arrangements Executed by                              Exhibit 317
(Employee Identification Number           ), dated       , 2017
(GS0388082 - GS0388087)
Employee Agreement Regarding Confidential and Proprietary Information            Exhibit 318
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated          , 2014
(GS0386023 - GS0386027)
Letter Regarding Departure Arrangements Executed by                              Exhibit 319
          (Employee Identification Number           ), dated                 ,
2010 (GS0388088 - GS0388097)
Letter Regarding Departure Arrangements Executed by                              Exhibit 320
(Employee Identification Number           ), dated           , 2008
(GS0388098 - GS0388105)
Letter Regarding Departure Arrangements Executed by                              Exhibit 321
(Employee Identification Number           ), dated       , 2016
(GS0388106 - GS0388110)
Employee Agreement Regarding Confidential and Proprietary Information            Exhibit 322
and Materials and Non-Solicitation Executed by           (Employee
Identification Number            ), dated      , 2013 (GS0386028 -
GS0386032)
Letter Regarding Departure Arrangements Executed by                              Exhibit 323
(Employee Identification Number           ), dated              , 2008
(GS0396145 - GS0396148)



                                           30
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 31 of 128




Letter Regarding Departure Arrangements Executed by                          Exhibit 324
(Employee Identification Number           ), dated                  , 2002
(GS0388111 - GS0388118)
Letter Regarding Departure Arrangements Executed by                          Exhibit 325
(Employee Identification Number           ), dated          , 2003
(GS0388119 - GS0388122)
Employee Agreement Regarding Confidential and Proprietary Information        Exhibit 326
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2000
(GS0386033 - GS0386036)
Letter Regarding Departure Arrangements Executed by                          Exhibit 327
(Employee Identification Number           ), dated            , 2007
(GS0388123 - GS0388130)
Letter Regarding Departure Arrangements Executed by                          Exhibit 328
         (Employee Identification Number           ), dated
  , 2017 (GS0391223 - GS0391228)
Letter Regarding Departure Arrangements Executed by                          Exhibit 329
(Employee Identification Number           ), dated                  , 2008
(GS0388131 - GS0388134)
Letter Regarding Departure Arrangements Executed by                          Exhibit 330
(Employee Identification Number           ), dated          , 2008
(GS0388135 - GS0388142)
Letter Regarding Departure Arrangements Executed by                          Exhibit 331
(Employee Identification Number           ), dated                  , 2008
(GS0388143 - GS0388146)
Letter Regarding Departure Arrangements Executed by                          Exhibit 332
(Employee Identification Number           ), dated         , 2014
(GS0388147 - GS0388151)
Letter Regarding Departure Arrangements Executed by                          Exhibit 333
(Employee Identification Number           ), dated         , 2012
(GS0388152 - GS0388156)
Letter Regarding Departure Arrangements Executed by                          Exhibit 334
      (Employee Identification Number           ), dated        , 2016
(GS0388195 - GS0388199)
Employee Agreement Regarding Confidential and Proprietary Information        Exhibit 335
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2014
(GS0386066 - GS0386070)



                                           31
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 32 of 128




Letter Regarding Departure Arrangements Executed by                     Exhibit 336
(Employee Identification Number           ), dated     , 2008
(GS0388705 - GS0388712)
Letter Regarding Departure Arrangements Executed by        (Employee    Exhibit 337
Identification Number           ), dated     , 2016 (GS0391230 -
GS0391235)
Letter Regarding Departure Arrangements Executed by                     Exhibit 338
(Employee Identification Number           ), dated       , 2008
(GS0388790 - GS0388797)
Letter Regarding Departure Arrangements Executed by                     Exhibit 339
(Employee Identification Number           ), dated         , 2012
(GS0388157 - GS0388161)
Letter Regarding Departure Arrangements Executed by                     Exhibit 340
(Employee Identification Number           ), dated        , 2002
(GS0388798 - GS0388801)
Letter Regarding Departure Arrangements Executed by                     Exhibit 341
(Employee Identification Number           ), dated        , 2015
(GS0391240 - GS0391244)
Letter Regarding Departure Arrangements Executed by                     Exhibit 342
(Employee Identification Number           ), dated             , 2002
(GS0388162 - GS0388169)
Letter Regarding Departure Arrangements Executed by                     Exhibit 343
(Employee Identification Number           ), dated     , 2009
(GS0388174 - GS0388177)
Letter Regarding Departure Arrangements Executed by                     Exhibit 344
(Employee Identification Number           ), dated     , 2003
(GS0391245 - GS0391248)
Letter Regarding Departure Arrangements Executed by                     Exhibit 345
(Employee Identification Number           ), dated    , 2015
(GS0388178 - GS0388182)
Letter Regarding Departure Arrangements Executed by                     Exhibit 346
(Employee Identification Number           ), dated        , 2014
(GS0396149 - GS0396166)
Letter Regarding Departure Arrangements Executed by                     Exhibit 347
(Employee Identification Number           ), dated    , 2003
(GS0388183 - GS0388186)




                                          32
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 33 of 128




Letter Regarding Departure Arrangements Executed by                     Exhibit 348
(Employee Identification Number           ), dated           , 2002
(GS0388187 - GS0388190)
Letter Regarding Departure Arrangements Executed by                     Exhibit 349
(Employee Identification Number           ), dated          , 2002
(GS0388191 - GS0388194)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 350
and Materials and Non-Solicitation Executed by             (Employee
Identification Number            ), dated       , 1999 (GS0386063 -
GS0386065)
Letter Regarding Departure Arrangements Executed by       (Employee     Exhibit 351
Identification Number           ), dated     , 2011 (GS0388200 -
GS0388204)
Letter Regarding Departure Arrangements Executed by                     Exhibit 352
(Employee Identification Number           ), dated       , 2016
(GS0388216 - GS0388220)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 353
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated          , 2011
(GS0386071 - GS0386075)
Letter Regarding Departure Arrangements Executed by                     Exhibit 354
(Employee Identification Number           ), dated       , 2009
(GS0388221 - GS0388224)
Letter Regarding Departure Arrangements Executed by                     Exhibit 355
(Employee Identification Number           ), dated         , 2003
(GS0388225 - GS0388228)
Letter Regarding Departure Arrangements Executed by                     Exhibit 356
(Employee Identification Number           ), dated        , 2016
(GS0391249 - GS0391254)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 357
            (Employee Identification Number          ), dated
         (GS0383668 - GS0383676)
Letter Regarding Departure Arrangements Executed by                     Exhibit 358
(Employee Identification Number           ), dated      , 2017
(GS0388229 - GS0388238)




                                          33
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 34 of 128




Employee Agreement Regarding Confidential and Proprietary Information        Exhibit 359
and Materials and Non-Solicitation Executed by            (Employee
Identification Number            ), dated      , 2014 (GS0386079 -
GS0386083)
Letter Regarding Departure Arrangements Executed by                          Exhibit 360
      (Employee Identification Number           ), dated                 ,
2008 (GS0389252 - GS0389255)
Letter Regarding Departure Arrangements Executed by                          Exhibit 361
(Employee Identification Number           ), dated             , 2004
(GS0388239 - GS0388242)
Letter Regarding Departure Arrangements Executed by                          Exhibit 362
(Employee Identification Number           ), dated             , 2010
(GS0388243 - GS0388247)
Letter Regarding Departure Arrangements Executed by                          Exhibit 363
       (Employee Identification Number          ), dated        , 2003
(GS0388248 - GS0388251)
Employee Agreement Regarding Confidential and Proprietary Information        Exhibit 364
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated PWA Agreement
(GS0386085 - GS0386085)
Letter Regarding Departure Arrangements Executed by                          Exhibit 365
(Employee Identification Number           ), dated             , 2009
(GS0388252 - GS0388255)
Letter Regarding Departure Arrangements Executed by                          Exhibit 366
(Employee Identification Number           ), dated         , 2008
(GS0388256 - GS0388259)
Letter Regarding Departure Arrangements Executed by                          Exhibit 367
(Employee Identification Number           ), dated            , 2006
(GS0388260 - GS0388267)
Letter Regarding Departure Arrangements Executed by                          Exhibit 368
(Employee Identification Number           ), dated                  , 2008
(GS0388268 - GS0388271)
Letter Regarding Departure Arrangements Executed by                          Exhibit 369
(Employee Identification Number           ), dated                  , 2011
(GS0388276 - GS0388280)
Letter Regarding Extended Managing Director Agreement Executed by            Exhibit 370
             (Employee Identification Number          ), dated
                  (GS0383707 - GS0383715)



                                           34
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 35 of 128




Letter Regarding Departure Arrangements Executed by                              Exhibit 371
(Employee Identification Number           ), dated                  , 2005
(GS0388281 - GS0388288)
Letter Regarding Departure Arrangements Executed by                              Exhibit 372
(Employee Identification Number           ), dated         , 2003
(GS0388289 - GS0388292)
Letter Regarding Departure Arrangements Executed by                              Exhibit 373
(Employee Identification Number           ), dated                , 2012
(GS0388303 - GS0388307)
Letter Regarding Departure Arrangements Executed by                              Exhibit 374
          (Employee Identification Number           ), dated
  , 2008 (GS0388308 - GS0388311)
Letter Regarding Departure Arrangements Executed by                              Exhibit 375
         (Employee Identification Number           ), dated                  ,
2018 (GS0388317 - GS0388322)
Letter Regarding Departure Arrangements Executed by                              Exhibit 376
       (Employee Identification Number          ), dated                ,
2003 (GS0388323 - GS0388326)
Letter Regarding Departure Arrangements Executed by                              Exhibit 377
(Employee Identification Number           ), dated                  , 2015
(GS0388205 - GS0388215)
Letter Regarding Departure Arrangements Executed by                              Exhibit 378
(Employee Identification Number           ), dated               , 2008
(GS0388331 - GS0388334)
Letter Regarding Departure Arrangements Executed by                              Exhibit 379
(Employee Identification Number           ), dated                  , 2002
(GS0387295 - GS0387302)
Letter Regarding Departure Arrangements Executed by                              Exhibit 380
(Employee Identification Number           ), dated         , 2016
(GS0388335 - GS0388346)
Letter Regarding Departure Arrangements Executed by                              Exhibit 381
(Employee Identification Number           ), dated             , 2011
(GS0388347 - GS0388351)
Letter Regarding Departure Arrangements Executed by                              Exhibit 382
     (Employee Identification Number           ), dated          , 2008
(GS0387651 - GS0387658)




                                            35
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 36 of 128




Letter Regarding Departure Arrangements Executed by                            Exhibit 383
(Employee Identification Number           ), dated            , 2018
(GS0388361 - GS0388365)
Employee Agreement Regarding Confidential and Proprietary Information          Exhibit 384
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated          , 2014
(GS0386102 - GS0386106)
Letter Regarding Departure Arrangements Executed by                            Exhibit 385
         (Employee Identification Number          ), dated             ,
2009 (GS0388366 - GS0388369)
Letter Regarding Departure Arrangements Executed by                            Exhibit 386
(Employee Identification Number           ), dated      , 2013
(GS0388370 - GS0388374)
Letter Regarding Departure Arrangements Executed by                            Exhibit 387
        (Employee Identification Number           ), dated                 ,
2011 (GS0388384 - GS0388388)
Letter Regarding Departure Arrangements Executed by                            Exhibit 388
(Employee Identification Number           ), dated              , 2004
(GS0387442 - GS0387445)
Letter Regarding Departure Arrangements Executed by                            Exhibit 389
(Employee Identification Number           ), dated           , 2009
(GS0388389 - GS0388392)
Letter Regarding Departure Arrangements Executed by                            Exhibit 390
(Employee Identification Number           ), dated      , 2010
(GS0389712 - GS0389716)
Letter Regarding Departure Arrangements Executed by                            Exhibit 391
(Employee Identification Number           ), dated              , 2016
(GS0388393 - GS0388398)
Letter Regarding Departure Arrangements Executed by                            Exhibit 392
(Employee Identification Number           ), dated            , 2016
(GS0388399 - GS0388404)
Letter Regarding Departure Arrangements Executed by                            Exhibit 393
(Employee Identification Number           ), dated              , 2017
(GS0388405 - GS0388410)
Letter Regarding Departure Arrangements Executed by                            Exhibit 394
(Employee Identification Number           ), dated                , 2004
(GS0388411 - GS0388414)




                                           36
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 37 of 128




Letter Regarding Departure Arrangements Executed by                           Exhibit 395
(Employee Identification Number           ), dated      , 2004
(GS0388415 - GS0388418)
Letter Regarding Departure Arrangements Executed by                           Exhibit 396
(Employee Identification Number           ), dated      , 2011
(GS0388419 - GS0388428)
Employee Agreement Regarding Confidential and Proprietary Information         Exhibit 397
and Materials and Non-Solicitation Executed by             (Employee
Identification Number            ), dated      , 2008 (GS0386121 -
GS0386123)
Letter Regarding Departure Arrangements Executed by                           Exhibit 398
(Employee Identification Number           ), dated               , 2008
(GS0388429 - GS0388432)
Letter Regarding Departure Arrangements Executed by                           Exhibit 399
(Employee Identification Number           ), dated         , 2002
(GS0388433 - GS0388436)
Letter Regarding Departure Arrangements Executed by                           Exhibit 400
           (Employee Identification Number          ), dated          ,
2008 (GS0388437 - GS0388444)
Letter Regarding Departure Arrangements Executed by                           Exhibit 401
           (Employee Identification Number          ), dated          ,
2014 (GS0388445 - GS0388449)
Employee Agreement Regarding Confidential and Proprietary Information         Exhibit 402
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated       , 2011
(GS0386124 - GS0386126)
Letter Regarding Departure Arrangements Executed by                           Exhibit 403
(Employee Identification Number           ), dated      , 2011
(GS0388450 - GS0388454)
Letter Regarding Departure Arrangements Executed by                           Exhibit 404
(Employee Identification Number           ), dated       , 2008
(GS0388455 - GS0388458)
Letter Regarding Departure Arrangements Executed by                           Exhibit 405
            (Employee Identification Number           ), dated            ,
2015 (GS0388459 - GS0388463)
Letter Regarding Extended Managing Director Agreement Executed by             Exhibit 406
                      (Employee Identification Number           ),
dated                   (GS0383866 - GS0383874)



                                           37
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 38 of 128




Letter Regarding Departure Arrangements Executed by                              Exhibit 407
        (Employee Identification Number           ), dated              , 2012
(GS0388464 - GS0388469)
Letter Regarding Departure Arrangements Executed by                              Exhibit 408
(Employee Identification Number           ), dated                , 2008
(GS0388470 - GS0388473)
Letter Regarding Departure Arrangements Executed by                              Exhibit 409
        (Employee Identification Number           ), dated            , 2013
(GS0388474 - GS0388478)
Letter Regarding Departure Arrangements Executed by                              Exhibit 410
(Employee Identification Number           ), dated       , 2008
(GS0388479 - GS0388486)
Letter Regarding Departure Arrangements Executed by                              Exhibit 411
                  (Employee Identification Number              ), dated
         , 2017 (GS0388487 - GS0388492)
Letter Regarding Departure Arrangements Executed by                              Exhibit 412
                (Employee Identification Number              ), dated
             , 2008 (GS0388493 - GS0388496)
Letter Regarding Departure Arrangements Executed by                              Exhibit 413
(Employee Identification Number           ), dated           , 2009
(GS0388497 - GS0388500)
Letter Regarding Departure Arrangements Executed by                              Exhibit 414
(Employee Identification Number           ), dated            , 2016
(GS0388501 - GS0388506)
Letter Regarding Departure Arrangements Executed by                              Exhibit 415
(Employee Identification Number           ), dated       , 2002
(GS0388507 - GS0388510)
Letter Regarding Departure Arrangements Executed by                              Exhibit 416
(Employee Identification Number           ), dated              , 2010
(GS0388511 - GS0388515)
Letter Regarding Extended Managing Director Agreement Executed by                Exhibit 417
                  (Employee Identification Number         ), dated
                   (GS0383893 - GS0383901)
Letter Regarding Departure Arrangements Executed by                              Exhibit 418
(Employee Identification Number           ), dated             , 2017
(GS0396230 - GS0396235)




                                           38
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 39 of 128




Letter Regarding Departure Arrangements Executed by                           Exhibit 419
(Employee Identification Number           ), dated            , 2006
(GS0388516 - GS0388523)
Letter Regarding Departure Arrangements Executed by                           Exhibit 420
       (Employee Identification Number           ), dated               ,
2012 (GS0388524 - GS0388528)
Letter Regarding Departure Arrangements Executed by                           Exhibit 421
      (Employee Identification Number           ), dated                ,
2009 (GS0388529 - GS0388532)
Employee Agreement Regarding Confidential and Proprietary Information         Exhibit 422
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2007
(GS0386132 - GS0386134)
Letter Regarding Departure Arrangements Executed by                           Exhibit 423
(Employee Identification Number           ), dated                   , 2012
(GS0388541 - GS0388551)
Letter Regarding Extended Managing Director Agreement Executed by             Exhibit 424
                  (Employee Identification Number         ), dated
                   (GS0383902 - GS0383910)
Letter Regarding Departure Arrangements Executed by                           Exhibit 425
(Employee Identification Number           ), dated           , 2002
(GS0388560 - GS0388563)
Employee Agreement Regarding Confidential and Proprietary Information         Exhibit 426
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated      , 1998 (GS0386135 -
GS0386138)
Letter Regarding Departure Arrangements Executed by                           Exhibit 427
(Employee Identification Number           ), dated             , 2009
(GS0388564 - GS0388567)
Letter Regarding Departure Arrangements Executed by                           Exhibit 428
(Employee Identification Number           ), dated          , 2008
(GS0388568 - GS0388577)
Letter Regarding Extended Managing Director Agreement Executed by             Exhibit 429
             (Employee Identification Number          ), dated
                   (GS0383946 - GS0383954)
Letter Regarding Departure Arrangements Executed by                           Exhibit 430
(Employee Identification Number           ), dated                   , 2008
(GS0389208 - GS0389211)



                                           39
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 40 of 128




Letter Regarding Departure Arrangements Executed by                       Exhibit 431
(Employee Identification Number           ), dated      , 2003
(GS0388586 - GS0388589)
Letter Regarding Departure Arrangements Executed by                       Exhibit 432
(Employee Identification Number           ), dated           , 2006
(GS0388590 - GS0388597)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 433
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2001
(GS0386267 - GS0386269)
Letter Regarding Departure Arrangements Executed by                       Exhibit 434
(Employee Identification Number           ), dated               , 2008
(GS0388598 - GS0388601)
Letter Regarding Departure Arrangements Executed by                       Exhibit 435
(Employee Identification Number           ), dated      , 2016
(GS0391259 - GS0391264)
Letter Regarding Departure Arrangements Executed by                       Exhibit 436
(Employee Identification Number           ), dated        , 2004
(GS0388612 - GS0388615)
Letter Regarding Departure Arrangements Executed by                       Exhibit 437
(Employee Identification Number           ), dated           , 2003
(GS0388616 - GS0388619)
Letter Regarding Departure Arrangements Executed by                       Exhibit 438
(Employee Identification Number           ), dated           , 2011
(GS0393111 - GS0393115)
Letter Regarding Departure Arrangements Executed by                       Exhibit 439
(Employee Identification Number           ), dated       , 2011
(GS0388620 - GS0388624)
Letter Regarding Departure Arrangements Executed by                       Exhibit 440
(Employee Identification Number           ), dated     , 2008
(GS0388625 - GS0388633)
Letter Regarding Departure Arrangements Executed by                       Exhibit 441
(Employee Identification Number           ), dated               , 2008
(GS0389766 - GS0389769)
Letter Regarding Departure Arrangements Executed by                       Exhibit 442
(Employee Identification Number           ), dated      , 2011
(GS0388640 - GS0388644)




                                          40
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 41 of 128




Letter Regarding Departure Arrangements Executed by                            Exhibit 443
(Employee Identification Number           ), dated                , 2005
(GS0388645 - GS0388652)
Letter Regarding Departure Arrangements Executed by          (Employee         Exhibit 444
Identification Number           ), dated            , 2014 (GS0388672
- GS0388682)
Letter Regarding Departure Arrangements Executed by                            Exhibit 445
(Employee Identification Number           ), dated       , 2016
(GS0388653 - GS0388658)
Letter Regarding Extended Managing Director Agreement Executed by              Exhibit 446
       (Employee Identification Number          ), dated
      (GS0384023 - GS0384031)
Letter Regarding Departure Arrangements Executed by         (Employee          Exhibit 447
Identification Number           ), dated          , 2008 (GS0388659 -
GS0388662)
Letter Regarding Departure Arrangements Executed by                            Exhibit 448
(Employee Identification Number           ), dated            , 2004
(GS0388663 - GS0388671)
Letter Regarding Departure Arrangements Executed by                            Exhibit 449
        (Employee Identification Number           ), dated                 ,
2009 (GS0388683 - GS0388686)
Letter Regarding Departure Arrangements Executed by                            Exhibit 450
(Employee Identification Number           ), dated      , 2014
(GS0388687 - GS0388691)
Letter Regarding Departure Arrangements Executed by                            Exhibit 451
(Employee Identification Number           ), dated           , 2013
(GS0388692 - GS0388696)
Letter Regarding Departure Arrangements Executed by                            Exhibit 452
(Employee Identification Number           ), dated      , 2009
(GS0388299 - GS0388302)
Letter Regarding Departure Arrangements Executed by                            Exhibit 453
(Employee Identification Number           ), dated              , 2008
(GS0396204 - GS0396229)
Letter Regarding Departure Arrangements Executed by                            Exhibit 454
(Employee Identification Number           ), dated              , 2002
(GS0388717 - GS0388720)




                                           41
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 42 of 128




Letter Regarding Departure Arrangements Executed by                      Exhibit 455
(Employee Identification Number           ), dated              , 2008
(GS0388721 - GS0388724)
Letter Regarding Departure Arrangements Executed by                      Exhibit 456
                (Employee Identification Number         ), dated
             , 2012 (GS0388725 - GS0388729)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 457
and Materials and Non-Solicitation Executed by
     (Employee Identification Number           ), dated        , 2010
(GS0386163 - GS0386165)
Letter Regarding Departure Arrangements Executed by                      Exhibit 458
(Employee Identification Number           ), dated      , 2002
(GS0388730 - GS0388733)
Letter Regarding Departure Arrangements Executed by         (Employee    Exhibit 459
Identification Number           ), dated      , 2012 (GS0388734 -
GS0388738)
Letter Regarding Departure Arrangements Executed by                      Exhibit 460
(Employee Identification Number           ), dated              , 2008
(GS0388739 - GS0388742)
Letter Regarding Departure Arrangements Executed by                      Exhibit 461
(Employee Identification Number           ), dated     , 2016
(GS0388743 - GS0388748)
Letter Regarding Departure Arrangements Executed by                      Exhibit 462
(Employee Identification Number           ), dated              , 2002
(GS0388754 - GS0388761)
Letter Regarding Departure Arrangements Executed by                      Exhibit 463
(Employee Identification Number           ), dated          , 2002
(GS0388762 - GS0388765)
Letter Regarding Departure Arrangements Executed by                      Exhibit 464
(Employee Identification Number           ), dated              , 2008
(GS0388766 - GS0388773)
Letter Regarding Departure Arrangements Executed by                      Exhibit 465
(Employee Identification Number           ), dated           , 2012
(GS0388774 - GS0388777)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 466
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated   , 2011
(GS0386166 - GS0386170)



                                          42
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 43 of 128




Letter Regarding Departure Arrangements Executed by                            Exhibit 467
(Employee Identification Number           ), dated              , 2009
(GS0389953 - GS0389956)
Letter Regarding Departure Arrangements Executed by                            Exhibit 468
(Employee Identification Number           ), dated          , 2003
(GS0388782 - GS0388785)
Letter Regarding Departure Arrangements Executed by                            Exhibit 469
(Employee Identification Number           ), dated          , 2002
(GS0388582 - GS0388585)
Letter Regarding Departure Arrangements Executed by                            Exhibit 470
       (Employee Identification Number          ), dated             , 2013
(GS0388749 - GS0388753)
Letter Regarding Departure Arrangements Executed by         (Employee          Exhibit 471
Identification Number           ), dated       , 2016 (GS0388802 -
GS0388807)
Letter Regarding Departure Arrangements Executed by                            Exhibit 472
(Employee Identification Number           ), dated               , 2008
(GS0388808 - GS0388811)
Letter Regarding Departure Arrangements Executed by                            Exhibit 473
          (Employee Identification Number           ), dated
 , 2008 (GS0388812 - GS0388815)
Letter Regarding Departure Arrangements Executed by                            Exhibit 474
(Employee Identification Number           ), dated               , 2008
(GS0388816 - GS0388819)
Letter Regarding Departure Arrangements Executed by                            Exhibit 475
        (Employee Identification Number          ), dated             , 2009
(GS0388820 - GS0388823)
Letter Regarding Departure Arrangements Executed by                            Exhibit 476
(Employee Identification Number           ), dated             , 2012
(GS0389801 - GS0389811)
Letter Regarding Departure Arrangements Executed by                            Exhibit 477
(Employee Identification Number           ), dated               , 2008
(GS0388824 - GS0388827)
Letter Regarding Departure Arrangements Executed by                            Exhibit 478
           (Employee Identification Number          ), dated
  , 2002 (GS0391273 - GS0391276)




                                           43
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 44 of 128




Letter Regarding Departure Arrangements Executed by                             Exhibit 479
         (Employee Identification Number           ), dated                 ,
2016 (GS0388828 - GS0388833)
Letter Regarding Departure Arrangements Executed by                             Exhibit 480
(Employee Identification Number           ), dated        , 2008
(GS0388834 - GS0388841)
Letter Regarding Departure Arrangements Executed by                             Exhibit 481
(Employee Identification Number           ), dated             , 2004
(GS0388842 - GS0388845)
Letter Regarding Departure Arrangements Executed by                             Exhibit 482
         (Employee Identification Number          ), dated              ,
2006 (GS0388846 - GS0388849)
Employee Agreement Regarding Confidential and Proprietary Information           Exhibit 483
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2001
(GS0385999 - GS0386001)
Letter Regarding Departure Arrangements Executed by                             Exhibit 484
         (Employee Identification Number          ), dated         ,
2002 (GS0388850 - GS0388857)
Letter Regarding Departure Arrangements Executed by                             Exhibit 485
          (Employee Identification Number           ), dated        ,
2008 (GS0388858 - GS0388861)
Letter Regarding Departure Arrangements Executed by                             Exhibit 486
         (Employee Identification Number           ), dated May 30,
2013 (GS0388862 - GS0388866)
Letter Regarding Departure Arrangements Executed by                             Exhibit 487
         (Employee Identification Number           ), dated             ,
2016 (GS0388867 - GS0388871)
Employee Agreement Regarding Confidential and Proprietary Information           Exhibit 488
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2012
(GS0386185 - GS0386189)
Letter Regarding Departure Arrangements Executed by                             Exhibit 489
           (Employee Identification Number          ), dated
 , 2017 (GS0388872 - GS0388876)
Letter Regarding Departure Arrangements Executed by                             Exhibit 490
(Employee Identification Number           ), dated        , 2008
(GS0388877 - GS0388886)



                                           44
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 45 of 128




Letter Regarding Extended Managing Director Agreement Executed by               Exhibit 491
              (Employee Identification Number          ), dated
                   (GS0384203 - GS0384211)
Letter Regarding Departure Arrangements Executed by                             Exhibit 492
(Employee Identification Number           ), dated       , 2011
(GS0388887 - GS0388891)
Letter Regarding Departure Arrangements Executed by                             Exhibit 493
(Employee Identification Number           ), dated                , 2008
(GS0388892 - GS0388899)
Letter Regarding Departure Arrangements Executed by                             Exhibit 494
(Employee Identification Number           ), dated            , 2009
(GS0388900 - GS0388903)
Letter Regarding Departure Arrangements Executed by                             Exhibit 495
           (Employee Identification Number          ), dated            ,
2014 (GS0388904 - GS0388915)
Letter Regarding Departure Arrangements Executed by                             Exhibit 496
(Employee Identification Number           ), dated           , 2008
(GS0388916 - GS0388923)
Letter Regarding Departure Arrangements Executed by                             Exhibit 497
(Employee Identification Number           ), dated            , 2016
(GS0388293 - GS0388298)
Letter Regarding Departure Arrangements Executed by                             Exhibit 498
(Employee Identification Number           ), dated             , 2009
(GS0388930 - GS0388933)
Letter Regarding Extended Managing Director Agreement Executed by               Exhibit 499
              (Employee Identification Number          ), dated
                  (GS0384280 - GS0384288)
Letter Regarding Departure Arrangements Executed by                             Exhibit 500
        (Employee Identification Number           ), dated                  ,
2008 (GS0388934 - GS0388937)
Letter Regarding Departure Arrangements Executed by                             Exhibit 501
(Employee Identification Number           ), dated       , 2010
(GS0388938 - GS0388943)
Employee Agreement Regarding Confidential and Proprietary Information           Exhibit 502
and Materials and Non-Solicitation Executed by          (Employee
Identification Number            ), dated         , 1999 (GS0386199 -
GS0386201)




                                           45
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 46 of 128




Letter Regarding Departure Arrangements Executed by                               Exhibit 503
(Employee Identification Number           ), dated              , 2007
(GS0388952 - GS0388955)
Letter Regarding Departure Arrangements Executed by                               Exhibit 504
(Employee Identification Number           ), dated       , 2002
(GS0388956 - GS0388963)
Employee Agreement Regarding Confidential and Proprietary Information             Exhibit 505
and Materials and Non-Solicitation Executed by              (Employee
Identification Number            ), dated      , 2000 (GS0386216 -
GS0386218)
Letter Regarding Departure Arrangements Executed by                               Exhibit 506
           (Employee Identification Number          ), dated
  , 2011 (GS0388964 - GS0388968)
Letter Regarding Departure Arrangements Executed by                               Exhibit 507
          (Employee Identification Number           ), dated             ,
2016 (GS0388969 - GS0388974)
Letter Regarding Departure Arrangements Executed by                               Exhibit 508
                          (Employee Identification Number                ),
dated            , 2017 (GS0388975 - GS0388979)
Employee Agreement Regarding Confidential and Proprietary Information             Exhibit 509
and Materials and Non-Solicitation Executed by
            (Employee Identification Number          ), dated
            , 2010 (GS0386225 - GS0386229)
Letter Regarding Departure Arrangements Executed by                               Exhibit 510
         (Employee Identification Number           ), dated                   ,
2012 (GS0388980 - GS0388984)
Employee Agreement Regarding Confidential and Proprietary Information             Exhibit 511
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2006
(GS0386230 - GS0386232)
Letter Regarding Departure Arrangements Executed by                               Exhibit 512
           (Employee Identification Number          ), dated
 , 2012 (GS0388985 - GS0388994)
Letter Regarding Departure Arrangements Executed by                               Exhibit 513
(Employee Identification Number           ), dated          , 2008
(GS0389005 - GS0389012)




                                           46
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 47 of 128




Letter Regarding Departure Arrangements Executed by                            Exhibit 514
(Employee Identification Number           ), dated         , 2004
(GS0389013 - GS0389016)
Letter Regarding Departure Arrangements Executed by                            Exhibit 515
          (Employee Identification Number           ), dated
  , 2008 (GS0390125 - GS0390128)
Letter Regarding Departure Arrangements Executed by                            Exhibit 516
(Employee Identification Number           ), dated                 , 2011
(GS0389017 - GS0389021)
Letter Regarding Departure Arrangements Executed by                            Exhibit 517
(Employee Identification Number           ), dated        , 2011
(GS0391265 - GS0391272)
Letter Regarding Departure Arrangements Executed by                            Exhibit 518
(Employee Identification Number           ), dated                , 2002
(GS0389027 - GS0389030)
Letter Regarding Departure Arrangements Executed by                            Exhibit 519
(Employee Identification Number           ), dated                , 2008
(GS0389031 - GS0389038)
Letter Regarding Departure Arrangements Executed by                            Exhibit 520
(Employee Identification Number           ), dated                 , 2008
(GS0389044 - GS0389048)
Letter Regarding Extended Managing Director Agreement Executed by              Exhibit 521
                   (Employee Identification Number          ), dated
                   (GS0384339 - GS0384347)
Letter Regarding Departure Arrangements Executed by                            Exhibit 522
            (Employee Identification Number            ), dated
  , 2009 (GS0389049 - GS0389052)
Letter Regarding Departure Arrangements Executed by                            Exhibit 523
          (Employee Identification Number           ), dated               ,
2008 (GS0389057 - GS0389064)
Letter Regarding Departure Arrangements Executed by                            Exhibit 524
(Employee Identification Number           ), dated                 , 2008
(GS0389065 - GS0389068)
Letter Regarding Departure Arrangements Executed by                            Exhibit 525
(Employee Identification Number           ), dated                 , 2016
(GS0389069 - GS0389074)




                                           47
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 48 of 128




Letter Regarding Departure Arrangements Executed by                         Exhibit 526
             (Employee Identification Number          ), dated
             , 2008 (GS0390092 - GS0390095)
Letter Regarding Departure Arrangements Executed by                         Exhibit 527
(Employee Identification Number           ), dated               , 2008
(GS0389075 - GS0389078)
Letter Regarding Departure Arrangements Executed by                         Exhibit 528
           (Employee Identification Number          ), dated            ,
2008 (GS0389079 - GS0389086)
Letter Regarding Departure Arrangements Executed by                         Exhibit 529
(Employee Identification Number           ), dated        , 2002
(GS0389087 - GS0389090)
Letter Regarding Departure Arrangements Executed by                         Exhibit 530
(Employee Identification Number           ), dated            , 2004
(GS0389091 - GS0389094)
Letter Regarding Departure Arrangements Executed by                         Exhibit 531
(Employee Identification Number           ), dated              , 2012
(GS0389095 - GS0389099)
Letter Regarding Departure Arrangements Executed by                         Exhibit 532
(Employee Identification Number           ), dated             , 2009
(GS0389103 - GS0389106)
Letter Regarding Extended Managing Director Agreement Executed by           Exhibit 533
                  (Employee Identification Number         ), dated
                    (GS0384381 - GS0384389)
Letter Regarding Departure Arrangements Executed by                         Exhibit 534
(Employee Identification Number           ), dated        , 2002
(GS0389107 - GS0389110)
Letter Regarding Departure Arrangements Executed by                         Exhibit 535
          (Employee Identification Number #00032867), dated
  , 2008 (GS0389111 - GS0389114)
Letter Regarding Departure Arrangements Executed by                         Exhibit 536
(Employee Identification Number           ), dated       , 2016
(GS0389115 - GS0389119)
Letter Regarding Departure Arrangements Executed by                         Exhibit 537
(Employee Identification Number           ), dated     , 2007
(GS0389120 - GS0389127)




                                           48
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 49 of 128




Employee Agreement Regarding Confidential and Proprietary Information               Exhibit 538
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated   , 2006
(GS0386258 - GS0386260)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 539
(Employee Identification Number           ), dated              , 2017
(GS0389128 - GS0389133)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 540
         (Employee Identification Number          ), dated            , 2013
(GS0389624 - GS0389628)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 541
(Employee Identification Number           ), dated              , 2002
(GS0389134 - GS0389141)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 542
          (Employee Identification Number #00029884), dated December
3, 2002 (GS0391098 - GS0391105)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 543
(Employee Identification Number           ), dated           , 2016
(GS0389142 - GS0389147)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 544
(Employee Identification Number           ), dated           , 2004
(GS0389672 - GS0389675)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 545
         (Employee Identification Number            ), dated            ,
2009 (GS0389148 - GS0389151)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 546
          (Employee Identification Number           ), dated                    ,
2008 (GS0389152 - GS0389159)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 547
                 (Employee Identification Number             ), dated
         , 2008 (GS0388533 - GS0388540)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 548
         (Employee Identification Number #00016116), dated                  ,
2008 (GS0387329 - GS0387338)
Letter Regarding Extended Managing Director Agreement Executed by                   Exhibit 549
                       (Employee Identification Number          ),
dated                    (GS0384445 - GS0384453)




                                            49
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 50 of 128




Letter Regarding Departure Arrangements Executed by                             Exhibit 550
(Employee Identification Number           ), dated           , 2017
(GS0389168 - GS0389173)
Letter Regarding Departure Arrangements Executed by        (Employee            Exhibit 551
Identification Number           ), dated          , 2003 (GS0389174 -
GS0389177)
Letter Regarding Departure Arrangements Executed by                             Exhibit 552
(Employee Identification Number           ), dated           , 2013
(GS0389178 - GS0389187)
Letter Regarding Departure Arrangements Executed by                             Exhibit 553
                   (Employee Identification Number             ), dated
            , 2004 (GS0396167 - GS0396170)
Letter Regarding Departure Arrangements Executed by                             Exhibit 554
        (Employee Identification Number           ), dated                  ,
2008 (GS0389188 - GS0389191)
Letter Regarding Departure Arrangements Executed by                             Exhibit 555
        (Employee Identification Number           ), dated            , 2008
(GS0389192 - GS0389199)
Letter Regarding Departure Arrangements Executed by                             Exhibit 556
           (Employee Identification Number          ), dated
  , 2008 (GS0389200 - GS0389203)
Letter Regarding Departure Arrangements Executed by                             Exhibit 557
(Employee Identification Number           ), dated           , 2002
(GS0389204 - GS0389207)
Letter Regarding Departure Arrangements Executed by                             Exhibit 558
      (Employee Identification Number          ), dated            , 2002
(GS0389212 - GS0389215)
Letter Regarding Departure Arrangements Executed by                             Exhibit 559
(Employee Identification Number           ), dated             , 2003
(GS0391277 - GS0391280)
Letter Regarding Departure Arrangements Executed by                             Exhibit 560
(Employee Identification Number           ), dated             , 2003
(GS0389216 - GS0389223)
Letter Regarding Departure Arrangements Executed by                             Exhibit 561
(Employee Identification Number           ), dated              , 2016
(GS0389224 - GS0389235)




                                            50
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 51 of 128




Letter Regarding Departure Arrangements Executed by                                Exhibit 562
(Employee Identification Number           ), dated          , 2016
(GS0389236 - GS0389241)
Letter Regarding Departure Arrangements Executed by                                Exhibit 563
       (Employee Identification Number           ), dated              ,
2014 (GS0389242 - GS0389246)
Letter Regarding Extended Managing Director Agreement Executed by                  Exhibit 564
                       (Employee Identification Number          ),
dated                    (GS0384474 - GS0384482)
Letter Regarding Departure Arrangements Executed by                                Exhibit 565
(Employee Identification Number           ), dated        , 2012
(GS0389247 - GS0389251)
Letter Regarding Departure Arrangements Executed by                                Exhibit 566
(Employee Identification Number           ), dated            , 2008
(GS0389256 - GS0389263)
Letter Regarding Departure Arrangements Executed by                                Exhibit 567
(Employee Identification Number           ), dated                 , 2008
(GS0389264 - GS0389267)
Letter Regarding Departure Arrangements Executed by                                Exhibit 568
      (Employee Identification Number          ), dated                , 2011
(GS0389268 - GS0389281)
Letter Regarding Extended Managing Director Agreement Executed by                  Exhibit 569
                          (Employee Identification Number         ),
dated                    (GS0384530 - GS0384538)
Letter Regarding Departure Arrangements Executed by                                Exhibit 570
           (Employee Identification Number          ), dated                   ,
2006 (GS0389282 - GS0389285)
Letter Regarding Departure Arrangements Executed by                                Exhibit 571
(Employee Identification Number           ), dated                 , 2010
(GS0389286 - GS0389289)
Letter Regarding Departure Arrangements Executed by                                Exhibit 572
         (Employee Identification Number           ), dated                ,
2008 (GS0389290 - GS0389293)
Employee Agreement Regarding Confidential and Proprietary Information              Exhibit 573
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2006
(GS0386293 - GS0386295)




                                           51
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 52 of 128




Letter Regarding Departure Arrangements Executed by                             Exhibit 574
(Employee Identification Number           ), dated            , 2002
(GS0389294 - GS0389297)
Letter Regarding Departure Arrangements Executed by                             Exhibit 575
(Employee Identification Number           ), dated               , 2007
(GS0389298 - GS0389301)
Letter Regarding Departure Arrangements Executed by                             Exhibit 576
   (Employee Identification Number           ), dated            , 2009
(GS0389302 - GS0389309)
Letter Regarding Departure Arrangements Executed by                             Exhibit 577
(Employee Identification Number           ), dated            , 2012
(GS0389310 - GS0389314)
Letter Regarding Departure Arrangements Executed by                             Exhibit 578
        (Employee Identification Number           ), dated             , 2008
(GS0389315 - GS0389322)
Letter Regarding Departure Arrangements Executed by                             Exhibit 579
(Employee Identification Number           ), dated                , 2008
(GS0389323 - GS0389326)
Letter Regarding Departure Arrangements Executed by                             Exhibit 580
(Employee Identification Number           ), dated             , 2018
(GS0391281 - GS0391287)
Letter Regarding Departure Arrangements Executed by                             Exhibit 581
          (Employee Identification Number           ), dated
  , 2014 (GS0387723 - GS0387727)
Letter Regarding Departure Arrangements Executed by                             Exhibit 582
(Employee Identification Number           ), dated           , 2008
(GS0389334 - GS0389341)
Letter Regarding Departure Arrangements Executed by                             Exhibit 583
(Employee Identification Number           ), dated               , 2008
(GS0389342 - GS0389345)
Letter Regarding Departure Arrangements Executed by                             Exhibit 584
(Employee Identification Number           ), dated       , 2003
(GS0389346 - GS0389349)
Employee Agreement Regarding Confidential and Proprietary Information           Exhibit 585
and Materials and Non-Solicitation Executed by            (Employee
Identification Number            ), dated       , 2001 (GS0386305 -
GS0386307)




                                           52
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 53 of 128




Letter Regarding Departure Arrangements Executed by                                Exhibit 586
(Employee Identification Number           ), dated           , 2016
(GS0389350 - GS0389355)
Letter Regarding Departure Arrangements Executed by                                Exhibit 587
(Employee Identification Number           ), dated                , 2008
(GS0387022 - GS0387025)
Letter Regarding Departure Arrangements Executed by                                Exhibit 588
          (Employee Identification Number           ), dated
  , 2008 (GS0389356 - GS0389359)
Employee Agreement Regarding Confidential and Proprietary Information              Exhibit 589
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2005
(GS0386582 - GS0386584)
Letter Regarding Departure Arrangements Executed by                                Exhibit 590
        (Employee Identification Number           ), dated                     ,
2008 (GS0389360 - GS0389363)
Letter Regarding Departure Arrangements Executed by                                Exhibit 591
(Employee Identification Number           ), dated               , 2011
(GS0389364 - GS0389374)
Letter Regarding Extended Managing Director Agreement Executed by                  Exhibit 592
                 (Employee Identification Number          ), dated
                   (GS0384580 - GS0384588)
Letter Regarding Departure Arrangements Executed by                                Exhibit 593
(Employee Identification Number           ), dated               , 2002
(GS0389375 - GS0389378)
Letter Regarding Departure Arrangements Executed by                                Exhibit 594
(Employee Identification Number           ), dated           , 2007
(GS0388944 - GS0388951)
Letter Regarding Departure Arrangements Executed by                                Exhibit 595
          (Employee Identification Number           ), dated             ,
2004 (GS0389379 - GS0389382)
Letter Regarding Departure Arrangements Executed by                                Exhibit 596
       (Employee Identification Number           ), dated             , 2011
(GS0389383 - GS0389387)
Letter Regarding Departure Arrangements Executed by                                Exhibit 597
(Employee Identification Number           ), dated           , 2007
(GS0389388 - GS0389392)




                                            53
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 54 of 128




Letter Regarding Departure Arrangements Executed by                           Exhibit 598
        (Employee Identification Number          ), dated            , 2017
(GS0390209 - GS0390214)
Letter Regarding Departure Arrangements Executed by                           Exhibit 599
(Employee Identification Number           ), dated       , 2002
(GS0389393 - GS0389396)
Letter Regarding Departure Arrangements Executed by                           Exhibit 600
(Employee Identification Number           ), dated           , 2013
(GS0389397 - GS0389401)
Employee Agreement Regarding Confidential and Proprietary Information         Exhibit 601
and Materials and Non-Solicitation Executed by              (Employee
Identification Number            ), dated        , 2006 (GS0386313 -
GS0386315)
Letter Regarding Departure Arrangements Executed by                           Exhibit 602
(Employee Identification Number           ), dated                , 2013
(GS0389402 - GS0389412)
Letter Regarding Extended Managing Director Agreement Executed by             Exhibit 603
                    (Employee Identification Number          ), dated
                   (GS0384605 - GS0384613)
Letter Regarding Departure Arrangements Executed by                           Exhibit 604
          (Employee Identification Number           ), dated
  , 2008 (GS0389413 - GS0389416)
Letter Regarding Departure Arrangements Executed by                           Exhibit 605
(Employee Identification Number           ), dated               , 2003
(GS0389417 - GS0389420)
Letter Regarding Departure Arrangements Executed by                           Exhibit 606
(Employee Identification Number           ), dated          , 2018
(GS0389425 - GS0389429)
Letter Regarding Departure Arrangements Executed by                           Exhibit 607
(Employee Identification Number           ), dated                   , 2013
(GS0389430 - GS0389434)
Letter Regarding Departure Arrangements Executed by                           Exhibit 608
(Employee Identification Number           ), dated             , 2018
(GS0391294 - GS0391299)
Letter Regarding Departure Arrangements Executed by                           Exhibit 609
(Employee Identification Number           ), dated               , 2012
(GS0389440 - GS0389443)




                                            54
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 55 of 128




Letter Regarding Departure Arrangements Executed by                     Exhibit 610
(Employee Identification Number           ), dated           , 2016
(GS0389450 - GS0389455)
Letter Regarding Departure Arrangements Executed by                     Exhibit 611
                    (Employee Identification Number          ), dated
        , 2017 (GS0389456 - GS0389461)
Letter Regarding Departure Arrangements Executed by                     Exhibit 612
(Employee Identification Number           ), dated            , 2010
(GS0389462 - GS0389466)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 613
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2005
(GS0386326 - GS0386328)
Letter Regarding Departure Arrangements Executed by                     Exhibit 614
(Employee Identification Number           ), dated           , 2004
(GS0389467 - GS0389470)
Letter Regarding Departure Arrangements Executed by                     Exhibit 615
(Employee Identification Number           ), dated      , 2002
(GS0389762 - GS0389765)
Letter Regarding Departure Arrangements Executed by                     Exhibit 616
(Employee Identification Number           ), dated           , 2016
(GS0389471 - GS0389475)
Letter Regarding Departure Arrangements Executed by                     Exhibit 617
(Employee Identification Number           ), dated      , 2008
(GS0389476 - GS0389479)
Letter Regarding Departure Arrangements Executed by                     Exhibit 618
(Employee Identification Number           ), dated            , 2002
(GS0389493 - GS0389500)
Letter Regarding Departure Arrangements Executed by                     Exhibit 619
(Employee Identification Number           ), dated        , 2011
(GS0389501 - GS0389505)
Letter Regarding Departure Arrangements Executed by                     Exhibit 620
(Employee Identification Number           ), dated           , 2005
(GS0389506 - GS0389509)
Letter Regarding Departure Arrangements Executed by                     Exhibit 621
(Employee Identification Number           ), dated            , 2008
(GS0389510 - GS0389513)




                                          55
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 56 of 128




Letter Regarding Departure Arrangements Executed by                             Exhibit 622
(Employee Identification Number           ), dated              , 2002
(GS0389514 - GS0389517)
Letter Regarding Departure Arrangements Executed by                             Exhibit 623
        (Employee Identification Number           ), dated             , 2004
(GS0387597 - GS0387600)
Letter Regarding Departure Arrangements Executed by                             Exhibit 624
           (Employee Identification Number          ), dated
  , 2008 (GS0389522 - GS0389525)
Letter Regarding Departure Arrangements Executed by                             Exhibit 625
(Employee Identification Number           ), dated           , 2003
(GS0389518 - GS0389521)
Letter Regarding Departure Arrangements Executed by                             Exhibit 626
(Employee Identification Number           ), dated           , 2016
(GS0389526 - GS0389530)
Letter Regarding Departure Arrangements Executed by                             Exhibit 627
(Employee Identification Number           ), dated           , 2008
(GS0389535 - GS0389542)
Letter Regarding Departure Arrangements Executed by                             Exhibit 628
(Employee Identification Number           ), dated       , 2012
(GS0389549 - GS0389553)
Letter Regarding Departure Arrangements Executed by                             Exhibit 629
(Employee Identification Number           ), dated            , 2017
(GS0389560 - GS0389565)
Letter Regarding Departure Arrangements Executed by                             Exhibit 630
(Employee Identification Number           ), dated           , 2007
(GS0389566 - GS0389569)
Letter Regarding Departure Arrangements Executed by                             Exhibit 631
(Employee Identification Number           ), dated                , 2016
(GS0389570 - GS0389575)
Letter Regarding Departure Arrangements Executed by                             Exhibit 632
(Employee Identification Number           ), dated               , 2012
(GS0389576 - GS0389580)
Letter Regarding Departure Arrangements Executed by                             Exhibit 633
(Employee Identification Number           ), dated                , 2006
(GS0389581 - GS0389588)




                                           56
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 57 of 128




Employee Agreement Regarding Confidential and Proprietary Information        Exhibit 634
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated      , 1999 (GS0386364 -
GS0386369)
Letter Regarding Departure Arrangements Executed by                          Exhibit 635
(Employee Identification Number           ), dated               , 2008
(GS0389589 - GS0389592)
Employee Agreement Regarding Confidential and Proprietary Information        Exhibit 636
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated   , 2007
(GS0386370 - GS0386372)
Letter Regarding Departure Arrangements Executed by                          Exhibit 637
(Employee Identification Number           ), dated               , 2002
(GS0389593 - GS0389604)
Letter Regarding Departure Arrangements Executed by                          Exhibit 638
           (Employee Identification Number          ), dated
  , 2008 (GS0389605 - GS0389608)
Letter Regarding Departure Arrangements Executed by                          Exhibit 639
(Employee Identification Number           ), dated              , 2007
(GS0386948 - GS0386955)
Letter Regarding Departure Arrangements Executed by         (Employee        Exhibit 640
Identification Number           ), dated     , 2017 (GS0389609 -
GS0389613)
Letter Regarding Departure Arrangements Executed by                          Exhibit 641
(Employee Identification Number           ), dated      , 2008
(GS0389629 - GS0389632)
Letter Regarding Departure Arrangements Executed by                          Exhibit 642
            (Employee Identification Number           ), dated           ,
2008 (GS0389633 - GS0389640)
Letter Regarding Departure Arrangements Executed by                          Exhibit 643
(Employee Identification Number           ), dated     , 2003
(GS0389641 - GS0389644)
Letter Regarding Departure Arrangements Executed by                          Exhibit 644
(Employee Identification Number           ), dated      , 2008
(GS0389645 - GS0389652)
Letter Regarding Departure Arrangements Executed by                          Exhibit 645
(Employee Identification Number           ), dated       , 2016
(GS0389653 - GS0389657)



                                          57
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 58 of 128




Letter Regarding Departure Arrangements Executed by                           Exhibit 646
            (Employee Identification Number            ), dated
  , 2008 (GS0391304 - GS0391307)
Letter Regarding Departure Arrangements Executed by                           Exhibit 647
        (Employee Identification Number           ), dated            ,
2008 (GS0389658 - GS0389665)
Letter Regarding Departure Arrangements Executed by                           Exhibit 648
(Employee Identification Number           ), dated         , 2016
(GS0389666 - GS0389671)
Letter Regarding Departure Arrangements Executed by                           Exhibit 649
(Employee Identification Number           ), dated           , 2008
(GS0387995 - GS0387998)
Letter Regarding Departure Arrangements Executed by                           Exhibit 650
(Employee Identification Number           ), dated         , 2004
(GS0389676 - GS0389684)
Letter Regarding Departure Arrangements Executed by                           Exhibit 651
(Employee Identification Number           ), dated         , 2013
(GS0389685 - GS0389689)
Letter Regarding Departure Arrangements Executed by                           Exhibit 652
(Employee Identification Number           ), dated             , 2004
(GS0391308 - GS0391311)
Letter Regarding Departure Arrangements Executed by                           Exhibit 653
       (Employee Identification Number          ), dated                  ,
2013 (GS0389690 - GS0389699)
Letter Regarding Departure Arrangements Executed by                           Exhibit 654
         (Employee Identification Number           ), dated               ,
2003 (GS0386807 - GS0386810)
Letter Regarding Departure Arrangements Executed by                           Exhibit 655
(Employee Identification Number           ), dated             , 2008
(GS0389700 - GS0389707)
Letter Regarding Departure Arrangements Executed by                           Exhibit 656
(Employee Identification Number           ), dated         , 2002
(GS0389708 - GS0389711)
Letter Regarding Departure Arrangements Executed by                           Exhibit 657
          (Employee Identification Number           ), dated
  , 2003 (GS0389717 - GS0389720)




                                           58
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 59 of 128




Letter Regarding Departure Arrangements Executed by                              Exhibit 658
(Employee Identification Number           ), dated             , 2004
(GS0389721 - GS0389724)
Letter Regarding Departure Arrangements Executed by                              Exhibit 659
(Employee Identification Number           ), dated           , 2013
(GS0389725 - GS0389729)
Letter Regarding Departure Arrangements Executed by                              Exhibit 660
(Employee Identification Number           ), dated           , 2013
(GS0396193 - GS0396203)
Letter Regarding Departure Arrangements Executed by                              Exhibit 661
          (Employee Identification Number           ), dated            , 2008
(GS0389730 - GS0389733)
Letter Regarding Departure Arrangements Executed by                              Exhibit 662
(Employee Identification Number           ), dated            , 2017
(GS0389734 - GS0389745)
Letter Regarding Departure Arrangements Executed by                              Exhibit 663
           (Employee Identification Number          ), dated                 ,
2011 (GS0389746 - GS0389750)
Letter Regarding Departure Arrangements Executed by                              Exhibit 664
(Employee Identification Number           ), dated             , 2002
(GS0389751 - GS0389755)
Letter Regarding Departure Arrangements Executed by                              Exhibit 665
(Employee Identification Number           ), dated           , 2016
(GS0389756 - GS0389761)
Letter Regarding Departure Arrangements Executed by                              Exhibit 666
        (Employee Identification Number           ), dated               ,
2011 (GS0387437 - GS0387441)
Letter Regarding Departure Arrangements Executed by                              Exhibit 667
                (Employee Identification Number              ), dated
  , 2018 (GS0389770 - GS0389775)
Letter Regarding Departure Arrangements Executed by                              Exhibit 668
(Employee Identification Number           ), dated              , 2002
(GS0387097 - GS0387100)
Letter Regarding Departure Arrangements Executed by                              Exhibit 669
(Employee Identification Number           ), dated                , 2008
(GS0389780 - GS0389783)




                                            59
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 60 of 128




Letter Regarding Departure Arrangements Executed by                            Exhibit 670
(Employee Identification Number           ), dated       , 2003
(GS0389789 - GS0389792)
Letter Regarding Departure Arrangements Executed by                            Exhibit 671
(Employee Identification Number           ), dated                , 2008
(GS0389793 - GS0389796)
Letter Regarding Departure Arrangements Executed by                            Exhibit 672
         (Employee Identification Number          ), dated                 ,
2006 (GS0389797 - GS0389800)
Letter Regarding Departure Arrangements Executed by                            Exhibit 673
     (Employee Identification Number          ), dated                , 2008
(GS0389812 - GS0389819)
Letter Regarding Departure Arrangements Executed by                            Exhibit 674
(Employee Identification Number           ), dated             , 2002
(GS0389820 - GS0389823)
Letter Regarding Departure Arrangements Executed by                            Exhibit 675
(Employee Identification Number           ), dated              , 2012
(GS0389824 - GS0389828)
Letter Regarding Departure Arrangements Executed by                            Exhibit 676
(Employee Identification Number           ), dated            , 2008
(GS0389829 - GS0389837)
Letter Regarding Departure Arrangements Executed by                            Exhibit 677
(Employee Identification Number           ), dated            , 2007
(GS0389838 - GS0389841)
Letter Regarding Departure Arrangements Executed by                            Exhibit 678
(Employee Identification Number           ), dated           , 2003
(GS0389842 - GS0389845)
Letter Regarding Departure Arrangements Executed by                            Exhibit 679
(Employee Identification Number           ), dated            , 2003
(GS0389846 - GS0389853)
Letter Regarding Departure Arrangements Executed by                            Exhibit 680
(Employee Identification Number           ), dated                , 2008
(GS0389854 - GS0389857)
Letter Regarding Departure Arrangements Executed by                            Exhibit 681
(Employee Identification Number           ), dated       , 2002
(GS0389858 - GS0389861)




                                           60
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 61 of 128




Letter Regarding Departure Arrangements Executed by                                 Exhibit 682
(Employee Identification Number           ), dated      , 2003
(GS0391312 - GS0391315)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 683
        (Employee Identification Number           ), dated                  ,
2003 (GS0389862 - GS0389865)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 684
(Employee Identification Number           ), dated                , 2003
(GS0389866 - GS0389869)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 685
(Employee Identification Number           ), dated             , 2002
(GS0389870 - GS0389873)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 686
                (Employee Identification Number              ), dated
             , 2008 (GS0389874 - GS0389877)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 687
(Employee Identification Number           ), dated               , 2008
(GS0389878 - GS0389881)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 688
              (Employee Identification Number           ), dated
  , 2009 (GS0389896 - GS0389903)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 689
             (Employee Identification Number            ), dated                ,
2008 (GS0389882 - GS0389890)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 690
             (Employee Identification Number            ), dated
  , 2015 (GS0389891 - GS0389895)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 691
(Employee Identification Number           ), dated              , 2014
(GS0389904 - GS0389908)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 692
(Employee Identification Number           ), dated                 , 2008
(GS0389909 - GS0389913)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 693
(Employee Identification Number           ), dated           , 2013
(GS0389914 - GS0389917)




                                           61
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 62 of 128




Letter Regarding Departure Arrangements Executed by                                 Exhibit 694
(Employee Identification Number           ), dated                , 2008
(GS0391321 - GS0391324)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 695
(Employee Identification Number           ), dated                   , 2008
(GS0389918 - GS0389921)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 696
       (Employee Identification Number           ), dated              , 2008
(GS0389922 - GS0389929)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 697
(Employee Identification Number           ), dated            , 2017
(GS0389930 - GS0389935)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 698
         (Employee Identification Number           ), dated                     ,
2008 (GS0389936 - GS0389939)
Employee Agreement Regarding Confidential and Proprietary Information               Exhibit 699
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated      , 1998
(GS0386442 - GS0386442)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 700
(Employee Identification Number           ), dated              , 2003
(GS0389940 - GS0389944)
Employee Agreement Regarding Confidential and Proprietary Information               Exhibit 701
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated         , 2000
(GS0386443 - GS0386445)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 702
          (Employee Identification Number           ), dated              ,
2009 (GS0389945 - GS0389948)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 703
(Employee Identification Number           ), dated          , 2003
(GS0396171 - GS0396174)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 704
                (Employee Identification Number             ), dated
             , 2005 (GS0389949 - GS0389952)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 705
(Employee Identification Number           ), dated              , 2008
(GS0389957 - GS0389960)



                                           62
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 63 of 128




Letter Regarding Departure Arrangements Executed by                             Exhibit 706
(Employee Identification Number           ), dated        , 2011
(GS0389961 - GS0389965)
Letter Regarding Departure Arrangements Executed by                             Exhibit 707
(Employee Identification Number           ), dated             , 2013
(GS0389966 - GS0389970)
Letter Regarding Departure Arrangements Executed by                             Exhibit 708
(Employee Identification Number           ), dated            , 2017
(GS0389971 - GS0389976)
Letter Regarding Departure Arrangements Executed by                             Exhibit 709
          (Employee Identification Number           ), dated            ,
2016 (GS0389977 - GS0389982)
Letter Regarding Departure Arrangements Executed by                             Exhibit 710
(Employee Identification Number           ), dated              , 2013
(GS0389983 - GS0389986)
Letter Regarding Departure Arrangements Executed by                             Exhibit 711
         (Employee Identification Number           ), dated            , 2002
(GS0391290 - GS0391293)
Letter Regarding Departure Arrangements Executed by                             Exhibit 712
(Employee Identification Number           ), dated        , 2008
(GS0389987 - GS0389994)
Letter Regarding Departure Arrangements Executed by                             Exhibit 713
(Employee Identification Number           ), dated             , 2007
(GS0387947 - GS0387950)
Letter Regarding Departure Arrangements Executed by                             Exhibit 714
(Employee Identification Number           ), dated      , 2008
(GS0391329 - GS0391336)
Letter Regarding Departure Arrangements Executed by                             Exhibit 715
(Employee Identification Number           ), dated        , 2009
(GS0390003 - GS0390006)
Letter Regarding Departure Arrangements Executed by                             Exhibit 716
(Employee Identification Number           ), dated             , 2012
(GS0390007 - GS0390011)
Letter Regarding Departure Arrangements Executed by                             Exhibit 717
               (Employee Identification Number           ), dated
  , 2012 (GS0390012 - GS0390016)




                                           63
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 64 of 128




Letter Regarding Departure Arrangements Executed by                              Exhibit 718
        (Employee Identification Number           ), dated             , 2009
(GS0391325 - GS0391328)
Letter Regarding Departure Arrangements Executed by                              Exhibit 719
       (Employee Identification Number          ), dated                     ,
2008 (GS0390017 - GS0390020)
Letter Regarding Departure Arrangements Executed by                              Exhibit 720
               (Employee Identification Number             ), dated
             , 2008 (GS0390021 - GS0390024)
Letter Regarding Departure Arrangements Executed by                              Exhibit 721
(Employee Identification Number           ), dated            , 2012
(GS0390029 - GS0390033)
Letter Regarding Departure Arrangements Executed by                              Exhibit 722
(Employee Identification Number           ), dated         , 2002
(GS0390034 - GS0390037)
Letter Regarding Departure Arrangements Executed by                              Exhibit 723
       (Employee Identification Number          ), dated         , 2009
(GS0391341 - GS0391345)
Letter Regarding Extended Managing Director Agreement Executed by                Exhibit 724
                     (Employee Identification Number         ), dated
                  (GS0385008 - GS0385016)
Letter Regarding Departure Arrangements Executed by                              Exhibit 725
(Employee Identification Number           ), dated         , 2002
(GS0391346 - GS0391349)
Letter Regarding Departure Arrangements Executed by                              Exhibit 726
(Employee Identification Number           ), dated                  , 2008
(GS0391350 - GS0391353)
Letter Regarding Departure Arrangements Executed by                              Exhibit 727
        (Employee Identification Number           ), dated                   ,
2017 (GS0391366 - GS0391369)
Letter Regarding Departure Arrangements Executed by                              Exhibit 728
(Employee Identification Number           ), dated                  , 2008
(GS0390042 - GS0390045)
Employee Agreement Regarding Confidential and Proprietary Information            Exhibit 729
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated   , 2004
(GS0386494 - GS0386496)




                                           64
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 65 of 128




Letter Regarding Departure Arrangements Executed by                        Exhibit 730
(Employee Identification Number           ), dated           , 2007
(GS0390046 - GS0390053)
Letter Regarding Departure Arrangements Executed by                        Exhibit 731
(Employee Identification Number           ), dated               , 2002
(GS0390054 - GS0390057)
Letter Regarding Departure Arrangements Executed by                        Exhibit 732
(Employee Identification Number           ), dated            , 2011
(GS0390058 - GS0390062)
Letter Regarding Departure Arrangements Executed by                        Exhibit 733
         (Employee Identification Number          ), dated             ,
2003 (GS0390067 - GS0390074)
Letter Regarding Departure Arrangements Executed by                        Exhibit 734
(Employee Identification Number           ), dated       , 2008
(GS0390075 - GS0390083)
Letter Regarding Departure Arrangements Executed by                        Exhibit 735
(Employee Identification Number           ), dated               , 2007
(GS0390084 - GS0390091)
Letter Regarding Departure Arrangements Executed by                        Exhibit 736
(Employee Identification Number           ), dated      , 2015
(GS0390096 - GS0390100)
Letter Regarding Departure Arrangements Executed by                        Exhibit 737
(Employee Identification Number           ), dated           , 2005
(GS0390101 - GS0390104)
Letter Regarding Departure Arrangements Executed by                        Exhibit 738
(Employee Identification Number           ), dated               , 2002
(GS0390105 - GS0390108)
Letter Regarding Departure Arrangements Executed by                        Exhibit 739
(Employee Identification Number           ), dated               , 2008
(GS0390109 - GS0390116)
Letter Regarding Departure Arrangements Executed by                        Exhibit 740
(Employee Identification Number           ), dated      , 2008
(GS0390117 - GS0390124)
Letter Regarding Departure Arrangements Executed by                        Exhibit 741
                (Employee Identification Number         ), dated
            , 2008 (GS0390129 - GS0390132)




                                           65
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 66 of 128




Letter Regarding Departure Arrangements Executed by                         Exhibit 742
(Employee Identification Number           ), dated      , 2003
(GS0390133 - GS0390136)
Letter Regarding Departure Arrangements Executed by                         Exhibit 743
(Employee Identification Number           ), dated              , 2008
(GS0390137 - GS0390144)
Letter Regarding Departure Arrangements Executed by                         Exhibit 744
(Employee Identification Number           ), dated               , 2008
(GS0390145 - GS0390148)
Letter Regarding Departure Arrangements Executed by                         Exhibit 745
(Employee Identification Number           ), dated         , 2011
(GS0390149 - GS0390154)
Letter Regarding Departure Arrangements Executed by                         Exhibit 746
(Employee Identification Number           ), dated             , 2002
(GS0390155 - GS0390158)
Letter Regarding Departure Arrangements Executed by                         Exhibit 747
(Employee Identification Number           ), dated        , 2005
(GS0390159 - GS0390162)
Letter Regarding Departure Arrangements Executed by                         Exhibit 748
(Employee Identification Number           ), dated      , 2011
(GS0390163 - GS0390167)
Letter Regarding Departure Arrangements Executed by                         Exhibit 749
(Employee Identification Number           ), dated       , 2013
(GS0390168 - GS0390172)
Letter Regarding Departure Arrangements Executed by                         Exhibit 750
(Employee Identification Number           ), dated      , 2003
(GS0390173 - GS0390176)
Letter Regarding Departure Arrangements Executed by                         Exhibit 751
           (Employee Identification Number          ), dated            ,
2011 (GS0390177 - GS0390181)
Letter Regarding Departure Arrangements Executed by                         Exhibit 752
(Employee Identification Number           ), dated        , 2011
(GS0390182 - GS0390186)
Letter Regarding Departure Arrangements Executed by                         Exhibit 753
(Employee Identification Number           ), dated     , 2016
(GS0390187 - GS0390191)




                                          66
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 67 of 128




Employee Agreement Regarding Confidential and Proprietary Information       Exhibit 754
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2011
(GS0386508 - GS0386512)
Letter Regarding Departure Arrangements Executed by                         Exhibit 755
    (Employee Identification Number           ), dated        , 2011
(GS0390192 - GS0390196)
Letter Regarding Departure Arrangements Executed by                         Exhibit 756
(Employee Identification Number           ), dated            , 2003
(GS0390197 - GS0390200)
Letter Regarding Departure Arrangements Executed by                         Exhibit 757
(Employee Identification Number           ), dated           , 2003
(GS0390201 - GS0390204)
Letter Regarding Departure Arrangements Executed by                         Exhibit 758
(Employee Identification Number           ), dated                , 2008
(GS0390205 - GS0390208)
Letter Regarding Departure Arrangements Executed by                         Exhibit 759
(Employee Identification Number           ), dated            , 2007
(GS0390215 - GS0390218)
Letter Regarding Departure Arrangements Executed by                         Exhibit 760
(Employee Identification Number           ), dated       , 2016
(GS0390219 - GS0390224)
Letter Regarding Departure Arrangements Executed by                         Exhibit 761
(Employee Identification Number           ), dated                , 2011
(GS0390225 - GS0390229)
Letter Regarding Extended Managing Director Agreement Executed by           Exhibit 762
              (Employee Identification Number          ), dated
         (GS0385126 - GS0385134)
Letter Regarding Departure Arrangements Executed by                         Exhibit 763
       (Employee Identification Number           ), dated              ,
2016 (GS0390230 - GS0390234)
Letter Regarding Departure Arrangements Executed by                         Exhibit 764
         (Employee Identification Number          ), dated         , 2015
(GS0390246 - GS0390250)
Letter Regarding Departure Arrangements Executed by                         Exhibit 765
(Employee Identification Number           ), dated       , 2002
(GS0390251 - GS0390254)




                                           67
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 68 of 128




Letter Regarding Departure Arrangements Executed by                               Exhibit 766
(Employee Identification Number           ), dated               , 2002
(GS0390255 - GS0390259)
Letter Regarding Departure Arrangements Executed by                               Exhibit 767
          (Employee Identification Number           ), dated                  ,
2011 (GS0390260 - GS0390264)
Letter Regarding Departure Arrangements Executed by                               Exhibit 768
(Employee Identification Number           ), dated         , 2008
(GS0390265 - GS0390274)
Letter Regarding Departure Arrangements Executed by                               Exhibit 769
(Employee Identification Number           ), dated             , 2013
(GS0390275 - GS0390279)
Letter Regarding Extended Managing Director Agreement Executed by                 Exhibit 770
                   (Employee Identification Number          ), dated
                  (GS0385203 - GS0385211)
Letter Regarding Departure Arrangements Executed by                               Exhibit 771
(Employee Identification Number           ), dated        , 2013
(GS0390280 - GS0390284)
Letter Regarding Departure Arrangements Executed by                               Exhibit 772
           (Employee Identification Number          ), dated              ,
2016 (GS0390285 - GS0390290)
Letter Regarding Extended Managing Director Agreement Executed by                 Exhibit 773
                     (Employee Identification Number          ), dated
                   (GS0385212 - GS0385223)
Letter Regarding Departure Arrangements Executed by                               Exhibit 774
(Employee Identification Number           ), dated         , 2012
(GS0390291 - GS0390295)
Letter Regarding Departure Arrangements Executed by                               Exhibit 775
(Employee Identification Number           ), dated         , 2004
(GS0390296 - GS0390299)
Letter Regarding Departure Arrangements Executed by                               Exhibit 776
(Employee Identification Number           ), dated         , 2007
(GS0390300 - GS0390307)
Letter Regarding Departure Arrangements Executed by                               Exhibit 777
     (Employee Identification Number           ), dated             , 2013
(GS0390308 - GS0390312)




                                           68
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 69 of 128




Letter Regarding Departure Arrangements Executed by                               Exhibit 778
(Employee Identification Number           ), dated              , 2009
(GS0396175 - GS0396178)
Letter Regarding Departure Arrangements Executed by                               Exhibit 779
         (Employee Identification Number           ), dated             , 2017
(GS0390317 - GS0390322)
Letter Regarding Departure Arrangements Executed by                               Exhibit 780
(Employee Identification Number           ), dated          , 2008
(GS0390323 - GS0390326)
Letter Regarding Departure Arrangements Executed by                               Exhibit 781
(Employee Identification Number           ), dated                   , 2008
(GS0388170 - GS0388173)
Letter Regarding Departure Arrangements Executed by                               Exhibit 782
(Employee Identification Number           ), dated           , 2002
(GS0390327 - GS0390330)
Employee Agreement Regarding Confidential and Proprietary Information             Exhibit 783
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated       , 1999
(GS0386540 - GS0386542)
Letter Regarding Departure Arrangements Executed by                               Exhibit 784
(Employee Identification Number           ), dated              , 2003
(GS0390331 - GS0390334)
Letter Regarding Departure Arrangements Executed by                               Exhibit 785
(Employee Identification Number           ), dated          , 2003
(GS0389485 - GS0389492)
Letter Regarding Departure Arrangements Executed by                               Exhibit 786
        (Employee Identification Number          ), dated                 ,
2016 (GS0390335 - GS0390340)
Letter Regarding Extended Managing Director Agreement Executed by                 Exhibit 787
                     (Employee Identification Number         ), dated
                   (GS0385286 - GS0385295)
Letter Regarding Departure Arrangements Executed by                               Exhibit 788
          (Employee Identification Number           ), dated                  ,
2008 (GS0390341 - GS0390348)
Letter Regarding Departure Arrangements Executed by                               Exhibit 789
(Employee Identification Number           ), dated            , 2015
(GS0390354 - GS0390358)




                                           69
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 70 of 128




Letter Regarding Departure Arrangements Executed by                              Exhibit 790
(Employee Identification Number           ), dated          , 2017
(GS0390359 - GS0390364)
Letter Regarding Extended Managing Director Agreement Executed by                Exhibit 791
                    (Employee Identification Number          ), dated
                (GS0385296 - GS0385307)
Letter Regarding Departure Arrangements Executed by                              Exhibit 792
(Employee Identification Number           ), dated            , 2011
(GS0390365 - GS0390369)
Letter Regarding Departure Arrangements Executed by                              Exhibit 793
(Employee Identification Number           ), dated              , 2008
(GS0390370 - GS0390373)
Letter Regarding Departure Arrangements Executed by                              Exhibit 794
(Employee Identification Number           ), dated              , 2008
(GS0390374 - GS0390377)
Employee Agreement Regarding Confidential and Proprietary Information            Exhibit 795
and Materials and Non-Solicitation Executed by              (Employee
Identification Number            ), dated       , 2006 (GS0386553 -
GS0386555)
Letter Regarding Departure Arrangements Executed by                              Exhibit 796
(Employee Identification Number           ), dated            , 2005
(GS0390378 - GS0390385)
Letter Regarding Departure Arrangements Executed by                              Exhibit 797
(Employee Identification Number           ), dated     , 2004
(GS0390386 - GS0390389)
Letter Regarding Departure Arrangements Executed by                              Exhibit 798
(Employee Identification Number           ), dated         , 2008
(GS0390390 - GS0390393)
Letter Regarding Departure Arrangements Executed by                              Exhibit 799
(Employee Identification Number           ), dated                  , 2002
(GS0390394 - GS0390397)
Letter Regarding Departure Arrangements Executed by                              Exhibit 800
       (Employee Identification Number          ), dated                     ,
2008 (GS0390404 - GS0390407)
Letter Regarding Departure Arrangements Executed by                              Exhibit 801
(Employee Identification Number           ), dated         , 2015
(GS0391370 - GS0391373)




                                           70
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 71 of 128




Letter Regarding Departure Arrangements Executed by                        Exhibit 802
(Employee Identification Number           ), dated             , 2004
(GS0390408 - GS0390411)
Letter Regarding Departure Arrangements Executed by                        Exhibit 803
(Employee Identification Number           ), dated           , 2003
(GS0390313 - GS0390316)
Letter Regarding Departure Arrangements Executed by                        Exhibit 804
(Employee Identification Number           ), dated            , 2007
(GS0390412 - GS0390419)
Letter Regarding Departure Arrangements Executed by                        Exhibit 805
(Employee Identification Number           ), dated              , 2003
(GS0390420 - GS0390423)
Employee Agreement Regarding Confidential and Proprietary Information      Exhibit 806
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2008
(GS0386566 - GS0386568)
Letter Regarding Departure Arrangements Executed by                        Exhibit 807
        (Employee Identification Number           ), dated        , 2016
(GS0390424 - GS0390429)
Letter Regarding Departure Arrangements Executed by                        Exhibit 808
(Employee Identification Number           ), dated                , 2008
(GS0390430 - GS0390433)
Letter Regarding Departure Arrangements Executed by                        Exhibit 809
(Employee Identification Number           ), dated              , 2014
(GS0390434 - GS0390443)
Letter Regarding Departure Arrangements Executed by                        Exhibit 810
(Employee Identification Number           ), dated           , 2016
(GS0390444 - GS0390449)
Letter Regarding Departure Arrangements Executed by                        Exhibit 811
(Employee Identification Number           ), dated            , 2003
(GS0390450 - GS0390452)
Letter Regarding Departure Arrangements Executed by                        Exhibit 812
(Employee Identification Number           ), dated       , 2002
(GS0390453 - GS0390460)
Letter Regarding Departure Arrangements Executed by                        Exhibit 813
(Employee Identification Number           ), dated             , 2005
(GS0390461 - GS0390468)




                                           71
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 72 of 128




Letter Regarding Departure Arrangements Executed by                            Exhibit 814
(Employee Identification Number           ), dated           , 2002
(GS0390469 - GS0390472)
Letter Regarding Departure Arrangements Executed by                            Exhibit 815
(Employee Identification Number           ), dated             , 2002
(GS0390473 - GS0390476)
Employee Agreement Regarding Confidential and Proprietary Information          Exhibit 816
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2000
(GS0386574 - GS0386576)
Letter Regarding Departure Arrangements Executed by                            Exhibit 817
(Employee Identification Number           ), dated               , 2008
(GS0390477 - GS0390480)
Letter Regarding Departure Arrangements Executed by                            Exhibit 818
(Employee Identification Number           ), dated             , 2002
(GS0390481 - GS0390484)
Letter Regarding Departure Arrangements Executed by                            Exhibit 819
(Employee Identification Number           ), dated             , 2003
(GS0390485 - GS0390488)
Letter Regarding Departure Arrangements Executed by                            Exhibit 820
(Employee Identification Number           ), dated              , 2008
(GS0390489 - GS0390492)
Letter Regarding Departure Arrangements Executed by                            Exhibit 821
(Employee Identification Number           ), dated        , 2012
(GS0390493 - GS0390497)
Letter Regarding Departure Arrangements Executed by                            Exhibit 822
        (Employee Identification Number           ), dated             ,
2009 (GS0389776 - GS0389779)
Letter Regarding Departure Arrangements Executed by                            Exhibit 823
        (Employee Identification Number           ), dated                 ,
2016 (GS0390510 - GS0390515)
Letter Regarding Departure Arrangements Executed by                            Exhibit 824
        (Employee Identification Number           ), dated            , 2005
(GS0390502 - GS0390505)
Letter Regarding Departure Arrangements Executed by                            Exhibit 825
      (Employee Identification Number          ), dated                    ,
2009 (GS0390516 - GS0390523)




                                           72
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 73 of 128




Letter Regarding Departure Arrangements Executed by                               Exhibit 826
        (Employee Identification Number           ), dated           , 2008
(GS0390524 - GS0390531)
Letter Regarding Departure Arrangements Executed by                               Exhibit 827
(Employee Identification Number           ), dated         , 2017
(GS0390532 - GS0390537)
Letter Regarding Departure Arrangements Executed by                               Exhibit 828
(Employee Identification Number           ), dated          , 2005
(GS0390542 - GS0390545)
Letter Regarding Departure Arrangements Executed by                               Exhibit 829
       (Employee Identification Number          ), dated                , 2011
(GS0390546 - GS0390550)
Employee Agreement Regarding Confidential and Proprietary Information             Exhibit 830
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated   , 2006
(GS0386586 - GS0386589)
Letter Regarding Departure Arrangements Executed by                               Exhibit 831
(Employee Identification Number           ), dated             , 2004
(GS0390560 - GS0390563)
Letter Regarding Departure Arrangements Executed by                               Exhibit 832
         (Employee Identification Number            ), dated              ,
2009 (GS0390564 - GS0390567)
Letter Regarding Departure Arrangements Executed by                               Exhibit 833
(Employee Identification Number           ), dated         , 2002
(GS0390568 - GS0390571)
Letter Regarding Departure Arrangements Executed by                               Exhibit 834
(Employee Identification Number           ), dated          , 2003
(GS0390578 - GS0390581)
Letter Regarding Departure Arrangements Executed by                               Exhibit 835
         (Employee Identification Number            ), dated                  ,
2009 (GS0390582 - GS0390589)
Letter Regarding Departure Arrangements Executed by                               Exhibit 836
        (Employee Identification Number          ), dated               , 2017
(GS0390590 - GS0390594)
Letter Regarding Departure Arrangements Executed by                               Exhibit 837
(Employee Identification Number           ), dated           , 2005
(GS0390595 - GS0390598)




                                            73
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 74 of 128




Letter Regarding Departure Arrangements Executed by                                 Exhibit 838
(Employee Identification Number           ), dated                  , 2008
(GS0390599 - GS0390602)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 839
(Employee Identification Number           ), dated              , 2002
(GS0390603 - GS0390606)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 840
(Employee Identification Number           ), dated           , 2017
(GS0390607 - GS0390612)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 841
(Employee Identification Number           ), dated          , 2016
(GS0390613 - GS0390618)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 842
(Employee Identification Number           ), dated                 , 2008
(GS0390619 - GS0390622)
Employee Agreement Regarding Confidential and Proprietary Information               Exhibit 843
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated      , 2007 (GS0386631 -
GS0386633)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 844
(Employee Identification Number           ), dated        , 2011
(GS0390623 - GS0390627)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 845
       (Employee Identification Number          ), dated             , 2008
(GS0390628 - GS0390635)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 846
(Employee Identification Number           ), dated          , 2012
(GS0390636 - GS0390640)
Letter Regarding Departure Arrangements Executed by         (Employee               Exhibit 847
Identification Number           ), dated          , 2016 (GS0390641 -
GS0390646)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 848
      (Employee Identification Number #00083278), dated                     ,
2008 (GS0390647 - GS0390650)
Letter Regarding Departure Arrangements Executed by                                 Exhibit 849
       (Employee Identification Number           ), dated                       ,
2008 (GS0390651 - GS0390654)




                                           74
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 75 of 128




Letter Regarding Departure Arrangements Executed by         (Employee        Exhibit 850
Identification Number           ), dated            , 2008 (GS0390655 -
GS0390658)
Letter Regarding Departure Arrangements Executed by                          Exhibit 851
(Employee Identification Number           ), dated            , 2002
(GS0390659 - GS0390662)
Letter Regarding Departure Arrangements Executed by                          Exhibit 852
(Employee Identification Number           ), dated            , 2014
(GS0390663 - GS0390667)
Letter Regarding Departure Arrangements Executed by                          Exhibit 853
       (Employee Identification Number          ), dated                 ,
2008 (GS0390668 - GS0390671)
Letter Regarding Departure Arrangements Executed by                          Exhibit 854
(Employee Identification Number           ), dated            , 2007
(GS0390672 - GS0390679)
Letter Regarding Departure Arrangements Executed by                          Exhibit 855
(Employee Identification Number           ), dated              , 2009
(GS0390680 - GS0390683)
Letter Regarding Departure Arrangements Executed by                          Exhibit 856
(Employee Identification Number           ), dated         , 2012
(GS0390684 - GS0390688)
Employee Agreement Regarding Confidential and Proprietary Information        Exhibit 857
and Materials and Non-Solicitation Executed by            (Employee
Identification Number            ), dated       , 2010 (GS0386652 -
GS0386654)
Letter Regarding Departure Arrangements Executed by                          Exhibit 858
(Employee Identification Number           ), dated            , 2002
(GS0390689 - GS0390692)
Letter Regarding Departure Arrangements Executed by                          Exhibit 859
(Employee Identification Number           ), dated            , 2016
(GS0390693 - GS0390698)
Letter Regarding Departure Arrangements Executed by                          Exhibit 860
(Employee Identification Number           ), dated         , 2008
(GS0390699 - GS0390706)
Letter Regarding Departure Arrangements Executed by                          Exhibit 861
(Employee Identification Number           ), dated              , 2008
(GS0390707 - GS0390710)




                                           75
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 76 of 128




Letter Regarding Departure Arrangements Executed by                                  Exhibit 862
(Employee Identification Number           ), dated             , 2009
(GS0388602 - GS0388605)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 863
(Employee Identification Number           ), dated               , 2007
(GS0390711 - GS0390718)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 864
          (Employee Identification Number           ), dated                ,
2012 (GS0390719 - GS0390722)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 865
(Employee Identification Number           ), dated         , 2003
(GS0386928 - GS0386931)
Letter Regarding Departure Arrangements Executed by                                  Exhibit 866
       (Employee Identification Number          ), dated                ,
2003 (GS0389100 - GS0389102)
Letter Regarding Departure Arrangements Executed by        (Employee                 Exhibit 867
Identification Number           ), dated     , 2011 (GS0390723 -
GS0390728)
Letter Regarding Extended Managing Director Agreement Executed by                    Exhibit 868
             (Employee Identification Number          ), dated
                   (GS0382382 - GS0382392)
Employee Agreement Regarding Confidential and Proprietary Information                Exhibit 869
and Materials and Non-Solicitation Executed by            (Employee
Identification Number            ), dated      , 2010 (GS0385535 -
GS0385537)
Letter Regarding Extended Managing Director Agreement Executed by                    Exhibit 870
                      (Employee Identification Number          ), dated
                   (GS0382403 - GS0382409)
Letter Regarding Extended Managing Director Agreement Executed by                    Exhibit 871
                           (Employee Identification Number                      ),
dated              (GS0383496 - GS0383505)\
Letter Regarding Extended Managing Director Agreement Executed by                    Exhibit 872
                        (Employee Identification Number          ),
dated                    (GS0382410 - GS0382425)
Letter Regarding Extended Managing Director Agreement Executed by                    Exhibit 873
         (Employee Identification Number          ), dated
         (GS0382426 - GS0382434)




                                           76
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 77 of 128




Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 874
                (Employee Identification Number         ), dated
                   (GS0382435 - GS0382443)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 875
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated      , 2003 (GS0385579 -
GS0385581)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 876
                  (Employee Identification Number         ), dated
                    (GS0382444 - GS0382453)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 877
               (Employee Identification Number          ), dated
                   (GS0382454 - GS0382460)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 878
                 (Employee Identification Number         ), dated
                (GS0382470 - GS0382479)
Letter Regarding Partner Managing Director Agreement Executed by         Exhibit 879
            (Employee Identification Number           ), dated
                   (GS0382496 - GS0382504)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 880
                  (Employee Identification Number         ), dated
                   (GS0382487 - GS0382495)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 881
                         (Employee Identification Number          ),
dated                (GS0382505 - GS0382514)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 882
                   (Employee Identification Number         ), dated
                 (GS0382533 - GS0382541)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 883
               (Employee Identification Number          ), dated
                   (GS0382542 - GS0382548)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 884
            (Employee Identification Number           ), dated
         (GS0382559 - GS0382567)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 885
              (Employee Identification Number          ), dated
        (GS0382568 - GS0382577)




                                          77
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 78 of 128




Letter Regarding Partner Managing Director Agreement Executed by        Exhibit 886
          (Employee Identification Number           ), dated
         (GS0382587 - GS0382595)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 887
                (Employee Identification Number          ), dated
                   (GS0382578 - GS0382586)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 888
               (Employee Identification Number         ), dated
                   (GS0382607 - GS0382616)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 889
             (Employee Identification Number          ), dated
                  (GS0382393 - GS0382402)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 890
                 (Employee Identification Number         ), dated
                   (GS0382668 - GS0382676)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 891
                    (Employee Identification Number          ), dated
                   (GS0382677 - GS0382685)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 892
                    (Employee Identification Number          ), dated
                  (GS0382695 - GS0382703)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 893
           (Employee Identification Number          ), dated
      (GS0382704 - GS0382724)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 894
               (Employee Identification Number          ), dated
                  (GS0382725 - GS0382734)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 895
                    (Employee Identification Number          ), dated
                   (GS0382744 - GS0382752)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 896
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated         , 2000
(GS0385677 - GS0385680)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 897
                   (Employee Identification Number          ), dated
                  (GS0382753 - GS0382761)




                                           78
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 79 of 128




Letter Regarding Extended Managing Director Agreement Executed by            Exhibit 898
                    (Employee Identification Number          ), dated
                  (GS0382780 - GS0382789)
Letter Regarding Extended Managing Director Agreement Executed by            Exhibit 899
                      (Employee Identification Number          ),
dated                    (GS0382800 - GS0382808)
Letter Regarding Extended Managing Director Agreement Executed by            Exhibit 900
              (Employee Identification Number          ), dated
                   (GS0382809 - GS0382818)
Letter Regarding Extended Managing Director Agreement Executed by            Exhibit 901
                  (Employee Identification Number          ), dated
                   (GS0382819 - GS0382829)
Letter Regarding Extended Managing Director Agreement Executed by            Exhibit 902
                   (Employee Identification Number          ), dated
                   (GS0382858 - GS0382867)
Letter Regarding Extended Managing Director Agreement Executed by            Exhibit 903
         (Employee Identification Number          ), dated
      (GS0382868 - GS0382890)
Letter Regarding Extended Managing Director Agreement Executed by            Exhibit 904
                   (Employee Identification Number          ), dated
                   (GS0382901 - GS0382910)
Employee Agreement Regarding Confidential and Proprietary Information        Exhibit 905
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated       , 2005
(GS0385788 - GS0385790)
Letter Regarding Extended Managing Director Agreement Executed by            Exhibit 906
                  (Employee Identification Number         ), dated
                    (GS0382911 - GS0382919)
Letter Regarding Partner Managing Director Agreement Executed by Anne        Exhibit 907
                 (Employee Identification Number          ), dated
                   (GS0382929 - GS0382938)
Letter Regarding Extended Managing Director Agreement Executed by            Exhibit 908
                      (Employee Identification Number          ), dated
                   (GS0382920 - GS0382928)
Letter Regarding Extended Managing Director Agreement Executed by            Exhibit 909
                          (Employee Identification Number               ),
dated                   (GS0382939 - GS0382947)




                                           79
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 80 of 128




Letter Regarding Partner Managing Director Agreement Executed by           Exhibit 910
                 (Employee Identification Number           ), dated
                  (GS0382958 - GS0382970)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 911
                 (Employee Identification Number          ), dated
                   (GS0382948 - GS0382957)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 912
                 (Employee Identification Number         ), dated
                   (GS0382971 - GS0382979)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 913
                      (Employee Identification Number          ), dated
                  (GS0382980 - GS0382986)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 914
                       (Employee Identification Number          ),
dated                   (GS0382996 - GS0383006)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 915
             (Employee Identification Number          ), dated
                   (GS0383007 - GS0383015)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 916
                       (Employee Identification Number          ),
dated                   (GS0383025 - GS0383033)
Letter Regarding Partner Managing Director Agreement Executed by           Exhibit 917
                      (Employee Identification Number           ), dated
                   (GS0383043 - GS0383051)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 918
                      (Employee Identification Number          ), dated
                   (GS0383034 - GS0383042)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 919
             (Employee Identification Number          ), dated
                  (GS0383052 - GS0383065)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 920
                         (Employee Identification Number          ),
dated                    (GS0383066 - GS0383075)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 921
               (Employee Identification Number         ), dated
                   (GS0383076 - GS0383084)




                                           80
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 81 of 128




Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 922
          (Employee Identification Number         ), dated
         (GS0383094 - GS0383104)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 923
              (Employee Identification Number          ), dated
                   (GS0383105 - GS0383113)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 924
                  (Employee Identification Number          ), dated
                   (GS0383114 - GS0383122)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 925
                   (Employee Identification Number         ), dated
                  (GS0383133 - GS0383141)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 926
                          (Employee Identification Number         ),
dated                    (GS0383123 - GS0383132)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 927
             (Employee Identification Number          ), dated
                   (GS0383142 - GS0383151)
Letter Regarding Partner Managing Director Agreement Executed by           Exhibit 928
                          (Employee Identification Number             ),
dated                    (GS0383168 - GS0383176)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 929
                          (Employee Identification Number         ),
dated                    (GS0383159 - GS0383167)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 930
            (Employee Identification Number          ), dated
        (GS0383177 - GS0383187)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 931
                (Employee Identification Number         ), dated
                   (GS0383207 - GS0383216)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 932
                       (Employee Identification Number          ),
dated                    (GS0382549 - GS0382558)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 933
         (Employee Identification Number          ), dated
         (GS0383227 - GS0383236)




                                          81
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 82 of 128




Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 934
      (Employee Identification Number          ), dated
      (GS0383237 - GS0383246)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 935
                 (Employee Identification Number         ), dated
                   (GS0383247 - GS0383255)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 936
                  (Employee Identification Number          ), dated
                   (GS0383294 - GS0383303)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 937
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated
(GS0385772 - GS0385774)
Letter Regarding Partner Managing Director Agreement Executed by         Exhibit 938
                 (Employee Identification Number           ), dated
                   (GS0383312 - GS0383320)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 939
                 (Employee Identification Number          ), dated
                  (GS0383304 - GS0383311)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 940
             (Employee Identification Number          ), dated
                   (GS0383331 - GS0383339)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 941
                  (Employee Identification Number          ), dated
                   (GS0383340 - GS0383349)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 942
               (Employee Identification Number         ), dated
                   (GS0383350 - GS0383358)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 943
                     (Employee Identification Number          ), dated
                   (GS0383359 - GS0383368)
Letter Regarding Partner Managing Director Agreement Executed by         Exhibit 944
             (Employee Identification Number           ), dated
                   (GS0383387 - GS0383395)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 945
             (Employee Identification Number          ), dated
                   (GS0383378 - GS0383386)




                                           82
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 83 of 128




Letter Regarding Extended Managing Director Agreement Executed by      Exhibit 946
                 (Employee Identification Number          ), dated
                  (GS0383405 - GS0383412)
Letter Regarding Extended Managing Director Agreement Executed by      Exhibit 947
                    (Employee Identification Number         ), dated
                  (GS0383413 - GS0383422)
Letter Regarding Extended Managing Director Agreement Executed by      Exhibit 948
                 (Employee Identification Number         ), dated
                   (GS0383423 - GS0383431)
Letter Regarding Extended Managing Director Agreement Executed by      Exhibit 949
            (Employee Identification Number          ), dated
                   (GS0383432 - GS0383441)
Letter Regarding Extended Managing Director Agreement Executed by      Exhibit 950
               (Employee Identification Number          ), dated
                   (GS0383442 - GS0383450)
Letter Regarding Extended Managing Director Agreement Executed by      Exhibit 951
               (Employee Identification Number          ), dated
                   (GS0383451 - GS0383460)
Letter Regarding Extended Managing Director Agreement Executed by      Exhibit 952
             (Employee Identification Number          ), dated
        (GS0383471 - GS0383485)
Letter Regarding Extended Managing Director Agreement Executed by      Exhibit 953
               (Employee Identification Number          ), dated
                   (GS0383486 - GS0383495)
Letter Regarding Extended Managing Director Agreement Executed by      Exhibit 954
                          (Employee Identification Number         ),
dated                    (GS0383523 - GS0383531)
Letter Regarding Extended Managing Director Agreement Executed by      Exhibit 955
                   (Employee Identification Number         ), dated
                  (GS0383541 - GS0383550)
Letter Regarding Extended Managing Director Agreement Executed by      Exhibit 956
                (Employee Identification Number         ), dated
                   (GS0383551 - GS0383559)
Letter Regarding Extended Managing Director Agreement Executed by      Exhibit 957
            (Employee Identification Number          ), dated
        (GS0383560 - GS0383570)




                                          83
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 84 of 128




Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 958
       (Employee Identification Number          ), dated
      (GS0383571 - GS0383581)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 959
               (Employee Identification Number          ), dated
                  (GS0383582 - GS0383590)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 960
           (Employee Identification Number          ), dated
         (GS0383591 - GS0383600)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 961
              (Employee Identification Number          ), dated
                   (GS0383601 - GS0383609)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 962
                    (Employee Identification Number         ), dated
                   (GS0383620 - GS0383628)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 963
                     (Employee Identification Number          ), dated
                 (GS0383629 - GS0383638)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 964
                      (Employee Identification Number         ), dated
                   (GS0383639 - GS0383648)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 965
                   (Employee Identification Number         ), dated
                   (GS0383649 - GS0383657)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 966
                    (Employee Identification Number          ), dated
                   (GS0383658 - GS0383667)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 967
        (Employee Identification Number          ), dated
      (GS0383677 - GS0383685)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 968
       (Employee Identification Number          ), dated
      (GS0383686 - GS0383696)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 969
               (Employee Identification Number          ), dated
                   (GS0383697 - GS0383706)




                                           84
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 85 of 128




Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 970
                    (Employee Identification Number          ), dated
                  (GS0383739 - GS0383747)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 971
          (Employee Identification Number          ), dated
         (GS0383748 - GS0383756)
Letter Regarding Partner Managing Director Agreement Executed by        Exhibit 972
                 (Employee Identification Number          ), dated
                  (GS0383766 - GS0383775)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 973
                 (Employee Identification Number         ), dated
                   (GS0383757 - GS0383765)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 974
                       (Employee Identification Number          ),
dated                  (GS0383776 - GS0383786)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 975
                    (Employee Identification Number          ), dated
                   (GS0383787 - GS0383797)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 976
                  (Employee Identification Number          ), dated
                   (GS0383820 - GS0383828)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 977
                           (Employee Identification Number
           ), dated                 (GS0383829 - GS0383837)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 978
                    (Employee Identification Number          ), dated
                  (GS0383838 - GS0383844)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 979
                (Employee Identification Number          ), dated
                   (GS0383845 - GS0383854)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 980
        (Employee Identification Number #00025869), dated
      (GS0383875 - GS0383883)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 981
                    (Employee Identification Number         ), dated
                   (GS0383884 - GS0383892)




                                           85
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 86 of 128




Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 982
       (Employee Identification Number          ), dated
      (GS0383911 - GS0383926)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 983
                  (Employee Identification Number         ), dated
                   (GS0383955 - GS0383964)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 984
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated      , 1998
(GS0393144 - GS0393146)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 985
           (Employee Identification Number          ), dated
        (GS0383965 - GS0383975)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 986
               (Employee Identification Number         ), dated
                   (GS0383985 - GS0384013)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 987
            (Employee Identification Number         ), dated
         (GS0383976 - GS0383984)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 988
              (Employee Identification Number          ), dated
                   (GS0384014 - GS0384022)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 989
                 (Employee Identification Number          ), dated
                   (GS0384042 - GS0384052)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 990
       (Employee Identification Number          ), dated
      (GS0384053 - GS0384062)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 991
                (Employee Identification Number          ), dated
                   (GS0384063 - GS0384072)
Letter Regarding Partner Managing Director Agreement Executed by        Exhibit 992
                  (Employee Identification Number           ), dated
                    (GS0384103 - GS0384111)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 993
                  (Employee Identification Number         ), dated
                    (GS0384094 - GS0384102)




                                           86
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 87 of 128




Letter Regarding Extended Managing Director Agreement Executed by           Exhibit 994
                       (Employee Identification Number          ),
dated                   (GS0384112 - GS0384123)
Letter Regarding Extended Managing Director Agreement Executed by           Exhibit 995
              (Employee Identification Number          ), dated
                   (GS0384124 - GS0384134)
Letter Regarding Partner Managing Director Agreement Executed by            Exhibit 996
         (Employee Identification Number           ), dated
         (GS0384144 - GS0384156)
Letter Regarding Extended Managing Director Agreement Executed by           Exhibit 997
               (Employee Identification Number         ), dated
                   (GS0384135 - GS0384143)
Letter Regarding Extended Managing Director Agreement Executed by           Exhibit 998
                        (Employee Identification Number           ),
dated                    (GS0384157 - GS0384166)
Letter Regarding Partner Managing Director Agreement Executed by            Exhibit 999
          (Employee Identification Number            ), dated
         (GS0384174 - GS0384182)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 1000
                (Employee Identification Number          ), dated
                  (GS0384167 - GS0384173)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 1001
                      (Employee Identification Number          ), dated
                   (GS0384193 - GS0384202)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 1002
                      (Employee Identification Number           ), dated
                   (GS0384221 - GS0384230)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 1003
          (Employee Identification Number         ), dated
         (GS0384231 - GS0384239)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 1004
     (Employee Identification Number           ), dated
(GS0384240 - GS0384255)
Letter Regarding Extended Managing Director Agreement Executed by          Exhibit 1005
         (Employee Identification Number          ), dated
      (GS0384289 - GS0384299)




                                           87
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 88 of 128




Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1006
                     (Employee Identification Number          ), dated
                   (GS0384300 - GS0384309)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1007
                       (Employee Identification Number          ),
dated                    (GS0384310 - GS0384319)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1008
                      (Employee Identification Number          ), dated
                   (GS0384348 - GS0384357)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1009
                       (Employee Identification Number          ),
dated                   (GS0384371 - GS0384380)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1010
               (Employee Identification Number          ), dated
                  (GS0384408 - GS0384417)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1011
                  (Employee Identification Number         ), dated
                   (GS0384418 - GS0384425)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1012
                 (Employee Identification Number         ), dated
                   (GS0384435 - GS0384444)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1013
                  (Employee Identification Number         ), dated
                    (GS0384454 - GS0384464)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1014
                   (Employee Identification Number         ), dated
                    (GS0384465 - GS0384473)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1015
          (Employee Identification Number         ), dated
         (GS0384483 - GS0384491)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1016
                 (Employee Identification Number         ), dated
                   (GS0384492 - GS0384501)
Letter Regarding Partner Managing Director Agreement Executed by          Exhibit 1017
                 (Employee Identification Number          ), dated
                  (GS0384511 - GS0384520)




                                           88
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 89 of 128




Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1018
                 (Employee Identification Number         ), dated
                  (GS0384502 - GS0384510)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1019
               (Employee Identification Number         ), dated
                  (GS0384521 - GS0384529)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1020
              (Employee Identification Number          ), dated
         (GS0384539 - GS0384558)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1021
                     (Employee Identification Number          ), dated
                   (GS0384559 - GS0384568)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1022
        (Employee Identification Number          ), dated
      (GS0384569 - GS0384579)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1023
              (Employee Identification Number          ), dated
                   (GS0384589 - GS0384604)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1024
                  (Employee Identification Number          ), dated
                  (GS0384622 - GS0384630)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1025
                (Employee Identification Number         ), dated
                   (GS0384631 - GS0384639)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1026
              (Employee Identification Number          ), dated
        (GS0390782 - GS0390794)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1027
               (Employee Identification Number          ), dated
                   (GS0384640 - GS0384649)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1028
                      (Employee Identification Number          ), dated
                  (GS0384650 - GS0384660)
Letter Regarding Partner Managing Director Agreement Executed by          Exhibit 1029
             Employee Identification Number           ), dated
        (GS0384683 - GS0384695)




                                           89
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 90 of 128




Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 1030
                 (Employee Identification Number          ), dated
                   (GS0384673 - GS0384682)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 1031
                       (Employee Identification Number          ),
dated                   (GS0384706 - GS0384715)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 1032
              (Employee Identification Number          ), dated
         (GS0384358 - GS0384370)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 1033
                (Employee Identification Number         ), dated
                   (GS0384716 - GS0384725)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 1034
                 (Employee Identification Number          ), dated
                   (GS0384726 - GS0384734)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 1035
                 (Employee Identification Number          ), dated
                   (GS0384735 - GS0384744)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 1036
               (Employee Identification Number         ), dated
                   (GS0384696 - GS0384705)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1037
and Materials and Non-Solicitation Executed by              (Employee
Identification Number            ), dated      , 2003 (GS0386373 -
GS0386375)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 1038
             (Employee Identification Number          ), dated
                   (GS0384745 - GS0384752)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 1039
                    (Employee Identification Number          ), dated
                   (GS0384753 - GS0384762)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 1040
                          (Employee Identification Number         ),
dated                   (GS0384763 - GS0384774)
Letter Regarding Extended Managing Director Agreement Executed by       Exhibit 1041
                 (Employee Identification Number         ), dated
                  (GS0384775 - GS0384784)




                                           90
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 91 of 128




Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 1042
                 (Employee Identification Number         ), dated
                   (GS0384785 - GS0384794)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 1043
                (Employee Identification Number         ), dated
                   (GS0384795 - GS0384802)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1044
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated      , 1999 (GS0386405 -
GS0386407)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 1045
                    (Employee Identification Number         ), dated
                   (GS0384803 - GS0384812)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 1046
                (Employee Identification Number          ), dated
                   (GS0384813 - GS0384821)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 1047
                      (Employee Identification Number           ),
dated                  (GS0384822 - GS0384831)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 1048
                  (Employee Identification Number         ), dated
                    (GS0384832 - GS0384840)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1049
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated    , 2000
(GS0386419 - GS0386421)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 1050
                      (Employee Identification Number         ), dated
                   (GS0383610 - GS0383619)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 1051
       (Employee Identification Number          ), dated
      (GS0384841 - GS0384849)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 1052
                  (Employee Identification Number         ), dated
                    (GS0384867 - GS0384876)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 1053
                             (Employee Identification Number
           ), dated                 (GS0384888 - GS0384897)



                                          91
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 92 of 128




Letter Regarding Extended Managing Director Agreement Executed by            Exhibit 1054
                           (Employee Identification Number              ),
dated                    (GS0385193 - GS0385202)
Letter Regarding Partner Managing Director Agreement Executed by             Exhibit 1055
        (Employee Identification Number           ), dated
      (GS0384907 - GS0384919)
Letter Regarding Extended Managing Director Agreement Executed by            Exhibit 1056
              (Employee Identification Number          ), dated
                  (GS0384898 - GS0384906)
Letter Regarding Partner Managing Director Agreement Executed by             Exhibit 1057
                   (Employee Identification Number           ), dated
                  (GS0384946 - GS0384954)
Letter Regarding Extended Managing Director Agreement Executed by            Exhibit 1058
                   (Employee Identification Number         ), dated
                  (GS0384938 - GS0384945)
Letter Regarding Extended Managing Director Agreement Executed by            Exhibit 1059
                         (Employee Identification Number          ),
dated                   (GS0384955 - GS0384964)
Letter Regarding Extended Managing Director Agreement Executed by            Exhibit 1060
                              (Employee Identification Number
           ), dated                 (GS0384965 - GS0384975)
Letter Regarding Extended Managing Director Agreement Executed by            Exhibit 1061
                 (Employee Identification Number          ), dated
November 29, 2017 (GS0384976 - GS0384986)
Letter Regarding Extended Managing Director Agreement Executed by            Exhibit 1062
                  (Employee Identification Number         ), dated
                   (GS0384997 - GS0385007)
Letter Regarding Partner Managing Director Agreement Executed by             Exhibit 1063
            (Employee Identification Number           ), dated
                  (GS0385017 - GS0385026)
Letter Regarding Extended Managing Director Agreement Executed by            Exhibit 1064
                   (Employee Identification Number          ), dated
                   (GS0390805 - GS0390813)
Letter Regarding Extended Managing Director Agreement Executed by            Exhibit 1065
                      (Employee Identification Number          ), dated
                   (GS0385027 - GS0385035)




                                           92
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 93 of 128




Letter Regarding Extended Managing Director Agreement Executed by             Exhibit 1066
                     (Employee Identification Number          ), dated
                   (GS0385047 - GS0385056)
Letter Regarding Partner Managing Director Agreement Executed by              Exhibit 1067
             (Employee Identification Number           ), dated
                   (GS0385064 - GS0385072)
Letter Regarding Extended Managing Director Agreement Executed by             Exhibit 1068
                   (Employee Identification Number          ), dated
                  (GS0385057 - GS0385063)
Letter Regarding Extended Managing Director Agreement Executed by             Exhibit 1069
                            (Employee Identification Number              ),
dated                    (GS0385073 - GS0385085)
Letter Regarding Extended Managing Director Agreement Executed by             Exhibit 1070
                   (Employee Identification Number         ), dated
                  (GS0385086 - GS0385094)
Letter Regarding Extended Managing Director Agreement Executed by             Exhibit 1071
                          (Employee Identification Number              ),
dated                   (GS0385095 - GS0385103)
Letter Regarding Partner Managing Director Agreement Executed by              Exhibit 1072
               (Employee Identification Number           ), dated
                  (GS0385113 - GS0385125)
Letter Regarding Extended Managing Director Agreement Executed by             Exhibit 1073
                      (Employee Identification Number          ), dated
                   (GS0385104 - GS0385112)
Letter Regarding Partner Managing Director Agreement Executed by              Exhibit 1074
        (Employee Identification Number          ), dated
      (GS0385162 - GS0385173)
Letter Regarding Extended Managing Director Agreement Executed by             Exhibit 1075
               (Employee Identification Number         ), dated
                   (GS0385153 - GS0385161)
Letter Regarding Extended Managing Director Agreement Executed by             Exhibit 1076
                 (Employee Identification Number         ), dated
                   (GS0385174 - GS0385182)
Letter Regarding Extended Managing Director Agreement Executed by             Exhibit 1077
                         (Employee Identification Number          ),
dated                   (GS0385183 - GS0385192)




                                           93
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 94 of 128




Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 1078
           (Employee Identification Number          ), dated
         (GS0385224 - GS0385232)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 1079
                 (Employee Identification Number          ), dated
                 (GS0385242 - GS0385250)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 1080
              (Employee Identification Number          ), dated
                  (GS0385251 - GS0385265)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 1081
                            (Employee Identification Number
           ), dated                 (GS0385275 - GS0385285)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 1082
                         (Employee Identification Number          ),
dated                    (GS0385308 - GS0385317)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 1083
             (Employee Identification Number          ), dated
                  (GS0385318 - GS0385327)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 1084
        (Employee Identification Number          ), dated
      (GS0385328 - GS0385338)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 1085
                     (Employee Identification Number         ), dated
                  (GS0385339 - GS0385346)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 1086
                   (Employee Identification Number          ), dated
                   (GS0385347 - GS0385355)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 1087
                  (Employee Identification Number          ), dated
                   (GS0385356 - GS0385364)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 1088
            (Employee Identification Number          ), dated December
         (GS0385365 - GS0385373)
Letter Regarding Extended Managing Director Agreement Executed by        Exhibit 1089
                 (Employee Identification Number          ), dated
                   (GS0385374 - GS0385384)




                                          94
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 95 of 128




Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1090
                 (Employee Identification Number         ), dated
                   (GS0385385 - GS0385394)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1091
               (Employee Identification Number          ), dated
                   (GS0385395 - GS0385405)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1092
                      (Employee Identification Number          ), dated
                   (GS0385425 - GS0385434)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1093
                (Employee Identification Number          ), dated
                   (GS0385444 - GS0385453)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1094
     (Employee Identification Number          ), dated
      (GS0385465 - GS0385473)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1095
            (Employee Identification Number          ), dated
         (GS0385474 - GS0385483)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1096
           (Employee Identification Number          ), dated
        (GS0385495 - GS0385504)
Letter Regarding Extended Managing Director Agreement Executed by         Exhibit 1097
                        (Employee Identification Number           ),
dated                    (GS0385505 - GS0385514)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1098
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2002
(GS0385518 - GS0385520)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1099
and Materials and Non-Solicitation Executed by            (Employee
Identification Number            ), dated      , 2017 (GS0385521 -
GS0385525)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1100
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated       , 2002 (GS0385529 -
GS0385531)




                                          95
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 96 of 128




Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1101
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2005
(GS0385532 - GS0385534)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1102
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2016
(GS0385548 - GS0385552)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1103
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated     , 2011
(GS0385553 - GS0385557)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1104
and Materials and Non-Solicitation Executed by            (Employee
Identification Number            ), dated       , 2005 (GS0393121 -
GS0393123)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1105
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated     , 2017
(GS0385561 - GS0385565)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1106
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2005
(GS0385566 - GS0385568)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1107
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated          , 1998
(GS0390833 - GS0390835)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1108
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2011
(GS0385569 - GS0385573)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1109
and Materials and Non-Solicitation Executed by              (Employee
Identification Number            ), dated         , 2014 (GS0386193 -
GS0386198)




                                          96
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 97 of 128




Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1110
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated   , 2007
(GS0385588 - GS0385590)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1111
and Materials and Non-Solicitation Executed by
Tietz (Employee Identification Number          ), dated          , 2011
(GS0385602 - GS0385606)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1112
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated       , 1999
(GS0385622 - GS0385624)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1113
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated     , 2017
(GS0385625 - GS0385629)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1114
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated     , 2011
(GS0385636 - GS0385640)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1115
and Materials and Non-Solicitation Executed by          (Employee
Identification Number            ), dated        , 1999 (GS0385644 -
GS0385645)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1116
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated         , 2001 (GS0385646 -
GS0385648)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1117
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2003
(GS0385661 - GS0385663)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1118
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated      , 2014 (GS0385664 -
GS0385668)




                                          97
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 98 of 128




Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1119
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2006
(GS0385669 - GS0385671)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1120
and Materials and Non-Solicitation Executed by             (Employee
Identification Number            ), dated        , 2016 (GS0385681 -
GS0385686)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1121
and Materials and Non-Solicitation Executed by                (Employee
Identification Number            ), dated      , 2014 (GS0385687 -
GS0385691)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1122
and Materials and Non-Solicitation Executed by           (Employee
Identification Number            ), dated          , 2015 (GS0385692
- GS0385696)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1123
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated          , 2014
(GS0385610 - GS0385614)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1124
and Materials and Non-Solicitation Executed by            (Employee
Identification Number            ), dated       , 2011 (GS0385697 -
GS0385701)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1125
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2011
(GS0385705 - GS0385709)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1126
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated          , 2001
(GS0385716 - GS0385718)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1127
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2002
(GS0385719 - GS0385721)




                                           98
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 99 of 128




Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1128
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2009
(GS0385732 - GS0385734)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1129
and Materials and Non-Solicitation Executed by            (Employee
Identification Number            ), dated       , 2014 (GS0385735 -
GS0385739)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1130
and Materials and Non-Solicitation Executed by             (Employee
Identification Number            ), dated       , 2013 (GS0385743 -
GS0385748)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1131
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated         , 2002
(GS0385752 - GS0385754)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1132
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2005
(GS0385763 - GS0385765)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1133
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated       , 2013
(GS0385766 - GS0385771)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1134
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated       , 2006
(GS0386376 - GS0386378)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1135
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2009
(GS0385775 - GS0385777)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1136
and Materials and Non-Solicitation Executed by            (Employee
Identification Number            ), dated        , 2014 (GS0385782 -
GS0385784)




                                          99
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 100 of 128




Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1137
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated     , 2007
(GS0385791 - GS0385793)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1138
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated   , 2012
(GS0385794 - GS0385799)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1139
and Materials and Non-Solicitation Executed by
         (Employee Identification Number           ), dated        ,
2011 (GS0385806 - GS0385810)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1140
and Materials and Non-Solicitation Executed by
              (Employee Identification Number          ), dated
             , 2000 (GS0385811 - GS0385813)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1141
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated          , 2007
(GS0385814 - GS0385816)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1142
and Materials and Non-Solicitation Executed by          (Employee
Identification Number            ), dated      , 2016 (GS0385817 -
GS0385821)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1143
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated      , 2017 (GS0385832 -
GS0385836)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1144
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated       , 2015 (GS0385840 -
GS0385844)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1145
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated     , 2016
(GS0385848 - GS0385852)




                                          100
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 101 of 128




Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1146
and Materials and Non-Solicitation Executed by             (Employee
Identification Number            ), dated      , 2016 (GS0385853 -
GS0385858)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1147
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated   , 2012
(GS0385859 - GS0385864)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1148
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated     , 2016
(GS0385870 - GS0385874)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1149
and Materials and Non-Solicitation Executed by             (Employee
Identification Number            ), dated        , 1999 (GS0385875 -
GS0385878)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1150
and Materials and Non-Solicitation Executed by
      (Employee Identification Number           ), dated        , 2010
(GS0385879 - GS0385882)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1151
and Materials and Non-Solicitation Executed by           (Employee
Identification Number            ), dated      , 2018 (GS0393124 -
GS0393128)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1152
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2015
(GS0385892 - GS0385896)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1153
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated         , 2015
(GS0385900 - GS0385904)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1154
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated     , 2010
(GS0385905 - GS0385906)




                                          101
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 102 of 128




Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1155
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated       , 2003
(GS0386460 - GS0386462)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1156
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated      , 1998 (GS0385907 -
GS0385909)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1157
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2016
(GS0385910 - GS0385914)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1158
and Materials and Non-Solicitation Executed by         (Employee
Identification Number            ), dated      , 2016 (GS0385915 -
GS0385919)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1159
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated          , 2009
(GS0385925 - GS0385927)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1160
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated         , 2001 (GS0385931 -
GS0385933)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1161
and Materials and Non-Solicitation Executed by              (Employee
Identification Number            ), dated         , 2000 (GS0385934 -
GS0385936)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1162
and Materials and Non-Solicitation Executed by            (Employee
Identification Number            ), dated      , 2018 (GS0393129 -
GS0393133)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1163
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2009
(GS0385937 - GS0385939)




                                          102
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 103 of 128




Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1164
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2014
(GS0385940 - GS0385945)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1165
and Materials and Non-Solicitation Executed by              (Employee
Identification Number            ), dated       , 2013 (GS0385946 -
GS0385951)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1166
and Materials and Non-Solicitation Executed by              (Employee
Identification Number            ), dated        , 2000 (GS0385952 -
GS0385954)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1167
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated     , 2007
(GS0385955 - GS0385957)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1168
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated         , 2016
(GS0385958 - GS0385962)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1169
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2013
(GS0386427 - GS0386427)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1170
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated       , 2008
(GS0385966 - GS0385968)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1171
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated         , 2018
(GS0393134 - GS0393138)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1172
and Materials and Non-Solicitation Executed by           (Employee
Identification Number            ), dated      , 2016 (GS0385969 -
GS0385973)




                                          103
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 104 of 128




Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1173
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated     , 2014
(GS0386289 - GS0386292)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1174
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2001
(GS0385990 - GS0385993)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1175
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2014
(GS0385994 - GS0385998)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1176
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated     , 2017
(GS0386005 - GS0386009)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1177
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated   , 2014
(GS0386010 - GS0386014)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1178
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2007
(GS0386015 - GS0386017)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1179
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated       , 1999 (GS0386043 -
GS0386044)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1180
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated       , 2010
(GS0386045 - GS0386047)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1181
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated          , 2016
(GS0386048 - GS0386052)




                                          104
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 105 of 128




Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1182
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2013
(GS0386058 - GS0386062)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1183
and Materials and Non-Solicitation Executed by
        (Employee Identification Number          ), dated             ,
2007 (GS0386076 - GS0386078)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1184
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated     , 1999
(GS0386084 - GS0386084)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1185
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated        , 2014 (GS0386086 -
GS0386090)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1186
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2000
(GS0386099 - GS0386101)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1187
and Materials and Non-Solicitation Executed by             (Employee
Identification Number            ), dated         , 2013 (GS0386110 -
GS0386115)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1188
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2005
(GS0385596 - GS0385598)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1189
and Materials and Non-Solicitation Executed by             (Employee
Identification Number            ), dated      , 2017 (GS0386144 -
GS0386148)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1190
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated   , 2018
(GS0393147 - GS0393151)




                                          105
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 106 of 128




Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1191
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2011
(GS0386149 - GS0386153)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1192
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2014
(GS0386154 - GS0386158)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1193
and Materials and Non-Solicitation Executed by             (Employee
Identification Number            ), dated         , 1999 (GS0386159 -
GS0386162)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1194
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2015
(GS0386171 - GS0386175)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1195
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated       , 2015 (GS0386176 -
GS0386180)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1196
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated       , 2010
(GS0386181 - GS0386183)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1197
and Materials and Non-Solicitation Executed by             (Employee
Identification Number            ), dated      , 1999 (GS0386184 -
GS0386184)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1198
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated     , 2000
(GS0386190 - GS0386192)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1199
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2013
(GS0386202 - GS0386207)




                                          106
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 107 of 128




Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1200
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated    , 2010
(GS0385883 - GS0385888)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1201
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2010
(GS0386208 - GS0386210)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1202
and Materials and Non-Solicitation Executed by             (Employee
Identification Number            ), dated      , 2001 (GS0386219 -
GS0386224)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1203
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2008
(GS0385785 - GS0385787)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1204
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated    , 2004
(GS0386233 - GS0386235)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1205
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated          , 2016
(GS0386241 - GS0386244)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1206
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2014
(GS0386245 - GS0386249)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1207
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2014
(GS0386250 - GS0386254)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1208
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated       , 2017
(GS0396140 - GS0396144)




                                          107
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 108 of 128




Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1209
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated       , 2005
(GS0386091 - GS0386093)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1210
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2009
(GS0386255 - GS0386257)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1211
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2007
(GS0386264 - GS0386266)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1212
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2006
(GS0385897 - GS0385899)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1213
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated   , 2003
(GS0385928 - GS0385930)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1214
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2015
(GS0386270 - GS0386274)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1215
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2010
(GS0386275 - GS0386277)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1216
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated   , 2007
(GS0386281 - GS0386283)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1217
and Materials and Non-Solicitation Executed by             (Employee
Identification Number            ), dated        , 2014 (GS0386284 -
GS0386288)




                                          108
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 109 of 128




Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1218
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated     , 2006
(GS0386296 - GS0386299)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1219
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2015
(GS0386300 - GS0386304)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1220
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated      , 2006 (GS0386316 -
GS0386325)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1221
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2001
(GS0386329 - GS0386331)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1222
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated       , 2015 (GS0386332 -
GS0386336)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1223
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated        , 2015 (GS0386337 -
GS0386341)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1224
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated          , 1999
(GS0386342 - GS0386344)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1225
and Materials and Non-Solicitation Executed by            (Employee
Identification Number            ), dated      , 2015 (GS0386345 -
GS0386349)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1226
and Materials and Non-Solicitation Executed by              (Employee
Identification Number            ), dated      , 2012 (GS0386355 -
GS0386360)




                                          109
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 110 of 128




Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1227
and Materials and Non-Solicitation Executed by              (Employee
Identification Number            ), dated       , 2003 (GS0386361 -
GS0386363)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1228
and Materials and Non-Solicitation Executed by             (Employee
Identification Number            ), dated      , 2000 (GS0385633 -
GS0385635)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1229
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2010
(GS0386379 - GS0386381)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1230
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated       , 1999
(GS0386382 - GS0386384)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1231
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated          , 2010
(GS0385827 - GS0385831)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1232
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated          , 2007
(GS0386385 - GS0386387)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1233
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated   , 2007
(GS0386391 - GS0386393)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1234
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated       , 2016
(GS0386394 - GS0386399)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1235
and Materials and Non-Solicitation Executed by           (Employee
Identification Number            ), dated       , 1999 (GS0386400 -
GS0386402)




                                          110
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 111 of 128




Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1236
and Materials and Non-Solicitation Executed by
      (Employee Identification Number          ), dated             ,
2009 (GS0386413 - GS0386415)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1237
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated       , 2000
(GS0386416 - GS0386418)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1238
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated          , 2015
(GS0386422 - GS0386426)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1239
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated         , 2015
(GS0386428 - GS0386433)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1240
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated      , 2000
(GS0386434 - GS0386436)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1241
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated         , 2009
(GS0386437 - GS0386439)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1242
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 1999
(GS0386440 - GS0386441)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1243
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated         , 2003
(GS0386457 - GS0386459)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1244
and Materials and Non-Solicitation Executed by              (Employee
Identification Number            ), dated      , 2016 (GS0386463 -
GS0386467)




                                          111
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 112 of 128




Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1245
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated       , 2002
(GS0386468 - GS0386473)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1246
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated      , 2014 (GS0386474 -
GS0386476)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1247
and Materials and Non-Solicitation Executed by         (Employee
Identification Number            ), dated       , 2015 (GS0386477 -
GS0386481)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1248
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated     , 2006
(GS0386482 - GS0386484)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1249
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated          , 2016
(GS0386485 - GS0386490)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1250
and Materials and Non-Solicitation Executed by            (Employee
Identification Number            ), dated       , 2001 (GS0386491 -
GS0386493)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1251
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated       , 2016
(GS0386497 - GS0386501)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1252
and Materials and Non-Solicitation Executed by              (Employee
Identification Number            ), dated        , 2011 (GS0385727 -
GS0385731)
Employee Agreement Regarding Confidential and Proprietary Information    Exhibit 1253
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated          , 2001 (GS0386502
- GS0386507)




                                          112
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 113 of 128




Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1254
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated     , 2018
(GS0393152 - GS0393156)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1255
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2006
(GS0386513 - GS0386515)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1256
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated       , 2007
(GS0386516 - GS0386518)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1257
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated    , 2000
(GS0386519 - GS0386521)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1258
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2011
(GS0386647 - GS0386651)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1259
and Materials and Non-Solicitation Executed by            (Employee
Identification Number            ), dated      , 2017 (GS0386525 -
GS0386529)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1260
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated          , 2010
(GS0386530 - GS0386534)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1261
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated     , 2015
(GS0386535 - GS0386539)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1262
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated     , 2016
(GS0386543 - GS0386547)




                                          113
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 114 of 128




Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1263
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2014
(GS0386548 - GS0386552)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1264
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated        , 2010 (GS0386556 -
GS0386560)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1265
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated          , 2008
(GS0386002 - GS0386004)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1266
and Materials and Non-Solicitation Executed by             (Employee
Identification Number            ), dated      , 2018 (GS0393157 -
GS0393161)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1267
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated     , 2014
(GS0385591 - GS0385595)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1268
and Materials and Non-Solicitation Executed by
           (Employee Identification Number          ), dated          ,
2016 (GS0386569 - GS0386573)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1269
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated       , 2005
(GS0386590 - GS0386592)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1270
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated           , 2003
(GS0385558 - GS0385560)
Employee Agreement Regarding Confidential and Proprietary Information     Exhibit 1271
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 1998
(GS0386593 - GS0386593)




                                          114
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 115 of 128




Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1272
and Materials and Non-Solicitation Executed by              (Employee
Identification Number            ), dated       , 2015 (GS0386594 -
GS0386598)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1273
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated        , 2016
(GS0386600 - GS0386604)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1274
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated       , 2006
(GS0386605 - GS0386609)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1275
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated      , 1998
(GS0386599 - GS0386599)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1276
and Materials and Non-Solicitation Executed by            (Employee
Identification Number            ), dated       , 2011 (GS0386610 -
GS0386614)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1277
and Materials and Non-Solicitation Executed by             (Employee
Identification Number            ), dated       , 2008 (GS0386615 -
GS0386617)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1278
and Materials and Non-Solicitation Executed by            (Employee
Identification Number            ), dated         , 2011 (GS0386618 -
GS0386627)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1279
and Materials and Non-Solicitation Executed by             (Employee
Identification Number            ), dated      , 1999 (GS0386628 -
GS0386630)
Employee Agreement Regarding Confidential and Proprietary Information   Exhibit 1280
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated   , 1999
(GS0386634 - GS0386636)




                                          115
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 116 of 128




Employee Agreement Regarding Confidential and Proprietary Information        Exhibit 1281
and Materials and Non-Solicitation Executed by             (Employee
Identification Number            ), dated        , 2014 (GS0386637 -
GS0386641)
Employee Agreement Regarding Confidential and Proprietary Information        Exhibit 1282
and Materials and Non-Solicitation Executed by            (Employee
Identification Number            ), dated      , 2015 (GS0386642 -
GS0386646)
Employee Agreement Regarding Confidential and Proprietary Information        Exhibit 1283
and Materials and Non-Solicitation Executed by
(Employee Identification Number             ), dated     , 2018
(GS0393162 - GS0393166)
Employee Agreement Regarding Confidential and Proprietary Information        Exhibit 1284
and Materials and Non-Solicitation Executed by               (Employee
Identification Number            ), dated      , 2009 (GS0386655 -
GS0386657)
Signature Card for 2017 Broad-Based Awards and Consent to Receive            Exhibit 1285
Electronic Delivery Executed by                    (Employee
Identification Number           ), dated        , 2017
Signature Card for 2016 Year-End Awards and Consent to Receive               Exhibit 1286
Electronic Delivery Executed by                 (Employee
Identification Number           ), dated           , 2017
Signature Card for 2017 Year-End Awards and Consent to Receive               Exhibit 1287
Electronic Delivery Executed by                  (Employee
Identification Number           ), dated        , 2018
Signature Card for 2016 Mid-Year Awards and Consent to Receive               Exhibit 1288
Electronic Delivery Executed by              (Employee Identification
Number              ), dated    , 2017
Signature Card for 2015 Year-End Awards and Consent to Receive               Exhibit 1289
Electronic Delivery Executed by               (Employee Identification
Number              ), dated      , 2016
February 5, 2019 Letter from Robert J. Giuffra, Jr. to to Kelly M. Dermody   Exhibit 1290
and Adam T. Klein regarding
February 5, 2019 Letter from Robert J. Giuffra, Jr. to to Kelly M. Dermody   Exhibit 1291
and Adam T. Klein regarding
February 5, 2019 Letter from Robert J. Giuffra, Jr. to to Kelly M. Dermody   Exhibit 1292
and Adam T. Klein regarding




                                            116
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 117 of 128




February 5, 2019 Letter from Robert J. Giuffra, Jr. to to Kelly M. Dermody    Exhibit 1293
and Adam T. Klein regarding
February 5, 2019 Letter from Robert J. Giuffra, Jr. to Kelly M. Dermody and   Exhibit 1294
Adam T. Klein regarding Correspondence With Individual Counsel
February 19, 2019 Letter from Robert J. Giuffra, Jr. to Kelly M. Dermody      Exhibit 1295
and Adam T. Klein regarding Correspondence With Individual Counsel
March 14, 2019 Letter from Robert J. Giuffra, Jr. to Kelly M. Dermody and     Exhibit 1296
Adam T. Klein
March 29, 2019 Letter from Robert J. Giuffra, Jr. to Kelly M. Dermody and     Exhibit 1297
Adam T. Klein
April 2, 2019 Letter from Valerie D. Comenencia Ortiz to Barbara B.           Exhibit 1298
Brown, et al.
April 10, 2019 Letter letter from Robert J. Giuffra, Jr. to Valerie D.        Exhibit 1299
Comenencia Ortiz
Notice Distributed to Class Members on November 30, 2018                      Exhibit 1300
Excerpts from document GS0099133, produced in discovery in this action        Exhibit 1301
Excerpts from document GS0001061, produced in discovery in this action        Exhibit 1302
Excerpts from document GS0396450, produced in discovery in this action        Exhibit 1303
David Lat, Goldman Sachs Accused of Sex Discrimination, Above the Law         Exhibit 1304
(Sept. 15, 2010)
Bob Van Voris, Christine Harper, Goldman Sachs Sued Over Alleged              Exhibit 1305
Gender Discrimination, Bloomberg (Sept. 15, 2010)
Courtney Comstock, Meet The Woman Suing Goldman Sachs for Sexual              Exhibit 1306
Discrimination, Business Insider (Sept. 15, 2010)
Courtney Comstock, Shanna Orlich, The Other Woman Suing Goldman               Exhibit 1307
Sachs For Gender Discrimination, Business Insider (Sept. 15, 2010)
Courtney Comstock, The Craziest 15 Ways Women Say They Were Harassed          Exhibit 1308
at Goldman Sachs, Business Insider (Sept. 15, 2010)
David Benoit, Goldman Sachs Sued for Discrimination Against Women,            Exhibit 1309
Dow Jones News Service (Sept. 15, 2010)
Ben Yakas, Women Sue Goldman Sachs for Male "Corporate Culture",              Exhibit 1310
Gothamist (Sept. 15, 2010)




                                               117
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 118 of 128




Goldman Sachs Faces Accusations of Sexism from Female Employees, NBC          Exhibit 1311
New York (Sept. 15, 2010)
Suit filed: NYC Investment Firm Goldman Sachs hit with discrimination         Exhibit 1312
lawsuit, New York Daily News (Sept. 10, 2015)
Plaintiffs' Counsel Announces Female Employees Sue Goldman Sachs for          Exhibit 1313
Sex Discrimination, N.Y. Business Wire (Sept. 15, 2010)
Chris Rovzar, Goldman on Sexual-Harrassment Suit: People Are Critical to      Exhibit 1314
Our Business, N.Y. Magazine (Sept. 15, 2010)
Dan Mangan, Boys Club Bashed, N.Y. Post (Sept. 15, 2010)                      Exhibit 1315
Peter Lattman, Women Sue Goldman, Claiming Pay and Jobs Bias, N.Y.            Exhibit 1316
Times (Sept. 15, 2010)
Goldman Sachs Sued for Alleged Gender Discrimination: Reports, RTT            Exhibit 1317
News (Sept. 15, 2010)
Andrew Clark, Goldman Sachs hit by lurid allegations of sex discrimination,   Exhibit 1318
The Guardian (Sept. 15, 2010)
Marcy Gordon, 3 female ex-employees allege bias at Goldman Sachs, The         Exhibit 1319
Seattle Press (Sept. 15, 2010)
Dan Freed, Goldman Hit by Discrimination Suit, The Street (Sept. 15, 2010)    Exhibit 1320
Heather Horn, Three Women Sue Goldman Sachs for Gender                        Exhibit 1321
Discrimination, The Wire (Sept. 15, 2010)
Elizabeth Amon, Goldman Sachs, Lehman, CBIC, Toyota in Court News             Exhibit 1322
(Update 1), Bloomberg Law (Sept. 16, 2010)
Richard Blackden, Goldman faces 'press-ups on the trading floor' sex          Exhibit 1323
discrimination lawsuit, Daily Telegraph (Sept. 16, 2010)
Mark Blunden, Women accuse bank giant Goldman Sachs of 'golf and              Exhibit 1324
escorts culture', Evening Standard (Sept. 16, 2010)
Hamilton Nolan, Goldman Sachs Lawsuit: Stripper Parties, Racist Emails,       Exhibit 1325
and More!, Gawker (Sept. 16, 2010)
Dan Mangan, Boys Club Bashed, The N.Y. Post (Sept. 16, 2010)                  Exhibit 1326
Peter Lattman, 3 Women Claim Bias at Goldman, N.Y. Times (Sept. 16,           Exhibit 1327
2010)
Stephen Foley, Lawsuit challenges sexism at Goldman, N.Z. Herald (Sept.       Exhibit 1328
16, 2010)




                                            118
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 119 of 128




Goldman Sachs Faces Gender Bias Lawsuit, Star Ledger (Sept. 16, 2010)       Exhibit 1329
David Benoit, Three Women Sue Goldman, Alleging Bias, Wall Street           Exhibit 1330
Journal (Sept. 16, 2010)
Daniel Bates, Women employees at 'boys club Goldman Sachs were taken to     Exhibit 1331
strip clubs and banned from golf trips', Daily Mail (Sept. 17, 2010)
Ban Yakas, Goldman Sachs Gives Massive Donation as Lawsuit Looms,           Exhibit 1332
Gothamist (Sept. 17, 2010)
Female workers sue banking firm Goldman Sachs over sex discrimination,      Exhibit 1333
Sify News (Sept. 18, 2010)
Phillip Sherwell, Goldman Sachs sex discrimination case: court papers       Exhibit 1334
reveal inside story, The Sunday Telegraph (Sept. 19, 2010)
Courtney Comstock, The Craziest 15 Ways Women Say They Were Harassed        Exhibit 1335
at Goldman Sachs, Business Insider (Mar. 29, 2011)
Moira Herbst, Goldman Sachs fights bias lawsuit, cites Wal-Mart,            Exhibit 1336
Thompson Reuters (July 22, 2011)
Louis M. Solomon, Court Adheres to Earlier Ruling That Arbitration Clause   Exhibit 1337
is Unenforceable Because It Interefered With Federal Right, Despite
Supreme Court Ruling In Conception, Mondaq (Aug. 31, 2011)
W. Lawrence Westcott II, Commentary: Reducing e-discovery burden -          Exhibit 1338
easier said than done, Legal News (Nov. 1, 2012)
Rebecca Bjork, Gerald L. Maatman, Jr., Stakes Are High In Chen-Oster        Exhibit 1339
Oral Argument Before the Second Circuit, Seyfarth Shaw LLP Workplace
Class Action Blog (Nov. 7, 2012)
Nate Raymond, Goldman wins ruling to arbitrate discrimination claim,        Exhibit 1340
Chicago Tribune (Mar. 21, 2013)
Michael L. Stevens, Second Circuit Compels Individual Arbitration in        Exhibit 1341
Goldman Sachs Class Action Sex Bias Suit, Legal Monitor Worldwide (Mar.
26, 2013)
Susan Antilla, After Boom-Boom Room, Fresh Tactics to Fight Bias, N.Y.      Exhibit 1342
Times (Apr. 3, 2013)
Anna Fisher, Should Performance Reviews be Crowdsourced?, Fortune           Exhibit 1343
(Oct. 8, 2013)
Mary Romano, Karen Gullo, Goldman Must Turn Over Female Employee            Exhibit 1344
Complaints in Suit, Bloomberg Law (Oct. 15, 2013)




                                            119
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 120 of 128




Katherine Dela Cruz, Goldman Sachs must disclose complaints from all          Exhibit 1345
female workers in certain divisions, S&P Global Market Intelligence (Oct.
16, 2013)
Marjorie Johnson, Goldman Sachs ordered to turn over internal complaints      Exhibit 1346
conveivably related to gender bias, Wolters Kluwer (Oct. 17, 2013)
Matthew Zeitlin, Women Claim Goldman Sachs Was "Boys' Club" In Pay            Exhibit 1347
Discrimination Suit, Buzzfeed News (July 1, 2014)
Howard Koplowitz, Goldman Sachs Hostile To Women Claim Former                 Exhibit 1348
Employees In Lawsuit, International Business Times (July 1, 2014)
Bob Van Voris, Max Abelson, Goldman Sachs 'Boy's Club' Accused of             Exhibit 1349
Mocking Women, Bloomberg (July 2, 2014)
Harry Bruinius, Women Call Goldman Sachs Hostile Workplace, Seek to           Exhibit 1350
Expand Bias Suit, The Christian Science Monitor (July 2, 2014)
Jesse Solomon, Suit alleges 'boy's club' culture at Goldman, CNN Money        Exhibit 1351
(July 2, 2014)
Bryan Keogh, Women at Goldman Sachs are either sexualized or ignored by       Exhibit 1352
binge-drinking 'boys club', claim two former employees as they launch class
action lawsuit, Daily Mail (July 2, 2014)
Ben Yakas, Ex-Employees Suing Goldman Sachs On Behalf of All Women,           Exhibit 1353
Gothamist (July 2, 2014)
Goldman 'boys club' accused of mocking women as 'bimbos', the Irish Times     Exhibit 1354
(July 2, 2014)
Daniel Beekman, Goldman Sachs is a 'boys club' that undermines women,         Exhibit 1355
ex-employee says, New York Daily News (July 2, 2014)
Kevin Roose, Is Goldman Sachs a Boys Club This Lawsuit Claims It Is, N.Y.     Exhibit 1356
Magazine (July 2, 2014)
Susan Antilla, Goldman Women Say They Make Less Then Men Who                  Exhibit 1357
Frequent Strip Clubs, Call them 'Bimbos', The Street (July 2, 2014)
Justin Lane, Goldman Sachs accused of "boys club" bias, USA Today (July       Exhibit 1358
2, 2014)
Gail Sullivan, Goldman Sachs, Tinder slapped with sex discrimination          Exhibit 1359
lawsuits, The Washington Post (July 2, 2014)
David Gardner, Former female Goldman Sachs executives sue 'boys' club'        Exhibit 1360
company for sex bias, Evening Standard (July 3, 2014)




                                            120
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 121 of 128




Daniel Beekman, 'More bias' sacks Sachs, New York Daily News (July 3,            Exhibit 1361
2014)
Pay play in binge lawsuit, The N.Y. Post (July 3, 2014)                          Exhibit 1362
Jessica Grose, Are Wall Street Banks Still Dumb Enough to Hold Meetings          Exhibit 1363
in Strip Clubs?, Slate (July 3, 2014)
Patrick Hosking, Bank urged female staff to 'take clients to strip clubs', The   Exhibit 1364
Times (London) (July 3, 2014)
Patrick Hosking, Goldman Sachs treated females like 'bimbos', The Times          Exhibit 1365
(London) (July 3, 2014)
Mark McSherry, Legal stakes raised against the Goldman Sachs 'boys club',        Exhibit 1366
The Independent (July 4, 2014)
Joanna Weiner, Do the White House and Goldman Sachs' gender pay gaps             Exhibit 1367
reflect discrimination?, Washington Post (July 7, 2014)
Susan Antilla, Goldman Sachs Doesn't Want to Be a Misogynist 'Vampire            Exhibit 1368
Squid', The Street (July 18, 2014)
Bob Van Voris, Goldman Sachs Denies Ex-Employee Claims of Sex Bias,              Exhibit 1369
Bloomberg Law (July 28, 2014)
Bob Van Voris, Goldman Sachs Denies Ex-Employee Claims of Sex Bias,              Exhibit 1370
Bloomberg (July 28, 2014)
Katherine Dela Cruz, Goldman Sachs asks judge to reject proposed class           Exhibit 1371
certification of gender discrimination suit, S&P Global Market Intelligence
(July 29, 2014)
Goldman Sachs denied any workplace sex bias, The Economic Times (July            Exhibit 1372
31, 2014)
Susan Antilla, Can Goldman Sachs' Women Make the Cut in 'Extreme                 Exhibit 1373
Jobs'?, The Street (Aug. 18, 2014)
Bob Van Voris, Goldman Sachs Boys Club Faulted as Women Pursue                   Exhibit 1374
Lawsuit, Bloomberg Law (Oct. 22, 2014)
Bess Levin, Goldman Sachs: Sex Discrimination Practices At The Bank Are          Exhibit 1375
A Lot More Nuanced Than Ex-Employees Are Making Them Out To Be,
Deal Breaker (Oct. 22, 2014)
"Chen-Oster v. GS" - Will This Be The "Dukes v. Wal-Mart" Which Does             Exhibit 1376
Get Certified As Class Action Lawsuit?, Law And More (Oct. 23, 2014)




                                               121
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 122 of 128




Ellen Rosen, NBC, Interns Settle; Goldman Bias Suit: Business of Law,           Exhibit 1377
Bloomberg (Oct. 24, 2014)
Kevin Dugan, Goldman Sach's differentiating stats dominate sex suit, The        Exhibit 1378
N.Y. Post (Oct. 24, 2014)
Bob Van Voris, Goldman Judge Advises against Group Discrimination Suit          Exhibit 1379
(1), Bloomberg (Mar. 10, 2015)
Bob Van Voris, Goldman Takes Key Step to Toss Group Discrimination              Exhibit 1380
Suit, Bloomberg (Mar. 10, 2015)
Brandi O. Brown, Magistrate reluctantly recommends denying class cert in        Exhibit 1381
Goldman Sachs sex discrimination case, Wolters Kluwer (Mar. 17, 2015)
Mark Batten, Charles J. Stiegler, Magistrate Recommends Denail of Class         Exhibit 1382
Certication in Goldman Sachs Gender Discrimination Suit, Mondaq (Mar.
23, 2015)
Kevin Dugan, Judge cautions Goldman Sachs lawyer during lawsuit                 Exhibit 1383
hearing, The N.Y. Post (July 22, 2015)
Emily Jane Fox, Goldman Sachs Promotes Record Number of Women, and              Exhibit 1384
it's Still Just 25 Percent, Vanity Fair (Nov. 13, 2015)
Sheelah Kolhatkar, Wall Street Women: Harrassed and Power-Hungry, The           Exhibit 1385
New Yorker (July 22, 2016)
Katherine Dela Cruz, Judge throws out Goldman Sach's dismissal bid in           Exhibit 1386
gender discrimination case, S&P Global Market Intelligence (April 12,
2017)
US judge rejects Goldman Sachs' bid to narrow gender bias lawsuit, CNBC         Exhibit 1387
(April 13, 2017)
Jonathan Stempel, U.S. judge rejects Goldman Sachs' bid to narrow gender        Exhibit 1388
bias lawsuit, Yerepouni Daily News (April 13, 2017)
Mrinalini Krishna, Women vs Goldman Sachs in Gender Bias Lawsuit,               Exhibit 1389
Investopedia (April 14, 2017)
Lorene D. Park, J.D., Goldman Sachs may have to reinstate plaintiffs, even if   Exhibit 1390
they resigned or division was eliminated, Wolters Kluwer (April 17, 2017)
Alison Frankel, Goldman Sachs asks for appellate help in sex discrimination     Exhibit 1391
class action, Thompson Reuters (June 27, 2017)
William D. Cohan, Women Say a Rigged System Allows Wall Street to Hide          Exhibit 1392
its Sexual-Harassment Problem, The New Yorker (Jan. 7, 2018)




                                             122
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 123 of 128




Dane Levine, How the courts help companies keep sexual misconduct under    Exhibit 1393
cover, Thompson Reuters (Jan. 10, 2018)
Jonathan Stempel, U.S. judge certifies Goldman Sachs gender bias class     Exhibit 1394
action, Thompson Reuters (March 30, 2018)
Jonathan Stempel, U.S. judge certifies Goldman Sachs gender bias class     Exhibit 1395
action, Channel NewsAsia (March 31, 2018)
Ben McLannahan, Goldman faces class action over female pay                 Exhibit 1396
discrimination, The Financial Times (April 2, 2018)
Jonathan Stempel, Judge Certifies Class Action Accusing Goldman Sachs of   Exhibit 1397
Gender Discrimination, Insurance Journal (April 2, 2018)
Joy P. Waltemath, J.D., Gender bias class action against Goldman Sachs     Exhibit 1398
gets green light, Wolters Kluwer (April 4, 2018)
Cheryl D. Orr, A New York Federal Court Takes a Novel Approach to          Exhibit 1399
Discretionary Employment Decisions In Partially Certifying a Financial
Industry Gender Discrimination Class Action, The National Law Review
(April 6, 2018)
René E. Thorne, Class Certification Granted in Goldman Sachs Gender        Exhibit 1400
Discrimination Litigation, The National Law Review (April 6, 2018)
Dune Lawrence, To Sue Goldman Sachs, You Have to Be Willing to Hang        Exhibit 1401
On–For a Long, Long Time, Bloomberg (May 3, 2018)
Dune Lawrence, Wall Street's Big Gender Lawsuit Is 13 Years in the         Exhibit 1402
Making, Bloomberg (May 3, 2018)
Tanaya Macheel, Gender discrimination class action at Goldman, and its     Exhibit 1403
bitcoin trading foray, American Banker (May 4, 2018)
Andrew Ross Sorkin, Warren Buffett Really Likes Apple's Shares: DealBook   Exhibit 1404
Briefing, N.Y. Times (May 4, 2018)
Lisa Milam-Perez, J.D., Top labor and employment developments in April     Exhibit 1405
2018, Wolters Kluwer (May 6, 2018)
Whitney Tilson: Sunrise At LaGuardia; What To Do If You Want To Sue        Exhibit 1406
Goldman Sachs, Value Walk (August 7, 2018)
Jack Newsham, 2nd Circ. Judge Casts Doubt On Goldman Appeal In Bias        Exhibit 1407
Suit, Law360 (August 28, 2018)
Dune Lawrence, Goldman's Gender Bias Fight Moves Closer to Trial After     Exhibit 1408
13 Years, Bloomberg (Sept. 5, 2018)




                                            123
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 124 of 128




Jack Newsham, 2nd Circ. Denies Goldman Appeal of Sex Bias Cert.                Exhibit 1409
Decision, Law360 (September 5, 2018)
Anthony Noto, Gender-bias case against Goldman Sachs moves closer to           Exhibit 1410
trial 13 years later, New York Business Journal (Sept. 5, 2018)
Appeal rejected in Goldman bias case; factories grew at faster pace in Aug.,   Exhibit 1411
Washington Post (Sept. 5, 2018)
Erin McCarthy Holliday, Federal appeals court allows Goldman Sachs             Exhibit 1412
gender discrimination case to move forward, Jurist (Sept. 6, 2018)
9th Circuit Court of Appeals Accepts Plaintiff's Request for Discretionary     Exhibit 1413
Appeal Regarding Class Certification in Microsoft Gender Discrimination
Lawsuit, SF Business Wire (September 21, 2018)
Ludmila Leiva, Why Many of Fortune's "Best Companies to Work For"              Exhibit 1414
Actually Aren't, Refinery 29 (Oct. 16, 2018)
Anthony Noto, Goldman Sachs says women in bias lawsuit had arbitration         Exhibit 1415
deals, New York Business Journal (Oct. 18, 2018)
Kevin Dugan, Goldman Sachs lays off dozens of traders, N.Y. Post (Mar. 14,     Exhibit 1416
2019)
Liz Hoffman, Goldman Sachs Implements Its Own 'Rooney Rule' in Diversity       Exhibit 1417
Push, Dow Jones, (Mar. 19, 2019)
Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly         Exhibit 1418
period ended September 30, 2010
Excerpt from The Goldman Sachs Group, Inc. Form 10-K for the fiscal year       Exhibit 1419
ended December 31, 2010
Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly         Exhibit 1420
period ended March 31, 2011
Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly         Exhibit 1421
period ended June 30, 2011
Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly         Exhibit 1422
period ended September 30, 2011
Excerpt from The Goldman Sachs Group, Inc. Form 10-K for the fiscal year       Exhibit 1423
ended December 31, 2011
Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly         Exhibit 1424
period ended March 31, 2012




                                             124
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 125 of 128




Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly     Exhibit 1425
period ended June 30, 2012
Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly     Exhibit 1426
period ended September 30, 2012
Excerpt from The Goldman Sachs Group, Inc. Form 10-K for the fiscal year   Exhibit 1427
ended December 31, 2012
Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly     Exhibit 1428
period ended March 31, 2013
Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly     Exhibit 1429
period ended June 30, 2013
Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly     Exhibit 1430
period ended September 30, 2013
Excerpt from The Goldman Sachs Group, Inc. Form 10-K for the fiscal year   Exhibit 1431
ended December 31, 2013
Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly     Exhibit 1432
period ended March 31, 2014
Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly     Exhibit 1433
period ended June 30, 2014
Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly     Exhibit 1434
period ended September 30, 2014
Excerpt from The Goldman Sachs Group, Inc. Form 10-K for the fiscal year   Exhibit 1435
ended December 31, 2014
Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly     Exhibit 1436
period ended March 31, 2015
Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly     Exhibit 1437
period ended June 30, 2015
Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly     Exhibit 1438
period ended September 30, 2015
Excerpt from The Goldman Sachs Group, Inc. Form 10-K for the fiscal year   Exhibit 1439
ended December 31, 2015
Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly     Exhibit 1440
period ended March 31, 2016
Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly     Exhibit 1441
period ended June 30, 2016



                                           125
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 126 of 128




Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly     Exhibit 1442
period ended September 30, 2016
Excerpt from The Goldman Sachs Group, Inc. Form 10-K for the fiscal year   Exhibit 1443
ended December 31, 2016
Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly     Exhibit 1444
period ended March 31, 2017
Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly     Exhibit 1445
period ended June 30, 2017
Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly     Exhibit 1446
period ended September 30, 2017
Excerpt from The Goldman Sachs Group, Inc. Form 10-K for the fiscal year   Exhibit 1447
ended December 31, 2017
Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly     Exhibit 1448
period ended March 31, 2018
Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly     Exhibit 1449
period ended June 30, 2018
Excerpt from The Goldman Sachs Group, Inc. Form 10-Q for the quarterly     Exhibit 1450
period ended September 30, 2018
Excerpt from The Goldman Sachs Group, Inc. Form 10-K for the fiscal year   Exhibit 1451
ended December 31, 2018
November 1, 2010 Letter from Barbara Brown to Adam Klein                   Exhibit 1452
December 17, 2010 Letter from Adam Klein to Judge Sand regarding pre-      Exhibit 1453
motion conference
December 20, 2010 Letter from C. Gregory Weirich to Judge Sand regarding   Exhibit 1454
pre-motion conference
December 23, 2010 Letter from Theodore O. Rogers, Jr. to Kelly Dermody     Exhibit 1455
and Adam Klein regarding production of exemplar employment agreements
Excerpt from Brief and Special Appendix For Defendants-Appellants before   Exhibit 1456
the Second Circuit in Parisi, et al.v. Goldman Sachs, No. 11-5229-cv
Excerpt from Brief of Plaintiffs-Appellees before the Second Circuit in    Exhibit 1457
Parisi, et al.v. Goldman Sachs, No. 11-5229-cv
Excerpt from Plaintiffs’ Fourth Set of Requests for Production of          Exhibit 1458
Documents




                                             126
  Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 127 of 128




Excerpt from Defendants’ Responses and Objections to Plaintiffs’ Fourth        Exhibit 1459
Set of Requests for Production
Excerpt from Defendants’ Objections and Responses to 30(b)(6) Notice           Exhibit 1460
Regarding Complaints and Compliance
July 30, 2013 E-mail from Erin LaRuffa to Cyrus Dugger regarding               Exhibit 1461
document production of Bates Numbers GS0138169-GS0138248
August 2, 2013 E-mail from Erin LaRuffa to Cyrus Dugger regarding              Exhibit 1462
document production of Bates Numbers GS0138505-GS0138543
Excerpt from Defendants’ Objections and Responses to 30(b)(6) Notice           Exhibit 1463
Regarding Compensation, Promotion, and Performance Review Policies
Excerpt from Defendants’ Objections and Responses to Second Amended            Exhibit 1464
30(b)(6) Notice Regarding Complaints and Compliance
Excerpt from Defendants’ Responses and Objections to Plaintiffs’ Fifth Set     Exhibit 1465
of Requests for Production of Documents
Excerpt from Defendants’ Answers and Objections to Plaintiffs’ First Set of    Exhibit 1466
Interrogatories
Excerpt from Defendants’ Responses and Objections to Plaintiffs’ Second        Exhibit 1467
Set of Interrogatories
Excerpt from Defendants’ Responses and Objections to Plaintiffs’ First Set     Exhibit 1468
of Requests for Admission
Excerpt from Defendants’ Objections and Responses to Plaintiffs’ 30(b)(6)      Exhibit 1469
Notice Regarding Manager Quartile, Ranking, and Rating
Excerpt from Defendants’ Answers and Objections to Plaintiffs’ Sixth Set of    Exhibit 1470
Requests for Production of Documents
Excerpt from Defendants’ Answers and Objections to Plaintiffs’ Third Set of    Exhibit 1471
Interrogatories
Excerpt from Defendants’ Supplemental Answers and Objections to                Exhibit 1472
Plaintiffs’ Third Set of Interrogatories
April 25, 2018 e-mail chain between C. Sullivan, A. Klein, A. Shaver et al.    Exhibit 1473
re Redlines to Notice
April 27, 2018 e-mail chain between M. Stewart, C. Sullivan, A. Klein et al.   Exhibit 1474
re RE: Redlines to Notice
Excerpt from Plaintiffs’ Ninth Set of Requests for Production of Documents     Exhibit 1475




                                             127
   Case 1:10-cv-06950-AT-RWL Document 844 Filed 09/12/19 Page 128 of 128




Dated: April 12, 2019
       New York, New York.



                                          /s/ Robert J. Giuffra, Jr.
                                              Robert J. Giuffra, Jr.




                                    128
